EXHIBIT 10.4

 

AMENDED AND RESTATED LEASE AGREEMENT NO. 4,

 

dated as of June 9, 2015,

 

by and between

 

HPT TA PROPERTIES TRUST and HPT TA PROPERTIES LLC,

 

AS LANDLORD,

 

AND

 

TA OPERATING LLC,

 

AS TENANT

 

--------------------------------------------------------------------------------


 

ARTICLE 1 DEFINITIONS

 

1

1.1 “AAA”

 

1

1.2 “Additional Charges”

 

1

1.3 “Additional Rent”

 

1

1.4 “Affiliated Person”

 

1

1.5 “Agreement”

 

2

1.6 “Applicable Laws”

 

2

1.7 “Arbitration Award”

 

2

1.8 “Award”

 

2

1.9 “Base Gross Revenues”

 

2

1.10 “Base Year”

 

2

1.11 “Business Day”

 

2

1.12 “Capital Addition”

 

2

1.13 “Capital Expenditure”

 

2

1.14 “Capital Replacements Budget”

 

3

1.15 “Change in Control”

 

3

1.16 “Claim”

 

3

1.17 “Code”

 

3

1.18 “Commencement Date”

 

3

1.19 “Condemnation”

 

3

1.20 “Condemnor”

 

3

1.21 “Consolidated Financials”

 

3

1.22 “Default”

 

4

1.23 “Disbursement Rate”

 

4

1.24 “Disputes”

 

4

1.25 “Distribution”

 

4

1.26 “Easement Agreement”

 

4

1.27 “Encumbrance”

 

4

1.28 “Entity”

 

4

1.29 “Environment”

 

4

1.30 “Environmental Obligation”

 

4

1.31 “Environmental Notice”

 

4

1.32 “Environmental Report”

 

4

1.33 “Event of Default”

 

4

1.34 “Excess Gross Revenues”

 

4

1.35 “Existing Third Party Trade Names and Service Mark Rights”

 

5

1.36 “Extended Term”

 

5

1.37 “Fair Market Value Rent”

 

5

1.38 “Financial Officer’s Certificate”

 

5

1.39 “Fiscal Year”

 

5

1.40 “Fixed Component”

 

5

1.41 “Fixed Term”

 

5

1.42 “Fixtures”

 

5

1.43 “GAAP”

 

5

1.44 “Government Agencies”

 

5

1.45 “Gross Revenues”

 

6

1.46 “Ground Leases”

 

6

 

--------------------------------------------------------------------------------


 

1.47 “Guarantor”

 

6

1.48 “Guaranty”

 

6

1.49 “Hazardous Substances”

 

6

1.50 “Immediate Family”

 

7

1.51 “Impositions”

 

7

1.52 “Indebtedness”

 

8

1.53 “Index”

 

8

1.54 “Insurance Requirements”

 

8

1.55 “Interest Rate”

 

8

1.56 “Land”

 

8

1.57 “Landlord”

 

8

1.58 “Landlord Default”

 

8

1.59 “Landlord Liens”

 

9

1.60 “Lease Year”

 

9

1.61 “Leased Improvements”

 

9

1.62 “Leased Intangible Property”

 

9

1.63 “Leased Property”

 

9

1.64 “Legal Requirements”

 

9

1.65 “Lien”

 

9

1.66 “Management Agreement”

 

10

1.67 “Manager”

 

10

1.68 “Minimum Rent”

 

10

1.69 “New Property”

 

10

1.70 “Notice”

 

10

1.71 “Offer”

 

10

1.72 “Officer’s Certificate”

 

10

1.73 “Operating Rights”

 

10

1.74 “Original Lease”

 

10

1.75 “Other Leases”

 

10

1.76 “Overdue Rate”

 

10

1.77 “Parent”

 

10

1.78 “Percentage Reduction”

 

11

1.79 “Permitted Encumbrances”

 

11

1.80 “Permitted Use”

 

11

1.81 “Person”

 

11

1.82 “Prior Rent”

 

11

1.83 “Property”

 

11

1.84 “Property Mortgage”

 

11

1.85 “Property Mortgagee”

 

11

1.86 “Real Property”

 

11

1.87 “Rent”

 

11

1.88 “RMR”

 

11

1.89 “Rules”

 

11

1.90 “SARA”

 

11

1.91 “SEC”

 

11

1.92 “Shell”

 

11

1.93 “Shell Agreement”

 

11

 

ii

--------------------------------------------------------------------------------


 

1.94 “Shell SNDA”

 

12

1.95 “State”

 

12

1.96 “Subordinated Creditor”

 

12

1.97 “Subordination Agreement”

 

12

1.98 “Subsidiary”

 

12

1.99 “Successor Landlord”

 

12

1.100 “Superior Landlord”

 

12

1.101 “Superior Lease”

 

12

1.102 “Superior Mortgage”

 

12

1.103 “Superior Mortgagee”

 

12

1.104 “TA Franchise Agreement”

 

12

1.105 “TCA”

 

12

1.106 “Tenant”

 

12

1.107 “Tenant’s Personal Property”

 

12

1.108 “Term”

 

13

1.109 “Transferred Trademarks”

 

13

1.110 “Travel Center”

 

13

1.111 “UCC”

 

13

1.112 “Unsuitable for Its Permitted Use”

 

13

1.113 “Willington Rent”

 

13

1.114 “Work”

 

13

ARTICLE 2 LEASED PROPERTY AND TERM

 

13

2.1 Leased Property

 

13

2.2 Condition of Leased Property

 

14

2.3 Term

 

15

2.4 Extended Terms

 

15

ARTICLE 3 RENT

 

16

3.1 Rent

 

16

3.1.1 Minimum Rent

 

16

3.1.2 Additional Rent

 

16

3.1.3 Additional Charges

 

18

3.2 Late Payment of Rent, Etc.

 

20

3.3 Net Lease, Etc.

 

21

3.4 No Termination, Abatement, Etc.

 

21

ARTICLE 4 USE OF THE LEASED PROPERTY

 

21

4.1 Permitted Use

 

21

4.1.1 Permitted Use

 

21

4.1.2 Necessary Approvals

 

23

4.1.3 Lawful Use, Etc.

 

23

4.2 Compliance with Legal/Insurance Requirements, Etc.

 

23

4.3 Environmental Matters

 

23

4.3.1 Restriction on Use, Etc.

 

23

4.3.2 Environmental Report

 

24

4.3.3 Underground Storage Tanks

 

24

4.3.4 Survival

 

25

4.4 Ground Leases

 

25

4.5 Shell Agreement

 

25

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 5 MAINTENANCE AND REPAIRS

 

26

5.1 Maintenance and Repair

 

26

5.1.1 Tenant’s General Obligations

 

26

5.1.2 Landlord’s Obligations

 

26

5.1.3 Nonresponsibility of Landlord, Etc.

 

27

5.2 Tenant’s Personal Property

 

27

5.3 Yield Up

 

28

5.4 Management and Franchise Agreements

 

28

ARTICLE 6 IMPROVEMENTS, ETC.

 

29

6.1 Improvements to the Leased Property

 

29

6.2 Salvage

 

29

ARTICLE 7 LIENS

 

30

ARTICLE 8 PERMITTED CONTESTS

 

30

ARTICLE 9 INSURANCE AND INDEMNIFICATION

 

31

9.1 General Insurance Requirements

 

31

9.2 Waiver of Subrogation

 

31

9.3 Form Satisfactory, Etc.

 

31

9.4 No Separate Insurance; Self-Insurance

 

32

9.5 Indemnification of Landlord

 

32

ARTICLE 10 CASUALTY

 

33

10.1 Insurance Proceeds

 

33

10.2 Damage or Destruction

 

33

10.2.1 Damage or Destruction of Leased Property

 

33

10.2.2 Partial Damage or Destruction

 

33

10.2.3 Insufficient Insurance Proceeds

 

33

10.2.4 Disbursement of Proceeds

 

34

10.3 Damage Near End of Term

 

35

10.4 Tenant’s Personal Property

 

35

10.5 Restoration of Tenant’s Personal Property

 

35

10.6 No Abatement of Rent

 

35

10.7 Waiver

 

35

ARTICLE 11 CONDEMNATION

 

35

11.1 Total Condemnation, Etc.

 

35

11.2 Partial Condemnation

 

36

11.3 Abatement of Rent

 

36

11.4 Temporary Condemnation

 

37

11.5 Allocation of Award

 

37

ARTICLE 12 DEFAULTS AND REMEDIES

 

37

12.1 Events of Default

 

37

12.2 Remedies

 

39

12.3 Tenant’s Waiver

 

40

12.4 Application of Funds

 

40

12.5 Landlord’s Right to Cure Tenant’s Default

 

41

ARTICLE 13 HOLDING OVER

 

41

ARTICLE 14 LANDLORD DEFAULT

 

41

ARTICLE 15 PURCHASE OF TENANT’S PERSONAL PROPERTY

 

42

ARTICLE 16 SUBLETTING AND ASSIGNMENT

 

42

 

iv

--------------------------------------------------------------------------------


 

16.1 Subletting and Assignment

 

42

16.2 Required Sublease Provisions

 

43

16.3 Permitted Sublease

 

44

16.4 Sublease Limitation

 

45

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

45

17.1 Estoppel Certificates

 

45

17.2 Financial Statements

 

45

ARTICLE 18 LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED
TRADEMARKS AND ENFORCEMENT

 

46

18.1 Inspection

 

46

18.2 Quality Control

 

46

18.3 Transferred Trademarks, Registration and Maintenance

 

46

18.4 Enforcement

 

46

ARTICLE 19 EASEMENTS

 

47

19.1 Grant of Easements

 

47

19.2 Exercise of Rights by Tenant

 

47

19.3 Permitted Encumbrances

 

47

ARTICLE 20 PROPERTY MORTGAGES

 

47

20.1 Landlord May Grant Liens

 

47

20.2 Subordination of Lease

 

48

20.3 Notice to Mortgagee and Superior Landlord

 

49

ARTICLE 21 ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

49

21.1 Prompt Payment of Indebtedness

 

49

21.2 Conduct of Business

 

49

21.3 Maintenance of Accounts and Records

 

50

21.4 Notice of Litigation, Etc.

 

50

21.5 Indebtedness of Tenant

 

50

21.6 Distributions, Payments to Affiliated Persons, Etc.

 

51

21.7 Prohibited Transactions

 

51

21.8 Liens and Encumbrances

 

51

21.9 Merger; Sale of Assets; Etc.

 

52

21.10 Bankruptcy Remote Entities

 

52

21.11 Trade Area Restriction

 

52

ARTICLE 22 ARBITRATION

 

52

ARTICLE 23 MISCELLANEOUS

 

54

23.1 Limitation on Payment of Rent

 

54

23.2 No Waiver

 

55

23.3 Remedies Cumulative

 

55

23.4 Severability

 

55

23.5 Acceptance of Surrender

 

55

23.6 No Merger of Title

 

55

23.7 Conveyance by Landlord

 

55

23.8 Quiet Enjoyment

 

56

23.9 No Recordation

 

56

23.10 Notices

 

56

23.11 Construction

 

57

23.12 Counterparts; Headings

 

57

 

v

--------------------------------------------------------------------------------


 

23.13 Applicable Law, Etc.

 

57

23.14 Right to Make Agreement

 

58

23.15 Attorneys’ Fees

 

58

23.16 Nonliability of Trustees

 

58

23.17 Original Lease

 

58

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS AMENDED AND RESTATED LEASE AGREEMENT NO. 4 is entered into as of June 9,
2015, by and between HPT TA PROPERTIES TRUST, a Maryland real estate investment
trust, and HPT TA PROPERTIES LLC, a Maryland limited liability company
(collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited liability
company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with TA Leasing LLC) are
parties to that certain Lease Agreement, dated as of January 31, 2007, as
amended (as so amended, the “Original Lease”); and

 

WHEREAS, Landlord and Tenant wish to amend and restate the Original Lease into
four (4) separate leases, add certain new properties to such four (4) separate
leases and make certain other modifications thereto as herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, effective as
of the date hereof, as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

 

1.1          “AAA”  shall have the meaning given such term in Article 22.

 

1.2          “Additional Charges”  shall have the meaning given such term in
Section 3.1.3.

 

1.3          “Additional Rent”  shall have the meaning given such term in
Section 3.1.2(a).

 

1.4          “Affiliated Person”  shall mean, with respect to any Person, (a) 
in the case of any such Person which is a partnership, any partner in such
partnership, (b) in the case of any such Person which is a limited liability
company, any member of such company, (c) any other Person which is a Parent, a
Subsidiary, or a Subsidiary of a Parent with respect to such Person or to one or
more of the Persons referred to in the preceding clauses (a) and (b), (d) any
other Person who is an officer, director, trustee or employee of, or partner in
or member of, such Person or any Person referred to in the preceding clauses
(a), (b) and (c), and (e) any other

 

--------------------------------------------------------------------------------


 

Person who is a member of the Immediate Family of such Person or of any Person
referred to in the preceding clauses (a) through (d).

 

1.5          “Agreement”  shall mean this Amended and Restated Lease Agreement
No. 4, including all exhibits attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.6          “Applicable Laws”  shall mean all applicable laws, statutes,
regulations, rules, ordinances, codes, licenses, permits, notices and orders,
from time to time in existence, of all courts of competent jurisdiction and
Government Agencies, and all applicable judicial and administrative and
regulatory decrees, judgments and orders, including common law rulings and
determinations, relating to injury to, conservation of, or the protection of,
real or personal property, Transferred Trademarks or human health or the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Government Agencies pertaining to reporting, licensing,
permitting, investigation, remediation and removal of underground improvements
(including, without limitation, treatment or storage tanks, or water, natural
gas or oil wells), or emissions, discharges, releases or threatened releases of
Hazardous Substances, chemical substances, pesticides, petroleum or petroleum
products, pollutants, contaminants or hazardous or toxic substances, materials
or wastes whether solid, liquid or gaseous in nature, into the Environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, underground
improvements (including, without limitation, treatment or storage tanks, or
water, gas or oil wells), or pollutants, contaminants or hazardous or toxic
substances, materials or wastes, whether solid, liquid or gaseous in nature.

 

1.7          “Arbitration Award”  shall have the meaning given such term in
Article 22.

 

1.8          “Award”  shall mean all compensation, sums or other value awarded,
paid or received by virtue of a total or partial Condemnation of any Property
(after deduction of all reasonable legal fees and other reasonable costs and
expenses, including, without limitation, expert witness fees, incurred by
Landlord, in connection with obtaining any such award).

 

1.9          “Base Gross Revenues”  shall mean, with respect to any Property,
the amount of Gross Revenues for such Property for the Base Year.

 

1.10        “Base Year”  shall mean the 2015 calendar year.

 

1.11        “Business Day”  shall mean any day other than Saturday, Sunday, or
any other day on which banking institutions in The Commonwealth of Massachusetts
are authorized by law or executive action to close.

 

1.12        “Capital Addition”  shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.

 

1.13        “Capital Expenditure”  shall mean any expenditure treated as capital
in nature in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

1.14        “Capital Replacements Budget”  shall have the meaning given such
term in Section 5.1.1(b).

 

1.15        “Change in Control”  shall mean (a) the acquisition by any Person,
or two or more Persons acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the SEC) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, of the outstanding shares of voting stock or
other voting interests of Tenant or any Guarantor, as the case may be, or the
power to direct the management and policies of Tenant or any Guarantor, directly
or indirectly, (b) the merger or consolidation of Tenant or any Guarantor with
or into any other Person (other than the merger or consolidation of any Person
into Tenant or any Guarantor that does not result in a Change in Control of
Tenant or such Guarantor under clauses (a), (c) or (d) of this definition),
(c) any one or more sales or conveyances to any Person of all or any material
portion of its assets (including capital stock or other equity interests) or
business of Tenant or any Guarantor, as the case may be, or (d) the cessation,
for any reason, of the individuals who at the beginning of any twenty-four (24)
consecutive month period (commencing on January 31, 2007) constituted the board
of directors of Tenant or any Guarantor (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
Tenant or such Guarantor, as the case may be, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of any such period or whose election or nomination for election was
previously so approved) to constitute a majority of the board of directors of
Tenant or any Guarantor then in office.

 

1.16        “Claim”  shall have the meaning given such term in Article 8.

 

1.17        “Code”  shall mean the Internal Revenue Code of 1986 and, to the
extent applicable, the Treasury Regulations promulgated thereunder, each as from
time to time amended.

 

1.18        “Commencement Date”  shall mean the date hereof.

 

1.19        “Condemnation”  shall mean, with respect to any Property, or any
portion thereof, (a) the exercise of any governmental power with respect to such
Property, whether by legal proceedings or otherwise, by a Condemnor of its power
of condemnation, (b) a voluntary sale or transfer of such Property by Landlord
to any Condemnor, either under threat of condemnation or while legal proceedings
for condemnation are pending, or (c) a taking or voluntary conveyance of such
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Property, whether or not the same shall have actually
been commenced.

 

1.20        “Condemnor”  shall mean any public or quasi-public Person, having
the power of Condemnation.

 

1.21        “Consolidated Financials”  shall mean, for any Fiscal Year or other
accounting period of TCA, annual audited and quarterly unaudited financial
statements of TCA prepared on a consolidated basis, including TCA’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form the

 

3

--------------------------------------------------------------------------------


 

corresponding figures for the corresponding period in the preceding Fiscal Year,
and prepared in accordance with GAAP throughout the periods reflected.

 

1.22        “Default”  shall mean any event or condition which with the giving
of notice and/or lapse of time would be an Event of Default.

 

1.23        “Disbursement Rate”  shall mean an annual rate of interest, as of
the date of determination, equal to the greater of (i) the Interest Rate and
(ii) the per annum rate for ten (10) year U.S. Treasury Obligations as published
in The Wall Street Journal plus three hundred fifty (350) basis points.

 

1.24        “Disputes”  shall have the meaning given such term in Article 22.

 

1.25        “Distribution”  shall mean (a) any declaration or payment of any
dividend (except ordinary cash dividends payable in common stock or other equity
interests of Tenant) on or in respect of any shares of any class of capital
stock or other equity interests of Tenant, (b) any purchase, redemption,
retirement or other acquisition of any shares of any class of capital stock of a
corporation, (c) any other distribution on or in respect of any shares of any
class of capital stock of Tenant or (d) any return of capital to shareholders.

 

1.26        “Easement Agreement”  shall mean any conditions, covenants and
restrictions, easements, declarations, licenses and other agreements which are
Permitted Encumbrances and such other agreements as may be granted in accordance
with Section 19.1.

 

1.27        “Encumbrance”  shall have the meaning given such term in
Section 20.1.

 

1.28        “Entity”  shall mean any corporation, general or limited
partnership, limited liability company or partnership, stock company or
association, joint venture, association, company, trust, bank, trust company,
land trust, business trust, real estate investment trust, cooperative, any
government or agency, authority or political subdivision thereof or any other
entity.

 

1.29        “Environment”  shall mean soil, surface waters, ground waters, land,
biota, sediments, surface or subsurface strata and ambient air.

 

1.30        “Environmental Obligation”  shall have the meaning given such term
in Section 4.3.1.

 

1.31        “Environmental Notice”  shall have the meaning given such term in
Section 4.3.1.

 

1.32        “Environmental Report”  shall have the meaning given such term in
Section 4.3.2.

 

1.33        “Event of Default”  shall have the meaning given such term in
Section 12.1.

 

1.34        “Excess Gross Revenues”  shall mean, with respect to any Property,
with respect to any Lease Year, or portion thereof, the amount of Gross Revenues
for such Property for such

 

4

--------------------------------------------------------------------------------


 

Lease Year, or portion thereof, in excess of Base Gross Revenues for such
Property for the equivalent period during the Base Year.

 

1.35        “Existing Third Party Trade Names and Service Mark Rights”  shall
mean the rights as set forth in any TA Franchise Agreement in effect as of
January 31, 2007 licensed to third parties in the trade names, trademarks,
service marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto which constitute a part of the Transferred Trademarks.

 

1.36        “Extended Term”  shall have the meaning given such term in
Section 2.4.

 

1.37        “Fair Market Value Rent”  shall mean the per annum minimum rent
which would be payable monthly in advance for the applicable Property or the
Leased Property (as the case may be) in its then current condition and for its
then current use, on the terms and conditions of this Agreement (including,
without limitation, the obligation to pay Additional Rent).

 

1.38        “Financial Officer’s Certificate”  shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to Section 17.2, in which such officer shall certify
(a) that such statements have been properly prepared in accordance with GAAP and
are true, correct and complete in all material respects and fairly present the
consolidated financial condition of such Person at and as of the dates thereof
and the results of its operations for the periods covered thereby, and (b) in
the event that the certifying party is an officer of Tenant and the certificate
is being given in such capacity, that no Event of Default has occurred and is
continuing hereunder.

 

1.39        “Fiscal Year”  shall mean the calendar year or such other annual
period designated by Tenant and approved by Landlord.

 

1.40        “Fixed Component”  shall have the meaning given such term in
Section 4.4.

 

1.41        “Fixed Term”  shall have the meaning given such term in Section 2.3.

 

1.42        “Fixtures”  shall have the meaning given such term in
Section 2.1(d).

 

1.43        “GAAP”  shall mean generally accepted accounting principles
consistently applied.

 

1.44        “Government Agencies”  shall mean any court, agency, authority,
board (including, without limitation, environmental protection, planning and
zoning), bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States
or any State or any county or any political subdivision of any of the foregoing,
whether now or hereafter in existence, having jurisdiction over Tenant or any
Property, or any portion thereof, or any Travel Center operated thereon.

 

5

--------------------------------------------------------------------------------


 

1.45        “Gross Revenues”  shall mean, with respect to any Property, for each
Fiscal Year during the Term, all revenues and receipts (determined on an accrual
basis and in all material respects in accordance with GAAP) of every kind
derived from renting, using and/or operating such Property and parts thereof,
including, but not limited to:  all rents and revenues received or receivable
for the use of or otherwise by reason of all goods sold, services performed,
space or facilities subleased on such Property, or any portion thereof,
including, without limitation, any other arrangements with third parties
relating to the possession or use of any portion of such Property; and proceeds,
if any, from business interruption or other loss of income insurance; provided,
however, that Gross Revenues shall not include the following:  allowances
according to GAAP for uncollectible accounts, including credit card accounts and
other administrative discounts; federal, state or municipal excise, sales, use,
occupancy or similar taxes included as part of the sales price of any goods or
services; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); Award proceeds (other than for a temporary
Condemnation); any proceeds from any sale of such Property or from the
refinancing of any debt encumbering such Property; proceeds from the disposition
of furnishings, fixture and equipment no longer necessary for the operation of
the Travel Center located thereon; any security deposits and other advance
deposits, until and unless the same are forfeited to Tenant or applied for the
purpose for which they were collected; interest income from any bank account or
investment of Tenant; any revenues or receipts of every kind derived from the
provision, sale or trade of motor fuel and gasoline at such Property (including,
without limitation, any amounts that arise out of the Shell Agreement); any
revenues or receipts derived from gaming operations (but Gross Revenues shall
include any revenue or receipts derived from sales of lottery tickets without
adjustment for payouts); or any amount based on the income or profits of any
Person if as a consequence thereof the Rent or other amounts payable by Tenant
hereunder would fail to qualify, in whole or in part, as “rents from real
property” within the meaning of Section 856(d) of the Code.

 

1.46        “Ground Leases”  shall mean, collectively, any and all ground leases
in effect with respect to any portion of the Real Property.

 

1.47        “Guarantor”  shall mean, collectively, TCA, TravelCenters of America
Holding Company LLC, and each and every other guarantor of Tenant’s obligations
under this Agreement, and each such guarantor’s successors and assigns, jointly
and severally.

 

1.48        “Guaranty”  shall mean any guaranty agreement executed by a
Guarantor in favor of Landlord pursuant to which the payment or performance of
Tenant’s obligations under this Agreement are guaranteed, together with all
modifications, amendments and supplements thereto.

 

1.49        “Hazardous Substances”  shall mean any substance:

 

(a)           the presence of which requires or may hereafter require
notification, investigation or remediation under any Applicable Law; or

 

(b)           which is or becomes defined as a “hazardous waste”, “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” under any
Applicable Law including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability

 

6

--------------------------------------------------------------------------------


 

Act (42 U.S.C. Section 9601 et seq.) and the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 et seq.) and the regulations promulgated thereunder;
or

 

(c)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Governmental Agencies; or

 

(d)           the presence of which on any Property, or any portion thereof,
causes or materially threatens to cause an unlawful nuisance upon such Property,
or any portion thereof, or to adjacent properties or poses or materially
threatens to pose a hazard to such Property, or any portion thereof, or to the
health or safety of persons; or

 

(e)           without limitation, which contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or

 

(f)            without limitation, which contains polychlorinated biphenyls
(PCBs) or asbestos or urea formaldehyde foam insulation; or

 

(g)           without limitation, which contains or emits radioactive particles,
waves or material.

 

1.50        “Immediate Family”  shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.

 

1.51        “Impositions”  shall mean, collectively, all taxes (including,
without limitation, all taxes imposed under the laws of any State, as such laws
may be amended from time to time, and all ad valorem, sales and use, occupancy,
or similar taxes as the same relate to or are imposed upon Landlord, Tenant or
the business conducted upon the Leased Property), assessments (including,
without limitation, all assessments for public improvements or benefit, whether
or not commenced or completed prior to the date hereof), water, sewer or other
rents and charges, excises, tax levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of the
Leased Property or the business conducted upon the Leased Property by Tenant
(including all interest and penalties thereon due to any failure in payment by
Tenant), which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (a) Landlord’s
interest in the Leased Property, (b) the Leased Property or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Property or the leasing or use of the
Leased Property or any part thereof by Tenant; provided, however, that nothing
contained herein shall be construed to require Tenant to pay and the term
“Impositions” shall not include (i) any tax based on net income imposed on
Landlord, (ii) any net revenue tax of Landlord, (iii) any transfer fee (but
excluding any mortgage or similar tax payable in connection with a Property
Mortgage) or other tax imposed with respect to the sale, exchange or other
disposition by Landlord of the Leased Property or the proceeds thereof, (iv) any
single business, gross receipts tax, transaction privilege, rent or similar
taxes as the same

 

7

--------------------------------------------------------------------------------


 

relate to or are imposed upon Landlord, (v) any interest or penalties imposed on
Landlord as a result of the failure of Landlord to file any return or report
timely and in the form prescribed by law or to pay any tax or imposition, except
to the extent such failure is a result of a breach by Tenant of its obligations
pursuant to Section 3.1.3, (vi) any impositions imposed on Landlord that are a
result of Landlord not being considered a “United States person” as defined in
Section 7701(a)(30) of the Code, (vii) any impositions that are enacted or
adopted by their express terms as a substitute for any tax that would not have
been payable by Tenant pursuant to the terms of this Agreement or (viii) any
impositions imposed as a result of a breach of covenant or representation by
Landlord in any agreement governing Landlord’s conduct or operation or as a
result of the negligence or willful misconduct of Landlord.

 

1.52        “Indebtedness”  shall mean (without duplication), (i) all
obligations for borrowed money, (ii) the maximum amount available to be drawn
under all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of Tenant and, without duplication, all unreimbursed
drafts drawn thereunder, (iii) all obligations to pay the deferred purchase
price of property or services, excluding trade payables incurred in the ordinary
course of business, but including all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by Tenant, (iv) all leases required, in accordance with GAAP, to be
recorded as capital leases on Tenant’s balance sheet, (v) the principal balance
outstanding and owing by Tenant under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product, and (vi) all
guaranties of or other liabilities with respect to the debt of another Person.

 

1.53        “Index”  shall mean the Consumer Price Index for Urban Wage Earners
and Clerical Workers, U.S., All Items, 1982-1984=100.  The Index is presently
published by the Bureau of Labor Statistics of the United States Department of
Labor.  If publication of the Index ceases, computations with respect to which
the Index is to be applied shall be computed on the basis of whatever index
published by the United States Department of Labor at that time is most nearly
comparable.  If the Index ceases to use 1982-84=100 as the basis of calculation,
then the Index shall be converted to the amount(s) that would have resulted had
the manner of calculating the Index in effect at the Commencement Date.

 

1.54        “Insurance Requirements”  shall mean all terms of any insurance
policy required by this Agreement and all requirements of the issuer of any such
policy and all orders, rules and regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon Landlord, Tenant, any Manager or the Leased Property.

 

1.55        “Interest Rate”  shall mean eight and one half percent (8.5%) per
annum.

 

1.56        “Land”  shall have the meaning given such term in Section 2.1(a).

 

1.57        “Landlord”  shall have the meaning given such term in the preambles
to this Agreement and shall also include their respective permitted successors
and assigns.

 

1.58        “Landlord Default”  shall have the meaning given such term in
Article 14.

 

8

--------------------------------------------------------------------------------


 

1.59        “Landlord Liens”  shall mean liens on or against the Leased Property
or any payment of Rent (a) which result from any act of, or any claim against,
Landlord or any owner of a direct or indirect interest in the Leased Property
(other than the lessor under any ground lease affecting any portion of the
Leased Property), or which result from any violation by Landlord of any terms of
this Agreement, or (b) which result from liens in favor of any taxing authority
by reason of any tax owed by Landlord or any fee owner of a direct or indirect
interest in the Leased Property (other than the lessor under any ground lease
affecting any portion of the Leased Property); provided, however, that “Landlord
Lien” shall not include any lien resulting from any tax for which Tenant is
obligated to pay or indemnify Landlord against until such time as Tenant shall
have already paid to or on behalf of Landlord the tax or the required indemnity
with respect to the same.

 

1.60        “Lease Year”  shall mean any Fiscal Year or portion thereof during
the Term.

 

1.61        “Leased Improvements”  shall have the meaning given such term in
Section 2.1(b).

 

1.62        “Leased Intangible Property”  shall mean all agreements, service
contracts, equipment leases and other arrangements or agreements affecting the
ownership, repair, maintenance, management, leasing or operation of the Leased
Property, or any portion thereof, to which Landlord is a party; all books,
records and files relating to the leasing, maintenance, management or operation
of the Leased Property, or any portion thereof, belonging to Landlord; all
transferable or assignable permits, certificates of occupancy, operating
permits, sign permits, development rights and approvals, certificates, licenses,
warranties and guarantees, rights to deposits and telephone exchange numbers
identified with the Leased Property; and all other transferable intangible
property, miscellaneous rights, benefits and privileges of any kind or character
belonging to Landlord with respect to the Leased Property.

 

1.63        “Leased Property”  shall have the meaning given such term in
Section 2.1.

 

1.64        “Legal Requirements”  shall mean all federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions affecting the Leased Property or
the maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations and regulations necessary to operate any
Property for its Permitted Use, and (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments at any time in force affecting any
Property, including those which may (i) require material repairs, modifications
or alterations in or to any Property or (ii) in any way materially and adversely
affect the use and enjoyment thereof, but excluding any requirements arising as
a result of Landlord’s status as a real estate investment trust.

 

1.65        “Lien”  shall mean any mortgage, security interest, pledge,
collateral assignment, or other encumbrance, lien or charge of any kind, or any
transfer of property or assets for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of general creditors.

 

9

--------------------------------------------------------------------------------


 

1.66        “Management Agreement”  shall mean, with respect to any Property,
any operating, management, franchise or branding agreement from time to time
entered into by Tenant with respect to such Property in accordance with the
applicable provisions of this Agreement, together with all amendments,
modifications and supplements thereto, excluding, however, any TA Franchise
Agreement.

 

1.67        “Manager”  shall mean, with respect to any Property, the operator or
manager under any Management Agreement from time to time in effect with respect
to such Property, and its permitted successors and assigns.

 

1.68        “Minimum Rent”  shall mean Forty Million Three Hundred Thirty-Six
Thousand Four Hundred Fifty-Eight Dollars ($40,336,458) per annum, subject to
adjustment as provided in Section 3.1.1(b).

 

1.69        “New Property”  shall mean each Property identified on Exhibit B
attached hereto.

 

1.70        “Notice”  shall mean a notice given in accordance with
Section 23.10.

 

1.71        “Offer”  shall have the meaning given such term in Section 4.1.1(b).

 

1.72        “Officer’s Certificate”  shall mean a certificate signed by an
officer or other duly authorized individual of the certifying Entity duly
authorized by the board of directors or other governing body of the certifying
Entity.

 

1.73        “Operating Rights”  shall have the meaning given such term in
Section 5.3.

 

1.74        “Original Lease”  shall have the meaning given such term in the
recitals to this Agreement.

 

1.75        “Other Leases”  shall mean, collectively, (a) that certain Amended
and Restated Lease Agreement No. 1, dated as of the date hereof, between
Landlord and Tenant, together with all modifications, amendments and supplements
thereto and (b) that certain Amended and Restated Lease Agreement No. 2, dated
as of the date hereof, between Landlord and Tenant, together with all
modifications, amendments and supplements thereto and (c) that certain Amended
and Restated Lease Agreement No. 3, dated as of the date hereof, between
Landlord and Tenant, together with all modifications, amendments and supplements
thereto.

 

1.76        “Overdue Rate”  shall mean, on any date, a per annum rate of
interest equal to the lesser of the Disbursement Rate plus four percent (4%) and
the maximum rate then permitted under applicable law.

 

1.77        “Parent”  shall mean, with respect to any Person, any Person which
owns directly, or indirectly through one or more Subsidiaries or Affiliated
Persons, twenty percent (20%) or more of the voting or beneficial interest in,
or otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

 

10

--------------------------------------------------------------------------------


 

1.78        “Percentage Reduction”  shall be eight and one-half percent (8.5%)
other than for any New Property, as to which the Percentage Reduction shall be
eight and six tenths percent (8.6%).

 

1.79        “Permitted Encumbrances”  shall mean, with respect to any Property,
all rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s or leasehold title insurance policy issued to Landlord with
respect to such Property, plus any other encumbrances as may have been granted
or caused by Landlord or otherwise consented to in writing by Landlord from time
to time.

 

1.80        “Permitted Use”  shall mean, with respect to any Property, any use
of such Property permitted pursuant to Section 4.1.1.

 

1.81        “Person”  shall mean any individual or Entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
Person where the context so admits.

 

1.82        “Prior Rent”  shall have the meaning given such term in Section 2.4.

 

1.83        “Property”  shall have the meaning given such term in Section 2.1.

 

1.84        “Property Mortgage”  shall mean any Encumbrance placed upon the
Leased Property, or any portion thereof, in accordance with Article 20.

 

1.85        “Property Mortgagee”  shall mean the holder of any Property
Mortgage.

 

1.86        “Real Property”  shall have the meaning given such term in
Section 2.1.

 

1.87        “Rent”  shall mean, collectively, the Minimum Rent, Additional Rent
and Additional Charges.

 

1.88        “RMR”  shall have the meaning given such term in Article 22.

 

1.89        “Rules”  shall have the meaning given such term in Article 22.

 

1.90        “SARA”  shall mean the Superfund Amendments and Reauthorization Act
of 1986, as the same has been and may be amended, restated, modified or
supplemented from time to time.

 

1.91        “SEC”  shall mean the Securities and Exchange Commission.

 

1.92        “Shell”  shall mean Equilon Enterprises LLC (doing business as Shell
Oil Products US), a Delaware limited liability company.

 

1.93        “Shell Agreement”  shall mean that certain Liquefied Natural Gas
Dispensing Site License and Sales Agreement, dated as of April 15, 2013, between
Tenant and Shell, together with all modifications, amendments and supplements
thereto.

 

11

--------------------------------------------------------------------------------


 

1.94        “Shell SNDA”  shall have the meaning given such term in Section 4.5.

 

1.95        “State”  shall mean, with respect to any Property, the state,
commonwealth or district in which such Property is located.

 

1.96        “Subordinated Creditor”  shall mean any creditor of Tenant which is
a party to a Subordination Agreement in favor of Landlord.

 

1.97        “Subordination Agreement”  shall mean any agreement (and any
amendments thereto) executed by a Subordinated Creditor pursuant to which the
payment and performance of Tenant’s obligations to such Subordinated Creditor
are subordinated to the payment and performance of Tenant’s obligations to
Landlord under this Agreement.

 

1.98        “Subsidiary”  shall mean, with respect to any Person, any Entity
(a) in which such Person owns directly, or indirectly through one or more
Subsidiaries, twenty percent (20%) or more of the voting or beneficial interest
or (b) which such Person otherwise has the right or power to control (whether by
contract, through ownership of securities or otherwise).

 

1.99        “Successor Landlord”  shall have the meaning given such term in
Section 20.2.

 

1.100      “Superior Landlord”  shall have the meaning given such term in
Section 20.2.

 

1.101      “Superior Lease”  shall have the meaning given such term in
Section 20.2.

 

1.102      “Superior Mortgage”  shall have the meaning given such term in
Section 20.2.

 

1.103      “Superior Mortgagee”  shall have the meaning given such term in
Section 20.2.

 

1.104      “TA Franchise Agreement”  shall mean a franchise agreement and, if
applicable, any network lease agreement associated with such franchise
agreement, between TCA, or one of its Affiliated Persons, as franchisor, and a
Person who is not an Affiliated Person of TCA, as franchisee, for the operation
of a Travel Center or other hospitality, fuel and/or service facility by such
Person.

 

1.105      “TCA”  shall mean TravelCenters of America LLC, a Delaware limited
liability company, and its permitted successors and assigns.

 

1.106      “Tenant”  shall have the meaning given such term in the preambles to
this Agreement and shall also include its permitted successors and assigns.

 

1.107      “Tenant’s Personal Property”  shall mean all motor vehicles and
consumable inventory and supplies, furniture, furnishings, equipment, movable
walls and partitions, equipment and machinery and all other tangible personal
property of Tenant acquired by Tenant before, on or after the Commencement Date
and located at the Leased Property or used in Tenant’s business at the Leased
Property and all modifications, replacements, alterations and additions to such
personal property installed at the expense of Tenant, other than any items
included within the definition of Fixtures.

 

12

--------------------------------------------------------------------------------


 

1.108      “Term”  shall mean, collectively, the Fixed Term and each Extended
Term, to the extent properly exercised pursuant to the provisions of
Section 2.4, unless sooner terminated pursuant to the provisions of this
Agreement.

 

1.109      “Transferred Trademarks”  shall mean all trade names, trademarks,
service marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, owned by or licensed to Landlord and used in
connection with any Travel Center or any other hospitality, fuel and service
facility including without limitation trade names, trademarks, service marks,
domain names, logos and other brand-source indicia, including all goodwill
related thereto, such as “TravelCenters of America”, “TA”, “Goasis”, “Country
Pride”, “Fork in the Road” and “Buckhorn Family Restaurants” whether or not used
at or on the Real Property; and all other licensable intellectual property of
any kind or character belonging to Landlord with respect to the Leased Property.

 

1.110      “Travel Center”  shall mean, with respect to any Property,
collectively, the hospitality, fuel and service facilities located at such
Property, including, hotel, food and beverage services facilities, fuel pumps,
facilities for the storage and distribution of petroleum products, retail shops
and other facilities and services being operated or proposed to be operated on
such Property.

 

1.111      “UCC”  shall mean the Uniform Commercial Code as in effect in the
State of Ohio.

 

1.112      “Unsuitable for Its Permitted Use”  shall mean, with respect to any
Travel Center, a state or condition such that following any damage, destruction
or Condemnation, such Travel Center cannot be operated on a commercially
practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage, destruction or Condemnation, and as otherwise required by this
Agreement, within twenty-four (24) months following such damage, destruction or
Condemnation or such longer period of time as to which business interruption
insurance or Award proceeds is available to cover Rent and other costs related
to the applicable Property following such damage, destruction or Condemnation.

 

1.113      “Willington Rent”  shall have the meaning given such term in
Section 4.4.

 

1.114      “Work”  shall have the meaning given such term in Section 10.2.4.

 

ARTICLE 2

 

LEASED PROPERTY AND TERM

 

2.1          Leased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases and licenses to Tenant and Tenant leases
and licenses from Landlord all of Landlord’s right, title and interest in and to
all of the following (each of items (a) through (f) below which, as of the
Commencement Date, relates to any single Travel Center, a “Property” and
together with item (g) below, collectively, the “Leased Property”, and those
portions of the Leased Property described in items (a) through (d) below being
the “Real Property”):

 

13

--------------------------------------------------------------------------------


 

(a)           those certain tracts, pieces and parcels of land, as more
particularly described in Exhibits A-1 through A-36, attached hereto and made a
part hereof (the “Land”);

 

(b)           all buildings, structures and other improvements of every kind
including, but not limited to, underground storage tanks, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “Leased
Improvements”);

 

(c)           all easements, rights and appurtenances relating to the Land and
the Leased Improvements;

 

(d)           all equipment, machinery and fixtures integral to the operation of
the Leased Improvements, and other items of property now or hereafter
permanently affixed or integral to or incorporated into the Leased Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “Fixtures”);

 

(e)           all of the Leased Intangible Property;

 

(f)            any and all leases of space in the Leased Improvements; and

 

(g)           all of the Transferred Trademarks whether or not used at or on any
Property (such rights of Tenant in the Transferred Trademarks being
nonexclusive, worldwide, non-assignable but sublicensable to the extent
expressly set forth in this Agreement).

 

2.2          Condition of Leased Property.  Tenant acknowledges receipt and
delivery of possession of the Leased Property and Tenant accepts the Leased
Property in its “as is” condition, subject to the rights of parties in
possession, the existing state of title, including all covenants, conditions,
restrictions, reservations, mineral leases, easements and other matters of
record or that are visible or apparent on the Leased  Property, all applicable
Legal Requirements, the lien of any financing instruments, mortgages and deeds
of trust existing prior to the Commencement Date or permitted by the terms of
this Agreement, and such other matters which would be disclosed by an inspection
of the Leased Property and the record title thereto or by an accurate survey
thereof.  TENANT REPRESENTS THAT IT HAS INSPECTED THE LEASED PROPERTY AND ALL OF
THE FOREGOING AND HAS FOUND THE CONDITION THEREOF SATISFACTORY AND IS NOT
RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR
EMPLOYEES WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM OR ACTION AGAINST
LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY.  LANDLORD MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO

 

14

--------------------------------------------------------------------------------


 

ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.  To the
maximum extent permitted by law, however, Landlord hereby assigns to Tenant all
of Landlord’s rights to proceed against any predecessor in interest or insurer
for breaches of warranties or representations or for latent defects in the
Leased Property.  Landlord shall fully cooperate with Tenant in the prosecution
of any such claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost
and expense.  Tenant shall indemnify, defend, and hold harmless Landlord from
and against any loss, cost, damage or liability (including reasonable attorneys’
fees) incurred by Landlord in connection with such cooperation.

 

2.3          Term.  The initial term of this Agreement (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on December 31, 2030.

 

The term hereof with respect to the Existing Third Party Trade Names and Service
Mark Rights shall be co-terminous with the duration of the third party rights
thereto as of January 31, 2007 and may extend beyond the Term, as the same may
be extended pursuant to Paragraph 2.4 hereof, or any earlier termination of the
Term hereof (but not later than December 31, 2027), and Tenant’s obligations
hereunder to Landlord with respect to any such Existing Third Party Trade Names
and Service Mark Rights shall apply throughout such additional period as if it
were part of the Term; Tenant hereby representing that such extension for the
period beyond what would have been the Term had it expired by passage of time
does not apply to more than five (5) Travel Centers or other hospitality, fuel
and service facilities in the aggregate.

 

2.4          Extended Terms.  Tenant shall have the right to extend the Term for
two (2) renewal terms of fifteen (15) years each (each, an “Extended Term”),
provided that no Event of Default shall have occurred and be continuing at the
time Tenant exercises a right to extend the Term.

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2031 and expire on
December 31, 2045 and the second Extended Term shall commence on January 1, 2046
and expire on December 31, 2060.  All of the terms, covenants and provisions of
this Agreement shall apply to each Extended Term, except that (x) the Minimum
Rent payable during such Extended Term shall be the greater of the Prior Rent
and the Fair Market Value Rent for the Leased Property (such Fair Market Value
Rent to be determined by agreement of the parties or, absent agreement, by an
appraiser designated by Landlord) (taking into account that the Base Year shall
remain unchanged) and (y) Tenant shall have no right to extend the Term beyond
December 31, 2060.  For purposes of this Section 2.4, “Prior Rent” shall mean an
amount equal to the per annum Minimum Rent in effect on the last day of the
Fixed Term or Extended Term immediately preceding such Extended Term.  If Tenant
shall elect to exercise the option to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice thereof not later than
December 31, 2029, and if Tenant shall elect to exercise its option to extend
the Term for the second Extended Term after having elected to extend the Term
for the first Extended Term, it shall do so by giving Landlord Notice not later
than December 31, 2044, it being understood and agreed that time shall be of the
essence with respect to the giving of any such Notice.  If Tenant shall fail to
give any such

 

15

--------------------------------------------------------------------------------


 

Notice, this Agreement shall automatically terminate at the end of the Fixed
Term or the first Extended Term as applicable and Tenant shall have no further
option to extend the Term of this Agreement.  If Tenant shall give such Notice,
the extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

ARTICLE 3

 

RENT

 

3.1          Rent.  Tenant shall pay, in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
without offset, abatement, demand or deduction (unless otherwise expressly
provided in this Agreement), Minimum Rent and Additional Rent to Landlord and
Additional Charges to the party to whom such Additional Charges are payable,
during the Term.  All payments to Landlord shall be made by wire transfer of
immediately available federal funds or by other means acceptable to Landlord in
its sole discretion.  Rent for any partial calendar month shall be prorated on a
per diem basis.

 

3.1.1       Minimum Rent

 

(a)           Payments.  Minimum Rent shall be paid in equal monthly
installments in arrears on the first Business Day of each calendar month during
the Term.

 

(b)           Adjustments of Minimum Rent Following Disbursements Under Sections
5.1.2(b), 10.2.3 and 11.2.  Effective on the date of each disbursement to pay
for the cost of any repairs, maintenance, renovations or replacements pursuant
to Sections 5.1.2(b), 10.2.3 or 11.2, the annual Minimum Rent shall be increased
by a per annum amount equal to the Disbursement Rate times the amount so
disbursed.

 

3.1.2       Additional Rent

 

(a)           Amount.  Tenant shall pay additional rent (“Additional Rent”) with
respect to each Lease Year during the Term subsequent to the Base Year, with
respect to each Property, in an amount equal to three percent (3%) of Excess
Gross Revenues at such Property.

 

(b)           Quarterly Installments.  Installments of Additional Rent for each
Lease Year during the Term, or portion thereof, shall be calculated and paid
quarterly in arrears, on the first Business Day of the subsequent quarter,
together

 

16

--------------------------------------------------------------------------------


 

with an Officer’s Certificate setting forth the calculation of Additional Rent
due and payable for such quarter.

 

(c)           Reconciliation of Additional Rent.  In addition, within
seventy-five (75) days after the end of the Base Year and each Lease Year
thereafter (or any portion thereof occurring during the Term), Tenant shall
deliver, or cause to be delivered, to Landlord (i) a financial report setting
forth the Gross Revenues for each Property for such preceding Lease Year, or
portion thereof, together with an Officer’s Certificate, signed by an officer of
Tenant, certifying that, to the best of Tenant’s knowledge, such report is true,
correct and complete, and (ii) a statement showing Tenant’s calculation of
Additional Rent due for such preceding Lease Year based on the Gross Revenues
set forth in such financial report, together with an Officer’s Certificate,
signed by an officer of Tenant, certifying that, to the best of Tenant’s
knowledge, such statement is true, correct and complete.

 

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall grant Tenant a credit against the
Additional Rent next coming due in the amount of such difference, together with
interest at the Interest Rate, which interest shall accrue from the date of
payment by Tenant until the date such credit is applied or paid, as the case may
be.  If such credit cannot be made because the Term has expired prior to
application in full thereof, Landlord shall pay the unapplied balance of such
credit to Tenant, together with interest at the Interest Rate, which interest
shall accrue from the date of payment by Tenant until the date of payment by
Landlord.

 

(d)           Confirmation of Additional Rent.  Tenant shall utilize, or cause
to be utilized, an accounting system for the Leased Property in accordance with
its usual and customary practices and in all material respects in accordance
with GAAP, which will accurately record all Gross Revenues and Tenant shall
retain, for at least three (3) years after the expiration of each Lease Year,
reasonably adequate records conforming to such accounting system showing all
Gross Revenues for such Lease Year.  Landlord, at its own expense, shall have
the right, exercisable by Notice to Tenant, to review Tenant’s books and records
and/or to retain an independent public accounting firm of Landlord’s choice to
audit the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above and, in connection with any such audit, to examine
Tenant’s books and records with respect thereto (including supporting data and
sales and excise tax

 

17

--------------------------------------------------------------------------------


 

returns).  Landlord shall begin any such review or audit as soon as reasonably
possible following its receipt of the applicable Officer’s Certificate (or in
the case of an audit after a review, promptly following completion of the
review) and shall complete such review or audit as soon as reasonably possible
thereafter.  Any such review or audit shall be performed at the location where
such books and records are customarily kept and in such a manner so as to
minimize any interference with Tenant’s business operations.  If any such review
of Tenant’s books and records by Landlord discloses a deficiency in the payment
of Additional Rent and Tenant agrees, or the decision of any arbitration shall
have been that there shall have been a deficiency in payment of Additional Rent,
Tenant shall forthwith pay to Landlord the amount of such deficiency together
with interest at the Interest Rate from the date such payment should have been
made to the date of payment thereof.  If any such audit discloses a deficiency
in the payment of Additional Rent, Tenant shall forthwith pay to Landlord the
amount of the deficiency, as determined by such audit, together with interest at
the Interest Rate, from the date such payment should have been made to the date
of payment thereof.  If any such audit discloses a deficiency in the payment of
Additional Rent of more than five percent (5%), Tenant shall forthwith pay to
Landlord an amount equal to one hundred twenty-five percent (125%) of any third
party costs incurred by Landlord in connection with such audit.  If any such
audit discloses that Tenant paid more Additional Rent for any Lease Year than
was due hereunder, and Landlord agrees with the result of such audit or such
overpayment shall have been determined by arbitration if Landlord does not agree
with such audit, Landlord shall, at Landlord’s option, either grant Tenant a
credit or pay to Tenant an amount equal to the amount of such overpayment
against Additional Rent next coming due in the amount of such difference, as
finally agreed or determined, together with interest at the Interest Rate, which
interest shall accrue from the time of payment by Tenant until the date such
credit is applied or paid, as the case may be; provided, however, that, upon the
expiration or sooner termination of the Term, Landlord shall pay the unapplied
balance of such credit to Tenant, together with interest at the Interest Rate,
which interest shall accrue from the date of payment by Tenant until the date of
payment from Landlord.  Any dispute concerning the correctness of an audit or a
Landlord review shall be settled by arbitration pursuant to the provisions of
Article 22.

 

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.  The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.

 

3.1.3       Additional Charges.  In addition to the Minimum Rent and Additional
Rent payable hereunder, Tenant shall pay (or cause to be paid) to the
appropriate parties and

 

18

--------------------------------------------------------------------------------


 

discharge (or cause to be discharged) as and when due and payable the following
(collectively, “Additional Charges”):

 

(a)           Impositions.  Subject to Article 8 relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments.  If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall
pay, or cause to pay, such installments during the Term as the same become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.  Landlord, at its expense, shall, to the extent required or permitted
by Applicable Law, prepare and file, or cause to be prepared and filed, all tax
returns and pay all taxes due in respect of Landlord’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock or other equity
interests, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies.  If any refund shall be due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant, the same shall be paid
over to or retained by Tenant.  Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Leased Property as may be necessary to prepare any
required returns and reports.  In the event Government Agencies classify any
property covered by this Agreement as personal property, Tenant shall file, or
cause to be filed, all personal property tax returns in such jurisdictions where
it may legally so file.  Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property.  Where
Landlord is legally required to file personal property tax returns for property
covered by this Agreement, Landlord shall provide Tenant with copies of
assessment notices in sufficient time for Tenant to file a protest.  All
Impositions assessed against such personal property shall be (irrespective of
whether Landlord or Tenant shall file the relevant return) paid by Tenant not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of Article 8.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

 

19

--------------------------------------------------------------------------------


 

(b)           Utility Charges.  Tenant shall pay or cause to be paid all charges
for electricity, power, gas, oil, water and other utilities used in connection
with the Leased Property.

 

(c)           Insurance Premiums.  Tenant shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained pursuant to
Article 9.

 

(d)           Other Charges.  Tenant shall pay or cause to be paid all other
amounts, liabilities and obligations, including, without limitation, all amounts
payable under any equipment leases and all agreements to indemnify Landlord
under Section 9.5.

 

(e)           Reimbursement for Additional Charges.  If Tenant pays or causes to
be paid property taxes or similar or other Additional Charges attributable to
periods after the end of the Term, whether upon expiration or sooner termination
of this Agreement, Tenant may, within a reasonable time after the end of the
Term, provide Notice to Landlord of its estimate of such amounts.  Landlord
shall promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

 

(f)            Deferral Rent.  Tenant shall pay to Landlord, contemporaneously
with the last installment of Minimum Rent attributable to the Fixed Term (or if
earlier, on or before the termination of this Agreement), the amount of
Twenty-One Million Two Hundred Thirty-Two Thousand Nine Hundred Eleven Dollars
($21,232,911).

 

3.2          Late Payment of Rent, Etc.  If any installment of Minimum Rent or
Additional Rent or any Additional Charges (but only as to those Additional
Charges which are payable directly to Landlord) shall not be paid on its due
date, Tenant shall pay Landlord, on demand, as Additional Charges, a late charge
(to the extent permitted by law) computed at the Overdue Rate on the amount of
such installment, from the due date of such installment or amount to the date of
payment thereof.  To the extent that Tenant pays any Additional Charges directly
to Landlord or any Property Mortgagee pursuant to any requirement of this
Agreement, Tenant shall be relieved of its obligation to pay such Additional
Charges to the Entity to which they would otherwise be due.  If any payments due
from Landlord to Tenant shall not be paid within ten (10) days after its due
date, Landlord shall pay to Tenant, on demand, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such installment
from the due date of such installment to the date of payment thereof.

 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

 

20

--------------------------------------------------------------------------------


 

3.3          Net Lease, Etc.  The Rent shall be absolutely net to Landlord so
that this Agreement shall yield to Landlord the full amount of the installments
or amounts of the Rent throughout the Term, subject to any other provisions of
this Agreement which expressly provide otherwise, including those provisions for
adjustment or abatement of such Rent.  Landlord and Tenant acknowledge and agree
that none of the Rent provided for under this Agreement is allocable to any
personal property included in the Leased Property.

 

3.4          No Termination, Abatement, Etc.  Except as otherwise specifically
provided in this Agreement, each of Landlord and Tenant, to the maximum extent
permitted by law, shall remain bound by this Agreement in accordance with its
terms and shall not take any action without the consent of the other to modify,
surrender or terminate this Agreement.  In addition, except as otherwise
expressly provided in this Agreement, Tenant shall not seek, or be entitled to,
any abatement, deduction, deferment or reduction of the Rent, or set-off against
the Rent, nor shall the respective obligations of Landlord and Tenant be
otherwise affected by reason of (a) any damage to or destruction of the Leased
Property, or any portion thereof, from whatever cause or any Condemnation;
(b) the lawful or unlawful prohibition of, or restriction upon, Tenant’s use of
the Leased Property, or any portion thereof, or the interference with such use
by any Person or by reason of eviction by paramount title; (c) any claim which
Tenant may have against Landlord by reason of any default (other than a monetary
default) or breach of any warranty by Landlord under this Agreement or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; (d) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (e) for any
other cause whether similar or dissimilar to any of the foregoing (other than a
monetary default by Landlord).  Except as otherwise specifically provided in
this Agreement, Tenant hereby waives all rights arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law (a) to
modify, surrender or terminate this Agreement or quit or surrender the Leased
Property, or any portion thereof, or (b) which would entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
or other obligations to be performed by Tenant hereunder.  The obligations of
Tenant hereunder shall be separate and independent covenants and agreements, and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Agreement.

 

ARTICLE 4

 

USE OF THE LEASED PROPERTY

 

4.1          Permitted Use

 

4.1.1       Permitted Use

 

(a)           Tenant shall, at all times during the Term, and at any other time
that Tenant shall be in possession of any Property, continuously use and
operate, or cause to be used and operated, such Property as a Travel Center, as
currently operated, and any uses incidental thereto.  Tenant shall operate the
Travel Centers under the name “TA”, “Travel Centers of America” or “Goasis”, or
such other name as TCA shall use for all or

 

21

--------------------------------------------------------------------------------


 

substantially all of the travel center locations operated by it and its
Affiliated Persons as of January 31, 2007, except that Tenant may operate the
Travel Centers at the Properties identified on Exhibit C attached hereto under
the name “Petro” or “Petro Stopping Centers”.  Tenant shall not use (and shall
not permit any Person to use) any Property, or any portion thereof, for any
other use without the prior written consent of Landlord, which approval shall
not be unreasonably withheld, delayed or conditioned.  No use shall be made or
permitted to be made of any Property and no acts shall be done thereon which
will cause the cancellation of any insurance policy covering such Property or
any part thereof (unless another adequate policy is available) or which would
constitute a default under any ground lease affecting such Property, nor shall
Tenant sell or otherwise provide, or permit to be kept, used or sold in or about
any Property any article which may be prohibited by law or by the standard form
of fire insurance policies, or any other insurance policies required to be
carried hereunder, or fire underwriter’s regulations.  Tenant shall, at its sole
cost (except as expressly provided in Section 5.1.2(b)), comply or cause to be
complied with all Insurance Requirements.  Tenant shall not take or omit to
take, or permit to be taken or omitted to be taken, any action, the taking or
omission of which materially impairs the value or the usefulness of any Property
or any part thereof for its Permitted Use.

 

(b)           In the event that, in the reasonable determination of Tenant, it
shall no longer be economically practical to operate any Property as currently
operated, Tenant shall give Landlord Notice thereof, which Notice shall set
forth in reasonable detail the reasons therefor.  Thereafter, Landlord and
Tenant shall negotiate in good faith to agree on an alternative use for such
Property, appropriate adjustments to the Additional Rent and other related
matters; provided, however, in no event shall the Minimum Rent be reduced or
abated as a result thereof.  If Landlord and Tenant fail to agree on an
alternative use for such Property within sixty (60) days after commencing
negotiations as aforesaid, Tenant may market such Property for sale to a third
party.  If Tenant receives a bona fide offer (an “Offer”) to purchase such
Property from a Person having the financial capacity to implement the terms of
such Offer, Tenant shall give Landlord Notice thereof, which Notice shall
include a copy of the Offer executed by such third party.  In the event that
Landlord shall fail to accept or reject such Offer within thirty (30) days after
receipt of such Notice, such Offer shall be deemed to be rejected by Landlord. 
If Landlord shall sell the Property pursuant to such Offer, then, effective as
of the date of such sale, this Agreement shall terminate with respect to such
Property, and the Minimum Rent shall be reduced by an amount equal to, at
Landlord’s option, (x) eight and one half percent (8.5%) of the net proceeds of
sale received by Landlord or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, by an appraiser designated by
Landlord.  If Landlord shall reject (or be deemed to have rejected) such Offer,
then, effective as of the proposed date of such sale, this Agreement shall
terminate with respect to such Property, and the Minimum Rent shall be reduced
by an amount equal to, at Landlord’s option (x) the applicable Percentage
Reduction of the projected net proceeds determined by reference to such Offer or
(y) the Fair Market Value Rent of the applicable Property on the Commencement
Date, such Fair Market Value Rent to be determined by agreement of the parties
or, absent agreement, by an appraiser designated

 

22

--------------------------------------------------------------------------------


 

by Landlord.  Notwithstanding the foregoing, Tenant shall not have the right to
invoke the provisions of this Section 4.1.1(b) with respect to more than 15
Properties in the aggregate under this Agreement and the Other Leases during the
Term.  For purposes of the preceding sentence, “Properties” shall include any
Property under this Lease and any “Property” (as defined therein) under any
Other Lease.

 

4.1.2       Necessary Approvals.  Tenant shall proceed with all due diligence
and exercise reasonable efforts to obtain and maintain, or cause to be obtained
and maintained, all approvals necessary to use and operate, for its Permitted
Use, each Property and the Travel Center located thereon under applicable law.

 

4.1.3       Lawful Use, Etc.  Tenant shall not, and shall not permit any Person
to, use or suffer or permit the use of any Property or Tenant’s Personal
Property, if any, for any unlawful purpose.  Tenant shall not, and shall not
permit any Person to, commit or suffer to be committed any waste on any
Property, or in any Travel Center, nor shall Tenant cause or permit any unlawful
nuisance thereon or therein.  Tenant shall not, and shall not permit any Person
to, suffer nor permit any Property, or any portion thereof, to be used in such a
manner as (i) may materially and adversely impair Landlord’s or Tenant’s title
thereto or to any portion thereof, or (ii) may reasonably allow a claim or
claims for adverse usage or adverse possession by the public, as such, or of
implied dedication of such Property, or any portion thereof.

 

4.2          Compliance with Legal/Insurance Requirements, Etc.  Subject to the
provisions of Section 5.1.2(b) and Article 8, Tenant, at its sole expense, shall
(i) comply with (or cause to be complied with) all material Legal Requirements
and Insurance Requirements in respect of the use, operation, maintenance,
repair, alteration and restoration of any Property and with the terms and
conditions of any ground lease affecting any Property, (ii) perform (or cause to
be performed) in a timely fashion all of Landlord’s obligations under any ground
lease affecting any Property except as provided in Section 4.4 and
(iii) procure, maintain and comply with (or cause to be procured, maintained and
complied with) all material licenses, permits and other authorizations and
agreements required for any use of any Property and Tenant’s Personal Property,
if any, then being made, and for the proper erection, installation, operation
and maintenance of the Leased Property or any part thereof.

 

4.3          Environmental Matters.

 

4.3.1       Restriction on Use, Etc.  During the Term and any other time that
Tenant shall be in possession of any Property, Tenant shall not, and shall not
permit any Person to, store on, release or spill upon, dispose of or transfer to
or from such Property any Hazardous Substance, except in compliance with all
Applicable Laws.  During the Term and any other time that Tenant shall be in
possession of any Property, Tenant shall maintain (or shall cause to be
maintained) such Property at all times free of any Hazardous Substance (except
in compliance with all Applicable Laws).  Tenant shall promptly (and shall
direct any Manager to promptly):  (a) upon receipt of notice or knowledge,
notify Landlord in writing of any material change in the nature or extent of
Hazardous Substances at any Property, (b) transmit to Landlord a copy of any
report which is required to be filed by Tenant or any Manager with respect to
any Property pursuant to SARA Title III or any other Applicable Law,
(c) transmit to Landlord copies of any citations, orders, notices or other
governmental communications received by Tenant or any

 

23

--------------------------------------------------------------------------------


 

Manager or their respective agents or representatives with respect to Hazardous
Substances or violations or alleged violations of Applicable Law (each an
“Environmental Notice”), which Environmental Notice requires a written response
or any action to be taken and/or if such Environmental Notice gives notice of
and/or presents a material risk of any material violation of any Applicable Law
and/or presents a material risk of any material cost, expense, loss or damage
(an “Environmental Obligation”), (d) observe and comply with (or cause to be
observed and complied with) all Applicable Laws relating to the use, storage,
maintenance and disposal of Hazardous Substances and all orders or directives
from any official, court or agency of competent jurisdiction relating to the
use, storage or maintenance, or requiring the removal, treatment, containment or
other disposition of Hazardous Substances, and (e) pay or otherwise dispose (or
cause to be paid or otherwise disposed) of any fine, charge or Imposition
related to Hazardous Substances or violations of Applicable Law for which Tenant
or any Person claiming by, through or under Tenant and/or Landlord are legally
liable, unless Tenant or any Manager shall contest the same in good faith and by
appropriate proceedings and the right to use and the value of any of the Leased
Property is not materially and adversely affected thereby.

 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.

 

4.3.2       Environmental Report.  Tenant shall, at its sole cost and expense,
provide Landlord with an Environmental Report (as hereinafter defined), prepared
by an environmental consultant reasonably acceptable to Landlord and dated
within sixty (60) days of the expiration or sooner termination of this Agreement
concluding, subject to customary limitations and standards, that Tenant shall
have complied with all of its obligations under Section 4.3 of this Agreement to
date and that the Leased Property does not contain any Hazardous Substances,
other than in compliance with Applicable Laws, and which, at Landlord’s request,
Tenant shall remove from the Leased Property on or before the expiration or
sooner termination hereof.  An “Environmental Report” shall be a so-called
“Phase I” report or such other level of investigation which shall be the
standard of diligence in the purchase or lease of similar property at the time,
together with any additional investigation and report which would be needed to
make the conclusions required above or which would customarily follow any
discovery contained in any initial report(s), and for which the investigation
and testing on which the conclusions shall have been based shall have been
performed not earlier than thirty (30) days prior to the date of such report.

 

4.3.3       Underground Storage Tanks.  It is expressly understood and agreed
that Tenant’s obligations under this Agreement shall include the maintenance
and, if necessary, replacement of underground storage tanks at the Leased
Property.  Upon the expiration or sooner termination of this Agreement, Tenant
shall pay to Landlord the amount of any asset retirement

 

24

--------------------------------------------------------------------------------


 

obligation reserve for underground storage tanks located at the Leased Property
that Tenant would be required to recognize on its books and records pursuant to
GAAP if Tenant owned those underground storage tanks.  Upon such payment,
Tenant’s obligations under this Agreement with respect to the maintenance and
replacement of underground storage tanks shall terminate.

 

4.3.4       Survival.  The provisions of this Section 4.3 shall survive the
expiration or sooner termination of this Agreement.

 

4.4          Ground Leases.  Tenant shall pay and perform all of Landlord’s
obligations as tenant under the Ground Leases, except that (a) Landlord shall
pay the basic and minimum rent and percentage rent due under the Ground Lease
for the Willington Travel Center (and Tenant shall reasonably cooperate with
Landlord in providing timely information and computations for purposes of
computing such rent under such Ground Lease) and (b) Tenant shall, during the
term of such Ground Lease, pay to Landlord, monthly in advance, the Willington
Rent.  The “Willington Rent” shall be the sum of (i) all the payments required
under Section 5(a) of such Ground Lease on account of debt service, including
without limitation, amounts described in Section 5(a)(iii) thereof (it being
understood that if such debt service or any component thereof is ever determined
on the basis of a formula not compliant with Section 856(d)(2) of the Code, then
the parties shall renegotiate a compliant substitute for the amounts described
under this clause (i)), plus (ii) the “Fixed Component” which initially shall be
Ninety-Eight Thousand Eight Hundred Ninety-Four and Twenty-One Hundredths
Dollars ($98,894.21) per month as of the Commencement Date and which shall
increase annually on each October 1 to be the product of the Fixed Component for
the month prior to the increase multiplied by the sum of 1 plus the percentage
increase (if any) in the Index (expressed as a decimal) during the year
preceding the increase.  To the extent the Index shall decrease during any such
prior year, the Fixed Component shall remain unchanged.]  If Landlord has the
right, under the provisions of any of the Ground Leases, to elect to renew or
extend the term of such Ground Leases or to purchase the ground leased property,
Tenant shall so notify Landlord at least one hundred eighty (180) days (but no
more than one (1) year) prior to the expiration of the period within which
Landlord is obligated to notify the landlord under such Ground Leases of its
election to renew, extend or purchase, as the case may be.  Such notice from
Tenant shall contain all of the relevant facts about the impending election to
renew, extend or purchase, including, as applicable, the length of the period of
renewal, the rental rate and/or the purchase price.  In the event of the
expiration or termination of any Ground Lease, this Agreement shall terminate
with respect to such Property as of the date of such expiration or termination;
provided, however, in such event, there shall be no reduction in the Minimum
Rent.  Landlord shall provide Tenant copies of notices received by Landlord from
the lessor under any Ground Lease.

 

4.5          Shell Agreement.  Tenant shall comply with its obligations under
the Shell Agreement and Landlord and Tenant agree that this Agreement and the
Other Leases shall, for purposes of Section 2 of the Subordination,
Non-Disturbance and Attornment Agreement among Landlord, HPT PSC Properties
Trust, HPT PSC Properties LLC, Tenant and Shell entered into as of April 15,
2013 (“Shell SNDA”)in connection with the Shell Agreement, constitute a
replacement “Lease”, as defined in the SNDA, for the Original Lease.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

5.1          Maintenance and Repair

 

5.1.1       Tenant’s General Obligations

 

(a)          Tenant shall keep (or cause to be kept), at Tenant’s sole cost and
expense, the Leased Property and all private roadways, sidewalks and curbs
appurtenant thereto (and Tenant’s Personal Property) in good order and repair,
reasonable wear and tear excepted (whether or not the need for such repairs
occurs as a result of Tenant’s or any Manager’s use, any prior use, the elements
or the age of the Leased Property or Tenant’s Personal Property or any portion
thereof), and shall promptly make or cause to be made all necessary and
appropriate repairs and replacements thereto of every kind and nature, whether
interior or exterior, structural or nonstructural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
commencement of the Term (concealed or otherwise).  All repairs shall be made in
a good, workmanlike manner, consistent with industry standards for comparable
Travel Centers in like locales, in accordance with all applicable federal, state
and local statutes, ordinances, codes, rules and regulations relating to any
such work.  Tenant shall not take or omit to take (or permit any Person to take
or omit to take) any action, the taking or omission of which would materially
and adversely impair the value or the usefulness of the Leased Property or any
material part thereof for its Permitted Use.  Tenant’s use, occupancy and
maintenance of the Leased Property shall comply with all published requirements
imposed from time to time on a system-wide basis for TCA Travel Centers. 
Tenant’s obligations under this Section 5.1.1 shall be limited in the event of
any casualty or Condemnation as set forth in Article 10 and Article 11 and
Tenant’s obligations with respect to Hazardous Substances are as set forth in
Section 4.3.

 

(b)          Tenant shall prepare and submit to Landlord for Landlord’s
approval, on or before December 1 of each Lease Year during the Term hereof and
for the next following Lease Year, a detailed budget (the “Capital Replacements
Budget”) for each Property, projecting all costs, expenses and expenditures
expected to be incurred at such Property during the following Lease Year for
Capital Additions.  Each Capital Replacements Budget shall be supplemented by
such information as Landlord shall reasonably request from time to time.

 

5.1.2       Landlord’s Obligations

 

(a)           Except as otherwise expressly provided in this Agreement, Landlord
shall not, under any circumstances, be required to build or rebuild any
improvement on the Real Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the Leased
Property, whether ordinary or extraordinary, structural or nonstructural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto, or to maintain the Leased Property in any way.  Except as otherwise
expressly provided in this Agreement, Tenant hereby waives, to the

 

26

--------------------------------------------------------------------------------


 

maximum extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect on the Commencement Date or thereafter
enacted.  Landlord shall have the right to give, record and post, as
appropriate, notices of nonresponsibility under any mechanic’s lien laws now or
hereafter existing.

 

(b)           If, pursuant to the terms of this Agreement, Tenant is required to
make any Capital Expenditures, including, without limitation, the Capital
Expenditures identified in any Capital Replacements Budget, Tenant may, at its
election, advance such funds or give Landlord Notice thereof, which Notice shall
set forth, in reasonable detail, the nature of the required Capital Expenditure,
the estimated cost thereof and such other information with respect thereto as
Landlord may reasonably require.  Provided that no Event of Default shall have
occurred and be continuing and Tenant shall otherwise comply with the applicable
provisions of Article 6, Landlord shall, within ten (10) Business Days after
such Notice, subject to and in accordance with the applicable provisions of
Article 6, disburse such required funds to Tenant (or, if Tenant shall so elect,
directly to the Manager or any other Person performing the required work) and,
upon such disbursement, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(b).  Notwithstanding the foregoing, Landlord may elect not to
disburse such required funds to Tenant; provided, however, that if Landlord
shall elect not to disburse such required funds as aforesaid, Tenant’s
obligation to make such required Capital Expenditure shall be deemed waived by
Landlord, and, notwithstanding anything contained in this Agreement to the
contrary, Tenant shall have no obligation to make such Capital Expenditure.

 

5.1.3       Nonresponsibility of Landlord, Etc.  All materialmen, contractors,
artisans, mechanics and laborers and other persons contracting with Tenant with
respect to the Leased Property, or any part thereof, are hereby charged with
notice that liens on the Leased Property or on Landlord’s interest therein are
expressly prohibited and that they must look solely to Tenant to secure payment
for any work done or material furnished to Tenant or any Manager or for any
other purpose during the term of this Agreement.

 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.

 

5.2          Tenant’s Personal Property.  Tenant shall provide and maintain (or
cause to be provided and maintained) throughout the Term all such Tenant’s
Personal Property as shall be necessary in order to operate in compliance with
applicable material Legal Requirements and Insurance Requirements and otherwise
in accordance with customary practice in the industry for the Permitted Use. 
If, from and after January 31, 2007, Tenant acquires an interest in any item of

 

27

--------------------------------------------------------------------------------


 

tangible personal property (other than motor vehicles) on, or in connection
with, the Leased Property, or any portion thereof, which belongs to anyone other
than Tenant, Tenant shall require the agreements permitting such use to provide
that Landlord or its designee may assume Tenant’s rights and obligations under
such agreement upon Landlord’s purchase of the same in accordance with the
provisions of Article 15 and the assumption of management or operation of the
Travel Center by Landlord or its designee.

 

5.3          Yield Up.  Upon the expiration or sooner termination of this
Agreement, Tenant shall remove all of Tenant’s Personal Property (other than
that purchased by Landlord pursuant to Article 15) and vacate and surrender the
Leased Property to Landlord (except that Tenant shall not surrender its rights
to use the trade names, trademarks, service marks, domain names, logos and other
brand-source indicia, including all goodwill related thereto, to the extent
necessary for it to comply with its obligations with respect to the Existing
Third Party Trade Names and Service Mark Rights until the various dates on which
the rights thereto of such third parties expire, to the extent and as more
particularly described in Section 2.3) in substantially the same condition in
which the Leased Property was in on the Commencement Date, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Agreement, reasonable wear and tear excepted (and casualty
damage and Condemnation, in the event that this Agreement is terminated
following a casualty or Condemnation in accordance with Article 10 or
Article 11, excepted).

 

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer (or cause to be transferred) to Landlord or its nominee, and cooperate
with Landlord or Landlord’s nominee in connection with the processing of all
applications for, licenses, operating permits and other governmental
authorizations and all contracts, including contracts with Government Agencies
and rights with third party franchisors which may be necessary for the use and
operation of the Travel Centers as then operated (all such licenses, permits,
authorizations and contracts being “Operating Rights”).  Tenant hereby appoints
Landlord as its attorney-in-fact, with full power of substitution, for the
purpose of carrying out the provisions of this paragraph and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with Government
Agencies, and executing any instruments, assignments, conveyances, and other
transfers which are required to be taken or executed by Tenant, on its behalf
and in its name, which appointment is coupled with an interest, is irrevocable
and durable and shall survive the subsequent dissolution of Tenant.

 

If requested by Landlord, Tenant shall continue to manage one or more of the
Travel Centers after the expiration of the Term for up to one hundred eighty
(180) days, on such reasonable terms (including receipt by Tenant of a market
management fee), as Landlord shall reasonably request.

 

5.4          Management and Franchise Agreements.  Tenant shall not, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned with respect to Tenant’s Affiliated Persons),
enter into, amend or modify the provisions of, or extend or renew (or allow to
be entered into, amended, modified, extended or renewed) any Management
Agreement or TA Franchise Agreement.  Any agreements entered into pursuant to
the provisions of this Section 5.4 shall be subordinate to this Agreement and
shall provide, inter

 

28

--------------------------------------------------------------------------------


 

alia, that all amounts due from Tenant thereunder shall be subordinate to all
amounts due from Tenant to Landlord (provided that, as long as no Event of
Default has occurred and is continuing, Tenant may pay all amounts due from it
thereunder) and for termination thereof, at Landlord’s option, upon the
termination of this Agreement.  Tenant shall not take any action, grant any
consent or permit any action or consent under, any Management Agreement or TA
Franchise Agreement which might have a material adverse effect on Landlord,
without the prior written consent of Landlord.  Tenant shall enforce, or cause
to be enforced, all rights of the franchisor under the TA Franchise Agreements.

 

ARTICLE 6

 

IMPROVEMENTS, ETC.

 

6.1          Improvements to the Leased Property.  Tenant shall not make,
construct or install (or permit to be made, constructed or installed) any
Capital Additions without, in each instance, obtaining Landlord’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned provided that (a) construction or installation of the same would not
adversely affect or violate any material Legal Requirement or Insurance
Requirement applicable to any Property and (b) Landlord shall have received an
Officer’s Certificate certifying as to the satisfaction of the conditions set
out in clause (a) above; provided, however, that no such consent shall be
required in the event immediate action is required to prevent imminent harm to
person or property or with respect to any Capital Addition approved in the
applicable Capital Replacements Budget and having an aggregate cost not to
exceed $250,000.  Prior to commencing construction of any Capital Addition,
Tenant shall submit to Landlord, in writing, a proposal setting forth, in
reasonable detail, any such proposed improvement and shall provide to Landlord
such plans and specifications, and such permits, licenses, contracts and such
other information concerning the same as Landlord may reasonably request. 
Landlord shall have thirty (30) days to review all materials submitted to
Landlord in connection with any such proposal.  Failure of Landlord to respond
to Tenant’s proposal within thirty (30) days after receipt of all information
and materials requested by Landlord in connection with the proposed improvement
shall be deemed to constitute approval of the same.  Without limiting the
generality of the foregoing, such proposal shall indicate the approximate
projected cost of constructing such proposed improvement and the use or uses to
which it will be put.  No Capital Addition shall be made which would tie in or
connect any Leased Improvements with any other improvements on property adjacent
to any Property (and not part of the Land) including, without limitation,
tie-ins of buildings or other structures or utilities.  Except as permitted
herein, Tenant shall not finance the cost of any construction of such
improvement by the granting of a lien on or security interest in the Leased
Property or such improvement, or Tenant’s interest therein, without the prior
written consent of Landlord, which consent may be withheld by Landlord in
Landlord’s sole discretion.  Any such improvements shall, upon the expiration or
sooner termination of this Agreement, remain or pass to and become the property
of Landlord, free and clear of all encumbrances other than Permitted
Encumbrances.

 

6.2          Salvage.  All materials which are scrapped or removed in connection
with the making of either Capital Additions or non-Capital Additions or repairs
required by Article 5 shall be or become the property of the party that paid for
such work.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 7

 

LIENS

 

Subject to Article 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances,
(b) restrictions, liens and other encumbrances which are consented to in writing
by Landlord, (c) liens for those taxes of Landlord which Tenant is not required
to pay hereunder, (d) subleases permitted by Article 16, (e) liens for
Impositions or for sums resulting from noncompliance with Legal Requirements so
long as (i) the same are not yet due and payable, or (ii) are being contested in
accordance with Article 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
Article 8, (g) any Property Mortgages or other liens which are the
responsibility of Landlord pursuant to the provisions of Article 20 and
(h) Landlord Liens and any other voluntary liens created by Landlord.

 

ARTICLE 8

 

PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay (or
cause to be paid) any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any ground lease, mortgage or
deed of trust encumbering the Leased Property, or any portion thereof (Landlord
agreeing that any such ground lease, mortgage or deed of trust shall permit
Tenant to exercise the rights granted pursuant to this Article 8) or any
interest therein or result in or reasonably be expected to result in a lien
attaching to the Leased Property, or any portion thereof, (c) no part of the
Leased Property nor any Rent therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (d) Tenant shall indemnify and hold harmless
Landlord from and against any cost, claim, damage, penalty or reasonable
expense, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof.  Landlord agrees to join in any
such proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees by agreement in form and substance reasonably
satisfactory to Landlord, to assume and indemnify Landlord with respect to the
same.  Tenant shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Tenant or paid by Landlord
to the extent that Landlord has been fully reimbursed by Tenant.  If Tenant
shall fail (x) to pay or cause to be paid any Claims when finally determined,
(y) to provide reasonable security therefor or (z) to prosecute or

 

30

--------------------------------------------------------------------------------


 

cause to be prosecuted any such contest diligently and in good faith, Landlord
may, upon reasonable notice to Tenant (which notice shall not be required if
Landlord shall reasonably determine that the same is not practicable), pay such
charges, together with interest and penalties due with respect thereto, and
Tenant shall reimburse Landlord therefor, upon demand, as Additional Charges.

 

ARTICLE 9

 

INSURANCE AND INDEMNIFICATION

 

9.1          General Insurance Requirements.  Tenant shall, at all times during
the Term and at any other time Tenant shall be in possession of any Property, or
any portion thereof, keep (or cause to be kept) such Property and all property
located therein or thereon, insured against the risks and in such amounts as
Landlord shall reasonably require and may be commercially reasonable.  Tenant
shall prepare a proposal setting forth the insurance Tenant proposes to be
maintained with respect to each Property during the ensuing Lease Year, and
shall submit such proposal to Landlord on or before December 1st of the
preceding Lease Year, for Landlord’s review and approval, which approval shall
not be unreasonably withheld, delayed or conditioned.  In the event that
Landlord shall fail to respond within thirty (30) days after receipt of such
proposal, such proposal shall be deemed approved.

 

9.2          Waiver of Subrogation.  Landlord and Tenant agree that (insofar as
and to the extent that such agreement may be effective without invalidating or
making it impossible to secure insurance coverage from responsible insurance
companies doing business in any State) with respect to any property loss which
is covered by insurance then being carried by Landlord or Tenant, the party
carrying such insurance and suffering said loss releases the others of and from
any and all claims with respect to such loss; and they further agree that their
respective insurance companies (and, if Landlord or Tenant shall self insure in
accordance with the terms hereof, Landlord or Tenant, as the case may be) shall
have no right of subrogation against the other on account thereof, even though
extra premium may result therefrom.  In the event that any extra premium is
payable by Tenant as a result of this provision, Landlord shall not be liable
for reimbursement to Tenant for such extra premium.

 

9.3          Form Satisfactory, Etc.  All insurance policies and endorsements
required pursuant to this Article 9 shall be fully paid for, nonassessable, and
issued by reputable insurance companies authorized to do business in the State
and having a general policy holder’s rating of no less than A in Best’s latest
rating guide.  All property, business interruption, liability and flood
insurance policies with respect to each Property shall include no deductible in
excess of Five Hundred Thousand Dollars ($500,000).  At all times, all property,
business interruption, liability and flood insurance policies, with the
exception of worker’s compensation insurance coverage, shall name Landlord and
any Property Mortgagee as additional insureds, as their interests may appear. 
All loss adjustments shall be payable as provided in Article 10, except that
losses under liability and worker’s compensation insurance policies shall be
payable directly to the party entitled thereto.  Tenant shall cause all
insurance premiums to be paid and shall deliver (or cause to be delivered)
policies or certificates thereof to Landlord prior to their effective date (and,
with respect to any renewal policy, prior to the expiration of the existing
policy).  All such policies shall provide Landlord (and any Property Mortgagee
if required by the same) thirty (30)

 

31

--------------------------------------------------------------------------------


 

days prior written notice of any material change or cancellation of such
policy.  In the event Tenant shall fail to effect (or cause to be effected) such
insurance as herein required, to pay (or cause to be paid) the premiums therefor
or to deliver (or cause to be delivered) such policies or certificates to
Landlord or any Property Mortgagee at the times required, Landlord shall have
the right, upon Notice to Tenant, but not the obligation, to acquire such
insurance and pay the premiums therefor, which amounts shall be payable to
Landlord, upon demand, as Additional Charges, together with interest accrued
thereon at the Overdue Rate from the date such payment is made until (but
excluding) the date repaid.

 

9.4          No Separate Insurance; Self-Insurance.  Tenant shall not take (or
permit any Person to take) out separate insurance, concurrent in form or
contributing in the event of loss with that required by this Article 9, or
increase the amount of any existing insurance by securing an additional policy
or additional policies, unless all parties having an insurable interest in the
subject matter of such insurance, including Landlord and all Property
Mortgagees, are included therein as additional insureds and the loss is payable
under such insurance in the same manner as losses are payable under this
Agreement.  In the event Tenant shall take out any such separate insurance or
increase any of the amounts of the then existing insurance, Tenant shall give
Landlord prompt Notice thereof.  Tenant shall not self-insure (or permit any
Person to self-insure).

 

9.5          Indemnification of Landlord.  Notwithstanding the existence of any
insurance provided for herein and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify and hold harmless Landlord for,
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Landlord by reason of the following,
except to the extent caused by Landlord’s gross negligence or willful
misconduct:  (a) any accident or injury to, or death of, persons or loss of or
damage to property occurring on or about any Property or portion thereof or
adjoining sidewalks or rights of way during the Term, (b) any past, present or
future condition or use, misuse, non-use, management, maintenance or repair by
Tenant, any Manager or anyone claiming under any of them of any Property,
Tenant’s Personal Property or Transferred Trademarks, or any litigation,
proceeding or claim by governmental entities (other than Condemnation
proceedings) or other third parties relating to any Property or portion thereof
or Tenant’s Personal Property or such use, misuse, non-use, condition,
management, maintenance, or repair thereof, including failure to perform
obligations under this Agreement, to which Landlord is made a party during the
Term (limited, in the case of Environmental Obligations, to those provided in
Section 4.3.1), (c) any Impositions that are the obligations of Tenant to pay
pursuant to the applicable provisions of this Agreement, and (d) any failure on
the part of Tenant or anyone claiming under Tenant to perform or comply with any
of the terms of this Agreement.  Tenant, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Landlord (and shall not be responsible for any duplicative attorneys’ fees
incurred by Landlord) or may compromise or otherwise dispose of the same, with
Landlord’s prior written consent (which consent may not be unreasonably
withheld, delayed or conditioned).  The obligations of Tenant under this
Section 9.5 shall survive the termination of this Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 10

 

CASUALTY

 

10.1        Insurance Proceeds.  Except as provided in the last clause of this
sentence, all proceeds payable by reason of any loss or damage to any Property,
or any portion thereof, and insured under any policy of insurance required by
Article 9 (other than the proceeds of any business interruption insurance or
insurance proceeds for Tenant’s Personal Property) shall be paid directly to
Landlord (subject to the provisions of Section 10.2) and all loss adjustments
with respect to losses payable to Landlord shall require the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that, so long as no Event of Default shall
have occurred and be continuing, all such proceeds less than or equal to Two
Hundred Fifty Thousand Dollars ($250,000) shall be paid directly to Tenant and
such losses may be adjusted without Landlord’s consent.  If Tenant is required
to reconstruct or repair any Property as provided herein, such proceeds shall be
paid out by Landlord from time to time for the reasonable costs of
reconstruction or repair of such Property necessitated by such damage or
destruction, subject to and in accordance with the provisions of
Section 10.2.4.  Any excess proceeds of insurance remaining after the completion
of the restoration shall be paid to Tenant.  In the event that the provisions of
Section 10.2.1 are applicable, the insurance proceeds shall be retained by the
party entitled thereto pursuant to Section 10.2.1.

 

10.2        Damage or Destruction

 

10.2.1     Damage or Destruction of Leased Property.  If, during the Term, any
Property shall be totally or partially destroyed and the Travel Center located
thereon is thereby rendered Unsuitable for Its Permitted Use, either Landlord or
Tenant may, by the giving of Notice thereof to the other, terminate this
Agreement with respect to such affected Property, whereupon, this Agreement
shall terminate with respect to such affected Property, Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage,
Tenant shall pay to Landlord the amount of any deductible under the insurance
policies covering such Travel Center, the amount of any uninsured loss and any
difference between the replacement cost of the affected Property and the
casualty insurance proceeds therefor, and the Minimum Rent shall be reduced by,
at Landlord’s option, (x) the applicable Percentage Reduction of the total
amount received by Landlord or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, an appraiser designated by
Landlord.

 

10.2.2     Partial Damage or Destruction.  If, during the Term, any Property
shall be totally or partially destroyed but the Travel Center located thereon is
not rendered Unsuitable for Its Permitted Use, Tenant shall, subject to
Section 10.2.3, promptly restore such Travel Center as provided in
Section 10.2.4.

 

10.2.3     Insufficient Insurance Proceeds.  If the cost of the repair or
restoration of the applicable Travel Center exceeds the amount of insurance
proceeds received by Landlord and Tenant pursuant to Section 9.1, Tenant shall
give Landlord Notice thereof which notice shall set forth in reasonable detail
the nature of such deficiency and whether Tenant shall pay and assume the amount
of such deficiency (Tenant having no obligation to do so, except that, if

 

33

--------------------------------------------------------------------------------


 

Tenant shall elect to make such funds available, the same shall become an
irrevocable obligation of Tenant pursuant to this Agreement).  In the event
Tenant shall elect not to pay and assume the amount of such deficiency, Landlord
shall have the right (but not the obligation), exercisable in Landlord’s sole
discretion by Notice to Tenant, given within sixty (60) days after Tenant’s
notice of the deficiency, to elect to make available for application to the cost
of repair or restoration the amount of such deficiency; provided, however, in
such event, upon any disbursement by Landlord thereof, the Minimum Rent shall be
adjusted as provided in Section 3.1.1(b).  In the event that neither Landlord
nor Tenant shall elect to make such deficiency available for restoration, either
Landlord or Tenant may terminate this Agreement with respect to the affected
Property by Notice to the other, whereupon, this Agreement shall so terminate
and insurance proceeds shall be distributed as provided in Section 10.2.1.  It
is expressly understood and agreed, however, that, notwithstanding anything in
this Agreement to the contrary, Tenant shall be strictly liable and solely
responsible for the amount of any deductible and shall, upon any insurable loss,
pay over the amount of such deductible to Landlord at the time and in the manner
herein provided for payment of the applicable proceeds to Landlord.

 

10.2.4     Disbursement of Proceeds.  In the event Tenant is required to restore
any Property pursuant to Section 10.2 and this Agreement is not terminated as to
such Property pursuant to this Article 10, Tenant shall commence (or cause to be
commenced) promptly and continue diligently to perform (or cause to be
performed) the repair and restoration of such Property (hereinafter called the
“Work”), so as to restore (or cause to be restored) the applicable Property in
material compliance with all Legal Requirements and so that such Property shall
be, to the extent practicable, substantially equivalent in value and general
utility to its general utility and value immediately prior to such damage or
destruction.  Subject to the terms hereof, Landlord shall advance the insurance
proceeds and any additional amounts payable by Landlord pursuant to
Section 10.2.3 or otherwise deposited with Landlord to Tenant regularly during
the repair and restoration period so as to permit payment for the cost of any
such restoration and repair.  Any such advances shall be made not more often
than monthly within ten (10) Business Days after Tenant submits to Landlord a
written requisition and substantiation therefor on AIA Forms G702 and G703 (or
on such other form or forms as may be reasonably acceptable to Landlord). 
Landlord may, at its option, condition advancement of such insurance proceeds
and other amounts on (i) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (ii) general contractors’ estimates,
(iii) architect’s certificates, (iv) conditional lien waivers of general
contractors, if available, (v) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (vi) if
Tenant has elected to advance deficiency funds pursuant to Section 10.2.3,
Tenant depositing the amount thereof with Landlord and (vii) such other
certificates as Landlord may, from time to time, reasonably require.

 

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.

 

Tenant’s obligation to restore the applicable Property pursuant to this
Article 10 shall be subject to the release of available insurance proceeds by
the applicable Property Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).

 

34

--------------------------------------------------------------------------------


 

10.3        Damage Near End of Term.  Notwithstanding any provisions of
Section 10.1 or 10.2 to the contrary, if damage to or destruction of any
Property occurs during the last twelve (12) months of the Term and if such
damage or destruction cannot reasonably be expected to be fully repaired and
restored prior to the date that is six (6) months prior to the end of the Term,
the provisions of Section 10.2.1 shall apply as if such Property had been
totally or partially destroyed and the Travel Center thereon rendered Unsuitable
for Its Permitted Use.

 

10.4        Tenant’s Personal Property.  All insurance proceeds payable by
reason of any loss of or damage to any of Tenant’s Personal Property shall be
paid to Tenant and, to the extent necessary to repair or replace Tenant’s
Personal Property in accordance with Section 10.5, Tenant shall hold such
proceeds in trust to pay the cost of repairing or replacing damaged Tenant’s
Personal Property.

 

10.5        Restoration of Tenant’s Personal Property.  If Tenant is required to
restore any Property as hereinabove provided, Tenant shall either (a) restore
all alterations and improvements made by Tenant and Tenant’s Personal Property,
or (b) replace such alterations and improvements and Tenant’s Personal Property
with improvements or items of the same or better quality and utility in the
operation of such Property.

 

10.6        No Abatement of Rent.  This Agreement shall remain in full force and
effect and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any damage involving the Leased Property, or any
portion thereof (provided that Landlord shall credit against such payments any
amounts paid to Landlord as a consequence of such damage under any business
interruption insurance obtained by Tenant hereunder).  The provisions of this
Article 10 shall be considered an express agreement governing any cause of
damage or destruction to the Leased Property, or any portion thereof, and, to
the maximum extent permitted by law, no local or State statute, laws, rules,
regulation or ordinance in effect during the Term which provide for such a
contingency shall have any application in such case.

 

10.7        Waiver.  Tenant hereby waives any statutory rights of termination
which may arise by reason of any damage or destruction of the Leased Property,
or any portion thereof.

 

ARTICLE 11

 

CONDEMNATION

 

11.1        Total Condemnation, Etc.  If either (i) the whole of any Property
shall be taken by Condemnation or (ii) a Condemnation of less than the whole of
any Property renders any Property Unsuitable for Its Permitted Use, this
Agreement shall terminate with respect to such Property, and Tenant and Landlord
shall seek the Award for their interests in the applicable Property as provided
in Section 11.5.  Upon payment to Landlord of any such Award, the Minimum Rent
shall be reduced by, at Landlord’s option, (x) the applicable Percentage
Reduction of the amount of such Award received by Landlord or (y) the Fair
Market Value Rent of the applicable Property on the Commencement Date, such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, an appraiser designated by Landlord.

 

35

--------------------------------------------------------------------------------


 

11.2        Partial Condemnation.  In the event of a Condemnation of less than
the whole of any Property such that such Property is still suitable for its
Permitted Use, Tenant shall, to the extent of the Award and any additional
amounts disbursed by Landlord as hereinafter provided, commence (or cause to be
commenced) promptly and continue diligently to restore (or cause to be restored)
the untaken portion of the applicable Leased Improvements so that such Leased
Improvements shall constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as such Leased Improvements existing immediately prior to such Condemnation, in
material compliance with all Legal Requirements, subject to the provisions of
this Section 11.2.  If the cost of the repair or restoration of the affected
Property exceeds the amount of the Award, Tenant shall give Landlord Notice
thereof which notice shall set forth in reasonable detail the nature of such
deficiency and whether Tenant shall pay and assume the amount of such deficiency
(Tenant having no obligation to do so, except that if Tenant shall elect to make
such funds available, the same shall become an irrevocable obligation of Tenant
pursuant to this Agreement).  In the event Tenant shall elect not to pay and
assume the amount of such deficiency, Landlord shall have the right (but not the
obligation), exercisable at Landlord’s sole election by Notice to Tenant given
within sixty (60) days after Tenant’s Notice of the deficiency, to elect to make
available for application to the cost of repair or restoration the amount of
such deficiency; provided, however, in such event, upon any disbursement by
Landlord thereof, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(b).  In the event that neither Landlord nor Tenant shall elect to
make such deficiency available for restoration, either Landlord or Tenant may
terminate this Agreement with respect to the affected Property and the entire
Award shall be allocated as set forth in Section 11.5.

 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration. 
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates,
(c) architect’s certificates, (d) conditional lien waivers of general
contractors, if available, (e) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (f) if
Tenant has elected to advance deficiency funds pursuant to the preceding
paragraph, Tenant depositing the amount thereof with Landlord and (g) such other
certificates as Landlord may, from time to time, reasonably require.  Landlord’s
obligation under this Section 11.2 to disburse the Award and such other amounts
shall be subject to (x) the collection thereof by Landlord and (y) the
satisfaction of any applicable requirements of any Property Mortgage, and the
release of such Award by the applicable Property Mortgagee.  Tenant’s obligation
to restore the Leased Property shall be subject to the release of any portion of
the Award by the applicable Property Mortgagee to Landlord.

 

11.3        Abatement of Rent.  Other than as specifically provided in this
Agreement, this Agreement shall remain in full force and effect and Tenant’s
obligation to make all payments of Rent and to pay all other charges as and when
required under this Agreement shall remain

 

36

--------------------------------------------------------------------------------


 

unabated during the Term notwithstanding any Condemnation involving the Leased
Property, or any portion thereof.  The provisions of this Article 11 shall be
considered an express agreement governing any Condemnation involving the Leased
Property and, to the maximum extent permitted by law, no local or State statute,
law, rule, regulation or ordinance in effect during the Term which provides for
such a contingency shall have any application in such case.

 

11.4        Temporary Condemnation.  In the event of any temporary Condemnation
of any Property or Tenant’s interest therein, this Agreement shall continue in
full force and effect and Tenant shall continue to pay (or cause to be paid), in
the manner and on the terms herein specified, the full amount of the Rent.
 Tenant shall continue to perform and observe (or cause to be performed and
observed) all of the other terms and conditions of this Agreement on the part of
the Tenant to be performed and observed.  The entire amount of any Award made
for such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Tenant.  Tenant shall, promptly
upon the termination of any such period of temporary Condemnation, at its sole
cost and expense, restore the affected Property to the condition that existed
immediately prior to such Condemnation, in material compliance with all
applicable Legal Requirements, unless such period of temporary Condemnation
shall extend beyond the expiration of the Term, in which event Tenant shall not
be required to make such restoration.

 

11.5        Allocation of Award.  Except as provided in Section 11.4 and the
second sentence of this Section 11.5, the total Award shall be solely the
property of and payable to Landlord.  Any portion of the Award made for the
taking of Tenant’s leasehold interest in the Leased Property, loss of business
during the remainder of the Term, the taking of Tenant’s Personal Property, the
taking of Capital Additions paid for by Tenant and Tenant’s removal and
relocation expenses shall be the sole property of and payable to Tenant.  In any
Condemnation proceedings, Landlord and Tenant shall each seek its own Award in
conformity herewith, at its own expense.

 

ARTICLE 12

 

DEFAULTS AND REMEDIES

 

12.1        Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(a)           should Tenant fail to make any payment of the Rent or any other
sum payable hereunder when due and should such failure continue for a period of
five (5) Business Days after Notice thereof from Landlord to Tenant; or

 

(b)           should Tenant default in the due observance or performance of any
of the terms, covenants or agreements contained herein to be performed or
observed by it (other than as specified in clause (a) above) and should such
default continue for a period of thirty (30) days after Notice thereof from
Landlord to Tenant; provided, however, that if such default is susceptible of
cure but such cure cannot be accomplished with due diligence within such period
of time and if, in addition, Tenant commences to cure or cause to be cured such
default within thirty (30) days after Notice thereof from Landlord and
thereafter prosecutes the curing of such

 

37

--------------------------------------------------------------------------------


 

default with all due diligence, such period of time shall be extended to such
period of time (not to exceed an additional ninety (90) days in the aggregate)
as may be necessary to cure such default with all due diligence; or

 

(c)           should any obligation of Tenant or any Guarantor in respect of any
Indebtedness of Ten Million Dollars ($10,000,000) or more for money borrowed or
for any material property or services, or any guaranty relating thereto, be
declared to be or become due and payable prior to the stated maturity thereof,
or should there occur and be continuing with respect to any such Indebtedness
any event of default under any instrument or agreement evidencing or securing
the same, the effect of which is to permit the holder or holders of such
instrument or agreement or a trustee, agent or other representative on behalf of
such holder or holders, to cause any such obligations to become due prior to its
stated maturity; or

 

(d)           should an event of default occur and be continuing beyond the
expiration of any applicable cure period under any Guaranty; or

 

(e)           should Tenant or any Guarantor generally not be paying its debts
as they become due or should Tenant or any Guarantor make a general assignment
for the benefit of creditors; or

 

(f)            should any petition be filed by or against Tenant or any
Guarantor under the Federal bankruptcy laws, or should any other proceeding be
instituted by or against Tenant or any Guarantor seeking to adjudicate Tenant or
any Guarantor a bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of Tenant’s or any Guarantor’s debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for Tenant or any
Guarantor or for any substantial part of the property of Tenant or any Guarantor
and such proceeding is not dismissed within one hundred eighty (180) days after
institution thereof; or

 

(g)           should Tenant or any Guarantor cause or institute any proceeding
for its dissolution or termination; or

 

(h)           should the estate or interest of Tenant in the Leased Property or
any part thereof be levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of (x) ninety (90) days after
commencement thereof, unless the amount in dispute is less than $250,000, in
which case Tenant shall give Notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (y) two hundred seventy (270) days after receipt
by Tenant of Notice thereof from Landlord (unless Tenant shall be contesting
such lien or attachment in good faith in accordance with Article 8); or

 

(i)            should there occur any direct or indirect Change in Control of
Tenant or any Guarantor, except as otherwise permitted by Article 16; or

 

(j)            should there occur any “Event of Default” (as defined therein)
under any Other Lease.

 

38

--------------------------------------------------------------------------------


 

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property (except with respect to any Existing Third Party Trade Names and
Service Mark Rights to the extent and as more particularly described in Section
2.3) by giving Notice thereof to Tenant and upon the expiration of the time, if
any, fixed in such Notice, this Agreement shall terminate with respect to all or
the designated portion of the Leased Property and all rights of Tenant under
this Agreement with respect thereto shall cease.  Landlord shall have and may
exercise all rights and remedies available at law and in equity to Landlord as a
result of Tenant’s breach of this Agreement.

 

Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein (including the
rights set forth in Section 5.3), enter upon the Real Property, or any portion
thereof and take possession thereof, without liability for trespass or
conversion (Tenant hereby waiving any right to notice or hearing prior to such
taking of possession by Landlord).

 

12.2        Remedies.  None of (a) the termination of this Agreement pursuant to
Section 12.1, (b) the repossession of the Leased Property, or any portion
thereof, (c) the failure of Landlord to relet the Leased Property, or any
portion thereof, nor (d) the reletting of all or any of portion of the Leased
Property, shall relieve Tenant of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or reletting.  In the
event of any such termination, Tenant shall forthwith pay to Landlord all Rent
due and payable with respect to the Leased Property, or terminated portion
thereof, through and including the date of such termination.  Thereafter,
Tenant, until the end of what would have been the Term of this Agreement in the
absence of such termination, and whether or not the Leased Property, or any
portion thereof, shall have been relet, shall be liable to Landlord for, and
shall pay to Landlord, as current damages, the Rent (Additional Rent and
Additional Charges to be reasonably calculated by Landlord) which would be
payable hereunder for the remainder of the Term had such termination not
occurred, less the net proceeds, if any, of any reletting of the Leased
Property, or any portion thereof, after deducting all reasonable expenses in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees, advertising,
expenses of employees, alteration costs and expenses of preparation for such
reletting.  Tenant shall pay such current damages to Landlord monthly on the
days on which the Minimum Rent would have been payable hereunder if this
Agreement had not been so terminated with respect to such of the Leased
Property.

 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Additional Rent and Additional Charges would be
the same as payments required for the immediately preceding twelve calendar
months, or if less than twelve calendar months have expired since the
Commencement Date, the payments required for such lesser period projected to an
annual amount) for what would be the then unexpired term of this Agreement if

 

39

--------------------------------------------------------------------------------


 

the same remained in effect, over the fair market rental for the same period. 
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Landlord to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.

 

Notwithstanding anything to the contrary set forth in this Agreement, if an
Event of Default shall be triggered solely with respect to any of Sections
3.1.2(c), 3.1.2(d), 5.4, 9.5(d), 12.1(c), 12.1(d), 12.1(i), 17.2(a), 17.2(b),
21.1, 21.3, 21.4 or 21.9 (and not with respect to any other Section of this
Agreement), in no event shall the damages recovered by Landlord pursuant to this
Agreement exceed an amount equal to the sum of (i) the present value (as
reasonably determined by Landlord using a discount rate equal to eleven and two
tenths percent (11.2%) per annum) of the Minimum Rent which would be payable
hereunder from the date of such termination for what would be the then unexpired
Term of this Agreement if the same remained in effect; and (ii) all amounts due
and unpaid under this Agreement as of the date of the occurrence of the Event of
Default.

 

12.3        Tenant’s Waiver.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT
TO A TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES
SET FORTH IN THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN
FORCE EXEMPTING PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.

 

12.4        Application of Funds.  Any payments received by Landlord under any
of the provisions of this Agreement during the existence or continuance of any
Event of Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order

 

40

--------------------------------------------------------------------------------


 

as Landlord may determine or as may be prescribed by the laws of the State.  Any
balance shall be paid to Tenant.

 

12.5        Landlord’s Right to Cure Tenant’s Default.  If an Event of Default
shall have occurred and be continuing, Landlord, after Notice to Tenant (which
Notice shall not be required if Landlord shall reasonably determine immediate
action is necessary to protect person or property), without waiving or releasing
any obligation of Tenant and without waiving or releasing any Event of Default,
may (but shall not be obligated to), at any time thereafter, make such payment
or perform such act for the account and at the expense of Tenant, and may, to
the maximum extent permitted by law, enter upon the Real Property, or any
portion thereof, for such purpose and take all such action thereon as, in
Landlord’s sole and absolute discretion, may be necessary or appropriate
therefor.  No such entry shall be deemed an eviction of Tenant.  All reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Landlord in connection therewith, together with interest thereon (to
the extent permitted by law) at the Overdue Rate from the date such sums are
paid by Landlord until repaid, shall be paid by Tenant to Landlord, on demand.

 

ARTICLE 13

 

HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis).  Tenant shall also pay to Landlord all damages (direct or
indirect) sustained by reason of any such holding over.  Otherwise, such holding
over shall be on the terms and conditions set forth in this Agreement, to the
extent applicable.  Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Agreement.

 

ARTICLE 14

 

LANDLORD DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Property Mortgagee.  Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate.  Tenant shall have no right to terminate this
Agreement for any default by

 

41

--------------------------------------------------------------------------------


 

Landlord hereunder and no right, for any such default, to offset or counterclaim
against any Rent or other charges due hereunder.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.  If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.

 

ARTICLE 15

 

PURCHASE OF TENANT’S PERSONAL PROPERTY

 

Landlord shall have the option to purchase Tenant’s Personal Property and any
other property of any of Tenant’s subtenants which are Affiliated Persons of
Tenant and which is used in connection with the operation of any Travel Center,
at the expiration or sooner termination of this Agreement, for an amount equal
to the then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property or property of such
subtenant is subject.  In addition, upon the expiration or sooner termination of
this Agreement, Landlord shall have the right (i) to require Tenant or any
Affiliated Person of Tenant to grant a perpetual license to Landlord or its
nominee all software programs and similar intellectual property owned or
licensed by Tenant or any such Affiliated Person used at the Travel Centers for
an amount equal to the then fair market value thereof (current replacement cost
as determined by agreement of the parties or, in the absence of such agreement,
appraisal), subject to, and with appropriate price adjustments for, all
liabilities assumed, and (ii) to offer employment to any and all employees of
Tenant and any Affiliated Person of Tenant employed at the Travel Centers. 
Tenant shall cause each Affiliated Person of Tenant to enter into any license
and sub-license necessary to effectuate the foregoing and shall not interfere
with, and shall cause each such Affiliated Person to cooperate with Landlord and
its nominees, and not to interfere with, the exercise of such right.

 

ARTICLE 16

 

SUBLETTING AND ASSIGNMENT

 

16.1        Subletting and Assignment.  Except as provided in Section 16.3,
Tenant shall not, without Landlord’s prior written consent (which consent may be
given or withheld in Landlord’s sole and absolute discretion), assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Agreement or sublease
or permit the sublease (which term shall be deemed to include the granting of
concessions, licenses, sublicenses and the like), of the Leased Property, or any
portion thereof, or suffer or permit this Agreement or the leasehold estate
created hereby or any other rights arising under this Agreement to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily,

 

42

--------------------------------------------------------------------------------


 

involuntarily or by operation of law, or permit the use or operation of the
Leased Property, or any portion thereof, by anyone other than Tenant or any
Manager approved by Landlord pursuant to the applicable provisions of this
Agreement, or the Leased Property, or any portion thereof, to be offered or
advertised for assignment or subletting.

 

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.

 

If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant or any Manager and their
respective employees), after termination of this Agreement, Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of this Section 16.1, the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

 

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1.  No
assignment, subletting or occupancy shall affect any Permitted Use.  Any
subletting, assignment or other transfer of Tenant’s interest under this
Agreement in contravention of this Section 16.1 shall be voidable at Landlord’s
option.

 

16.2        Required Sublease Provisions.  Except for subleases which are
terminable at will by Tenant on not more than sixty (60) days’ prior notice, any
sublease of all or any portion of the Leased Property entered into on or after
the Commencement Date shall provide (a) that the subtenant shall, at Landlord’s
or Tenant’s request pursuant to Tenant’s obligations or Landlord’s rights under
Section 5.3 or Article 15, transfer as so requested any of its Operating Rights
and/or other property relating to such Leased Property (and shall be deemed to
have granted Landlord the power of attorney with respect to its Operating Rights
and other property as Tenant has granted pursuant to the second sentence of the
second paragraph of Section 5.3); (b) that it is subject and subordinate to this
Agreement and to the matters to which this Agreement is or shall be subject or
subordinate; (c) that in the event of termination of this Agreement or reentry
or dispossession of Tenant by Landlord under this Agreement, Landlord may, at
its option, terminate such sublease or take over all of the right, title and
interest of Tenant, as sublessor under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that neither Landlord nor any Property
Mortgagee, as holder of a mortgage or as Landlord under this Agreement, if such
mortgagee succeeds to that position, shall (i) be liable for any act or omission
of Tenant under such sublease, (ii) be subject to any credit, counterclaim,
offset or defense which theretofore accrued

 

43

--------------------------------------------------------------------------------


 

to such subtenant against Tenant, (iii) be bound by any previous modification of
such sublease not consented to in writing by Landlord or by any previous
prepayment of more than one (1) month’s rent, (iv) be bound by any covenant of
Tenant to undertake or complete any construction of the applicable Property, or
any portion thereof, (v) be required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) be bound by any obligation to make any payment to such subtenant or
grant any credits, except for services, repairs, maintenance and restoration
provided for under the sublease that are performed after the date of such
attornment, (vii) be responsible for any monies owing by Tenant to the credit of
such subtenant unless actually delivered to Landlord by Tenant, or (viii) be
required to remove any Person occupying any portion of the Leased Property; and
(d) in the event that such subtenant receives a written Notice from Landlord or
any Property Mortgagee stating that this Agreement has terminated, such
subtenant shall thereafter be obligated to pay all rentals accruing under such
sublease directly to the party giving such Notice or as such party may direct. 
Such sublease shall provide that the subtenant thereunder shall, at the request
of Landlord, execute a suitable instrument in confirmation of such agreement to
attorn.  An original counterpart of each such sublease and assignment and
assumption, duly executed by Tenant and such subtenant or assignee, as the case
may be, in form and substance reasonably satisfactory to Landlord, shall be
delivered promptly to Landlord and (a) in the case of an assignment, the
assignee shall assume in writing and agree to keep and perform all of the terms
of this Agreement on the part of Tenant to be kept and performed and shall be,
and become, jointly and severally liable with Tenant for the performance thereof
and (b) in case of either an assignment or subletting, Tenant shall remain
primarily liable, as principal rather than as surety, for the prompt payment of
the Rent and for the performance and observance of all of the covenants and
conditions to be performed by Tenant hereunder.

 

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.

 

16.3        Permitted Sublease.  Subject to the provisions of Section 16.2 and
Section 16.4 and any other express conditions or limitations set forth herein,
Tenant may, in each instance without consent, (a) enter into third party
agreements or sublease space at any Property for fuel station, restaurant/food
service or mechanical repair purposes or other concessions in furtherance of the
Permitted Use, so long as such subleases will not violate or affect any Legal
Requirement or Insurance Requirement, and Tenant shall provide such additional
insurance coverage applicable to the activities to be conducted in such
subleased space as Landlord and any Property Mortgagee may reasonably require,
and (b) enter into one or more subleases or licenses with Affiliated Persons of
Tenant with respect to the Leased Property, or any portion thereof (including
but without limitation with respect to any trade names, trademarks, service
marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, constituting part of the Transferred Trademarks),
provided such subleases or licenses or sublicenses do not grant any rights
beyond the Term.  Landlord and Tenant acknowledge and agree that if Tenant
enters into one (1) or more subleases, licenses or sublicenses with Affiliated
Persons of Tenant with respect to any Property, or any portion thereof, in
accordance with the preceding clause (b), Tenant may allocate the rent and other
charges with respect to the affected Property in any reasonable manner;
provided, however, that such allocation shall not affect Tenant’s (nor any
Guarantor’s) liability for the Rent and other obligations of Tenant under this

 

44

--------------------------------------------------------------------------------


 

Agreement; and, provided, further, that Tenant shall give Landlord prompt
written notice of any allocation or reallocation of the rent and other charges
with respect to the affected Property and, in any event, Tenant shall give
Landlord written notice of the amount of such allocations at least ten (10)
Business Days prior to the date that Landlord or Hospitality Properties Trust is
required to file any tax returns in any State where such affected Leased
Property is located.

 

16.4        Sublease Limitation.  Anything contained in this Agreement to the
contrary notwithstanding, Tenant shall not sublet or sublicense the Leased
Property, or any portion thereof, on any basis such that the rental to be paid
by any sublessee or sublicensee thereunder would be based, in whole or in part,
on the net income or profits derived by the business activities of such
sublessee or sublicensee, any other formula such that any portion of such
sublease rental or sublicense would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto or would otherwise disqualify Landlord or any
Affiliated Person for treatment as a “real estate investment trust” under the
Code.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

17.1        Estoppel Certificates.  At any time and from time to time, but not
more than a reasonable number of times per year, upon not less than ten (10)
Business Days prior Notice by either party, the party receiving such Notice
shall furnish to the other an Officer’s Certificate certifying that this
Agreement is unmodified and in full force and effect (or that this Agreement is
in full force and effect as modified and setting forth the modifications), the
date to which the Rent has been paid, that no Default or an Event of Default has
occurred and is continuing or, if a Default or an Event of Default shall exist,
specifying in reasonable detail the nature thereof, and the steps being taken to
remedy the same, and such additional information as the requesting party may
reasonably request.  Any such certificate furnished pursuant to this Section
17.1 may be relied upon by the requesting party, its lenders and any prospective
purchaser or mortgagee of the Leased Property, or any portion thereof, or the
leasehold estate created hereby.

 

17.2        Financial Statements.  Tenant shall furnish or cause TCA to furnish,
as applicable, the following statements to Landlord:

 

(a)           within forty-five (45) days after each of the first three fiscal
quarters of any Fiscal Year, the most recent Consolidated Financials,
accompanied by the Financial Officer’s Certificate;

 

(b)           within ninety (90) days after the end of each Fiscal Year, the
most recent Consolidated Financials and financials of Tenant for such year,
certified by an independent certified public accountant reasonably satisfactory
to Landlord and accompanied by a Financial Officer’s Certificate;

 

(c)           within forty-five (45) days after the end of each month, an
unaudited operating statement and statement of Capital Expenditures prepared on
a Property by Property basis and a combined basis, accompanied by a Financial
Officer’s Certificate;

 

45

--------------------------------------------------------------------------------


 

(d)           at any time and from time to time upon not less than twenty (20)
days Notice from Landlord or such additional period as may be reasonable under
the circumstances, any Consolidated Financials, Tenant financials or any other
audited or unaudited financial reporting information required to be filed by
Landlord with any securities and exchange commission, the SEC or any successor
agency, or any other governmental authority, or required pursuant to any order
issued by any court, governmental authority or arbitrator in any litigation to
which Landlord is a party, for purposes of compliance therewith;

 

(e)           promptly after receipt or sending thereof, copies of all notices
alleging a material default given or received by Tenant under any Management
Agreement or TA Franchise Agreement; and

 

(f)            promptly upon Notice from Landlord, such other information
concerning the business, financial condition and affairs of Tenant, any
Guarantor, and/or any Affiliated Person of Tenant as Landlord reasonably may
request from time to time.

 

Landlord may at any time, and from time to time, provide any Property Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Property Mortgagee to maintain such statements and the
information therein as confidential.

 

ARTICLE 18

 

LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED TRADEMARKS AND
ENFORCEMENT

 

18.1        Inspection.  Tenant shall permit Landlord and its authorized
representatives to inspect the Leased Property, or any portion thereof, during
usual business hours upon not less than forty-eight (48) hours’ notice and to
make such repairs as Landlord is permitted or required to make pursuant to the
terms of this Agreement, provided that any inspection or repair by Landlord or
its representatives will not unreasonably interfere with Tenant’s use and
operation of the Leased Property and further provided that in the event of an
emergency, as determined by Landlord in its reasonable discretion, prior Notice
shall not be necessary.

 

18.2        Quality Control.  Landlord shall have the right to exercise quality
control over the use made by Tenant (and any and all Affiliated Persons and
permitted sublicensees) of the Transferred Trademarks to a degree reasonably
necessary to maintain the validity and enforceability of the Transferred
Trademarks and to protect the goodwill associated therewith.  Tenant (and any
and all Affiliated Persons and permitted sublicensees) shall not combine the
Transferred Trademarks with any other trademarks, service marks, trade names,
logos, domain names or other brand-source indicia unless it obtains Landlord’s
prior written consent.

 

18.3        Transferred Trademarks, Registration and Maintenance.  Tenant shall
be responsible for trademark registration and maintenance on behalf of Landlord.

 

18.4        Enforcement.  In the event that Tenant (or any Affiliated Person or
sublicensee) learns of any infringement or unauthorized use of any of the
Transferred Trademarks, it shall promptly notify Landlord.  If requested to do
so, Tenant (and any and all Affiliated Persons and

 

46

--------------------------------------------------------------------------------


 

sublicensees) shall cooperate with and assist Landlord in any action that
Landlord may commence to protect its right, title and interest in the
Transferred Trademarks, including joining the action as a party if necessary.

 

ARTICLE 19

 

EASEMENTS

 

19.1        Grant of Easements.  Provided no Event of Default has occurred and
is continuing, Landlord will join in granting and, if necessary, modifying or
abandoning such rights-of-way, easements and other interests as may be
reasonably requested by Tenant for ingress and egress, and electric, telephone,
gas, water, sewer and other utilities so long as:

 

(a)           the instrument creating, modifying or abandoning any such
easement, right-of-way or other interest is satisfactory to and approved by
Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned);

 

(b)           Landlord receives an Officer’s Certificate from Tenant stating (i)
that such grant, modification or abandonment is not detrimental to the proper
conduct of business on such Property, (ii) the consideration, if any, being paid
for such grant, modification or abandonment (which consideration shall be paid
by Tenant), (iii) that such grant, modification or abandonment does not impair
the use or value of such Property for the Permitted Use, and (iv) that, for as
long as this Agreement shall be in effect, Tenant will perform all obligations,
if any, of Landlord under any such instrument; and

 

(c)           Landlord receives evidence satisfactory to Landlord that the
Manager has granted its consent to such grant, modification or abandonment in
accordance with the requirements of such Manager’s Management Agreement or that
such consent is not required.

 

19.2        Exercise of Rights by Tenant.  So long as no Event of Default has
occurred and is continuing, Tenant shall have the right to exercise all rights
of Landlord under the Easement Agreements and, in connection therewith, Landlord
shall execute and promptly return to Tenant such documents as Tenant shall
reasonably request.  Tenant shall perform all obligations of Landlord under the
Easement Agreements.

 

19.3        Permitted Encumbrances.  Any agreements entered into in accordance
with this Article 19 shall be deemed a Permitted Encumbrance.

 

ARTICLE 20

 

PROPERTY MORTGAGES

 

20.1        Landlord May Grant Liens.  Without the consent of Tenant, Landlord
may, from time to time, directly or indirectly, create or otherwise cause to
exist any lien, encumbrance or title retention agreement (“Encumbrance”) upon
the Leased Property, or any portion thereof, or interest therein, whether to
secure any borrowing or other means of financing or refinancing.

 

47

--------------------------------------------------------------------------------


 

20.2        Subordination of Lease.  This Agreement and any and all rights of
Tenant hereunder are and shall be subject and subordinate to any ground or
master lease, and all renewals, extensions, modifications and replacements
thereof, and to all mortgages and deeds of trust, which may now or hereafter
affect the Leased Property, or any portion thereof, or any improvements thereon
and/or any of such leases, whether or not such mortgages or deeds of trust shall
also cover other lands and/or buildings and/or leases, to each and every advance
made or hereafter to be made under such mortgages and deeds of trust, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and deeds of trust and all consolidations of such mortgages and deeds
of trust.  This section shall be self-operative and no further instrument of
subordination shall be required.  In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or the
trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination. 
Any lease to which this Agreement is, at the time referred to, subject and
subordinate is herein called “Superior Lease” and the lessor of a Superior Lease
or its successor in interest at the time referred to is herein called “Superior
Landlord” and any mortgage or deed of trust to which this Agreement is, at the
time referred to, subject and subordinate is herein called “Superior Mortgage”
and the holder, trustee or beneficiary of a Superior Mortgage is herein called
“Superior Mortgagee”.  Tenant shall have no obligations under any Superior Lease
or Superior Mortgage other than those expressly set forth in this Section 20.2.

 

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord), (c)
subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance or Condemnation proceeds), or
(g) required to remove any Person occupying the Leased Property or any part
thereof, except if such Person claims by, through or under the

 

48

--------------------------------------------------------------------------------


 

Successor Landlord.  Tenant agrees at any time and from time to time to execute
a suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid, and Landlord agrees to provide Tenant with an instrument of
nondisturbance and attornment from each such Superior Mortgagee and Superior
Landlord (other than the lessors under any ground leases with respect to the
Leased Property, or any portion thereof) in form and substance reasonably
satisfactory to Tenant.  Notwithstanding the foregoing, any Successor Landlord
shall be liable (a) to pay to Tenant any amounts owed under Section 5.1.2(b),
and (b) to pay to Tenant any portions of insurance proceeds or Awards received
by Landlord or the Successor Landlord required to be paid to Tenant pursuant to
the terms of this Agreement, and, as a condition to any mortgage, lien or lease
in respect of the Leased Property, or any portion thereof, and the subordination
of this Agreement thereto, the mortgagee, lienholder or lessor, as applicable,
shall expressly agree, for the benefit of Tenant, to make such payments, which
agreement shall be embodied in an instrument in form reasonably satisfactory to
Tenant.

 

20.3        Notice to Mortgagee and Superior Landlord.  Subsequent to the
receipt by Tenant of Notice from Landlord as to the identity of any Property
Mortgagee or Superior Landlord under a lease with Landlord, as ground lessee,
which includes the Leased Property, or any portion thereof, as part of the
demised premises and which complies with Section 20.1 (which Notice shall be
accompanied by a copy of the applicable mortgage or lease), no Notice from
Tenant to Landlord as to a default by Landlord under this Agreement shall be
effective with respect to a Property Mortgagee or Superior Landlord unless and
until a copy of the same is given to such Property Mortgagee or Superior
Landlord at the address set forth in the above described Notice, and the curing
of any of Landlord’s defaults within the applicable notice and cure periods set
forth in Article 14 by such Property Mortgagee or Superior Landlord shall be
treated as performance by Landlord.

 

ARTICLE 21

 

ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

21.1        Prompt Payment of Indebtedness.  Tenant shall (a) pay or cause to be
paid when due all payments of principal of and premium and interest on Tenant’s
Indebtedness for money borrowed and shall not permit or suffer any such
Indebtedness to become or remain in default beyond any applicable grace or cure
period, (b) pay or cause to be paid when due all lawful claims for labor and
rents with respect to the Leased Property, (c) pay or cause to be paid when due
all trade payables and (d) pay or cause to be paid when due all other of
Tenant’s Indebtedness upon which it is or becomes obligated, except, in each
case, other than that referred to in clause (a), to the extent payment is being
contested in good faith by appropriate proceedings in accordance with Article 8
and if Tenant shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, if appropriate, or unless and until
foreclosure, distraint sale or other similar proceedings shall have been
commenced.

 

21.2        Conduct of Business.  Tenant shall not engage in any business other
than the leasing and operation of the Leased Property (including any incidental
or ancillary business relating thereto) and shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect and in
good standing its legal existence and its rights and licenses necessary to
conduct such business.

 

49

--------------------------------------------------------------------------------


 

21.3        Maintenance of Accounts and Records.  Tenant shall keep true records
and books of account of Tenant in which full, true and correct entries will be
made of dealings and transactions in relation to the business and affairs of
Tenant in accordance with GAAP.  Tenant shall apply accounting principles in the
preparation of the financial statements of Tenant which, in the judgment of and
the opinion of its independent public accountants, are in accordance with GAAP,
where applicable, except for changes approved by such independent public
accountants.  Tenant shall provide to Landlord either in a footnote to the
financial statements delivered under Section 17.2 which relate to the period in
which such change occurs, or in separate schedules to such financial statements,
information sufficient to show the effect of any such changes on such financial
statements.

 

21.4        Notice of Litigation, Etc.  Tenant shall give prompt Notice to
Landlord of any litigation or any administrative proceeding to which it may
hereafter become a party of which Tenant has notice or actual knowledge which
involves a potential liability equal to or greater than Two Hundred Fifty
Thousand Dollars ($250,000) or which may otherwise result in any material
adverse change in the business, operations, property, prospects, results of
operation or condition, financial or other, of Tenant.  Forthwith upon Tenant
obtaining knowledge of any Default, Event of Default or any default or event of
default under any agreement relating to Indebtedness for money borrowed in an
aggregate amount exceeding, at any one time, Two Hundred Fifty Thousand Dollars
($250,000), or any event or condition that would be required to be disclosed in
a current report filed by Tenant on Form 8-K or in Part II of a quarterly report
on Form 10-Q if Tenant were required to file such reports under the Securities
Exchange Act of 1934, as amended, Tenant shall furnish Notice thereof to
Landlord specifying the nature and period of existence thereof and what action
Tenant has taken or is taking or proposes to take with respect thereto.

 

21.5        Indebtedness of Tenant.  Tenant shall not create, incur, assume or
guarantee, or permit to exist, or become or remain liable directly or indirectly
upon, any Indebtedness except the following:

 

(a)           Indebtedness of Tenant to Landlord;

 

(b)           Indebtedness of Tenant for Impositions, to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Article 8;

 

(c)           Indebtedness of Tenant in respect of judgments or awards (i) which
have been in force for less than the applicable appeal period and in respect of
which execution thereof shall have been stayed pending such appeal or review, or
(ii) which are fully covered by insurance payable to Tenant, or (iii) which are
for an amount not in excess of $250,000 in the aggregate at any one time
outstanding and (x) which have been in force for not longer than the applicable
appeal period, so long as execution is not levied thereunder or (y) in respect
of which an appeal or proceedings for review shall at the time be prosecuted in
good faith in accordance with the provisions of Article 8, and in respect of
which execution thereof shall have been stayed pending such appeal or review;

 

50

--------------------------------------------------------------------------------


 

(d)           unsecured borrowings of Tenant from its Affiliated Persons which
are by their terms expressly subordinate pursuant to a Subordination Agreement
to the payment and performance of Tenant’s obligations under this Agreement; or

 

(e)           Indebtedness for purchase money financing in accordance with
Section 21.8(a) and other operating liabilities incurred in the ordinary course
of Tenant’s business;

 

(f)            Indebtedness of Tenant as guarantor or borrower secured by Liens
permitted under Section 21.8(c); or

 

(g)           A guaranty of TCA’s obligations under its revolving line of credit
and for any privately placed or publicly issued debt.

 

21.6        Distributions, Payments to Affiliated Persons, Etc.  Tenant shall
not declare, order, pay or make, directly or indirectly, any Distributions or
any payment to any Affiliated Person of Tenant (including payments in the
ordinary course of business) or set apart any sum or property therefor, or agree
to do so, if, at the time of such proposed action, or immediately after giving
effect thereto, any Event of Default shall have occurred and be continuing. 
Otherwise, as long as no Event of Default shall have occurred and be continuing,
Tenant may make Distributions and payments to Affiliated Persons; provided,
however, that any such payments shall at all times be subordinate to Tenant’s
obligations under this Agreement.

 

21.7        Prohibited Transactions.  Tenant shall not permit to exist or enter
into any agreement or arrangement whereby it engages in a transaction of any
kind with any Affiliated Person as to Tenant or any Guarantor, except on terms
and conditions which are commercially reasonable.

 

21.8        Liens and Encumbrances.  Except as permitted by Article 7 and
Section 21.5, Tenant shall not create or incur or suffer to be created or
incurred or to exist any Lien on this Agreement or any of Tenant’s assets,
properties, rights or income, or any of its interest therein, now or at any time
hereafter owned, other than:

 

(a)           Security interests securing the purchase price of equipment or
personal property whether acquired before or after the Commencement Date;
provided, however, that (i) such Lien shall at all times be confined solely to
the asset in question and (ii) the aggregate principal amount of Indebtedness
secured by any such Lien shall not exceed the cost of acquisition or
construction of the property subject thereto;

 

(b)           Permitted Encumbrances;

 

(c)           Security interests in Accounts or Chattel Paper, in Support
Obligations, General Intangibles or Deposit Accounts relating to such Accounts
or Chattel Paper, in any Instruments or Investment Property evidencing or
arising from such Accounts or Chattel Paper, in any documents, books, records or
other information (including, without limitation, computer programs, tapes,
discs, punch cards, data processing software and related property and rights)
maintained with respect to any property described in this Section 21.8(c) or in
any Proceeds of any of the foregoing (capitalized terms used in this
Section 21.8(c) without definition being used

 

51

--------------------------------------------------------------------------------


 

as defined in or for purposes of Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts); or

 

(d)           As permitted pursuant to Section 21.5.

 

21.9        Merger; Sale of Assets; Etc.  Without Landlord’s prior written
consent (which consent may be given or withheld in Landlord’s sole discretion),
Tenant shall not (i) sell, lease (as lessor or sublessor), transfer or otherwise
dispose of, or abandon, all or any material portion of its assets (including
capital stock or other equity interests) or business to any Person, (ii) merge
into or with or consolidate with any other Entity, or (iii) sell, lease (as
lessor or sublessor), transfer or otherwise dispose of, or abandon, any personal
property or fixtures or any real property; provided, however, that,
notwithstanding the provisions of clause (iii) preceding, Tenant may dispose of
equipment or fixtures which have become inadequate, obsolete, worn-out,
unsuitable, undesirable or unnecessary, provided substitute equipment or
fixtures having equal or greater value and utility (but not necessarily having
the same function) have been provided.

 

21.10      Bankruptcy Remote Entities.  At Landlord’s request, Tenant shall make
such amendments, modifications or other changes to its charter documents and
governing bodies (including, without limitation, Tenant’s board of directors),
and take such other actions, as may from time to time be necessary to qualify
Tenant as a “bankruptcy remote entity”, provided that Landlord shall reimburse
Tenant for all costs and expenses reasonably incurred by Tenant in connection
with the making of such amendments or modifications.

 

21.11      Trade Area Restriction.  Notwithstanding anything to the contrary in
this Agreement, except for Travel Centers owned by Landlord or any Affiliated
Person of Landlord, neither Tenant nor any Affiliated Person of Tenant shall
acquire, own, franchise, finance, lease, manage, operate or open any Travel
Center or similar business (it being agreed by Landlord and Tenant that
convenience stores which provide services primarily to non-professional drivers
shall not be a “similar business”) within seventy-five (75) miles in either
direction along the primary interstate on which any Property is located without
Landlord’s consent, which consent may be given or withheld in Landlord’s sole
discretion.  Notwithstanding the foregoing, Landlord confirms that, subject to
the other terms and conditions of this Agreement, Tenant or any Affiliated
Person of Tenant may acquire, own, franchise, finance, lease, manage, operate or
open the Travel Centers identified on Exhibit D attached hereto.

 

ARTICLE 22

 

ARBITRATION

 

Any disputes, claims or controversies arising out of or relating to this
Agreement, (i) between the parties or (ii) brought by or on behalf of any
shareholder of any party or a direct or indirect parent of a party (which, for
purposes of this Article 22, shall mean any shareholder of record or any
beneficial owner of shares of any party, or any former shareholder of record or
beneficial owner of shares of any party), either on his, her or its own behalf,
on behalf of any party or on behalf of any series or class of shares of any
party or shareholders of any party against any party or any member, trustee,
officer, manager (including Reit Management & Research LLC (“RMR”) or its
successor), agent or employee of any party, including disputes,

 

52

--------------------------------------------------------------------------------


 

claims or controversies relating to the meaning, interpretation, effect,
validity, performance or enforcement of this Agreement, including this
arbitration provision, or the declarations of trust, limited liability company
agreements or bylaws of any party hereto (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Article 22.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Article 22, the term “party”
shall include any direct or indirect parent of a party.

 

There shall be three arbitrators.  If there are only two parties to the Dispute,
each party shall select one arbitrator within fifteen days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two arbitrators
so appointed shall jointly appoint the third and presiding arbitrator (who shall
be neutral, impartial and unaffiliated with any party) within fifteen days of
the appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

The place of arbitration shall be at the office of the AAA in Boston,
Massachusetts unless otherwise agreed by the parties and all parties waive all
questions of personal jurisdiction and venue for the purpose of carrying out
this paragraph.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of the State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

53

--------------------------------------------------------------------------------


 

Except to the extent as otherwise agreed by the parties after the date of this
Agreement, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to the claimant or the claimant’s attorneys.  Each party (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth day
following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

This Article 22 is intended to benefit and be enforceable by the shareholders,
members, direct and indirect parents, trustees, directors, officers, managers
(including RMR or its successor), agents or employees of any party and the
parties and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

ARTICLE 23

 

MISCELLANEOUS

 

23.1        Limitation on Payment of Rent.  All agreements between Landlord and
Tenant herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under applicable law, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such

 

54

--------------------------------------------------------------------------------


 

excessive amount.  This provision shall control every other provision of this
Agreement and any other agreements between Landlord and Tenant.

 

23.2        No Waiver.  No failure by Landlord or Tenant to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term.  To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.

 

23.3        Remedies Cumulative.  To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Landlord or Tenant,
now or hereafter provided either in this Agreement or by statute or otherwise,
shall be cumulative and concurrent and shall be in addition to every other
right, power and remedy and the exercise or beginning of the exercise by
Landlord or Tenant (as applicable) of any one or more of such rights, powers and
remedies shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all of such other rights, powers and remedies.

 

23.4        Severability.  Any clause, sentence, paragraph, section or provision
of this Agreement held by a court of competent jurisdiction to be invalid,
illegal or ineffective shall not impair, invalidate or nullify the remainder of
this Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.

 

23.5        Acceptance of Surrender.  No surrender to Landlord of this Agreement
or of the Leased Property or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

23.6        No Merger of Title.  It is expressly acknowledged and agreed that it
is the intent of the parties that there shall be no merger of this Agreement or
of the leasehold estate created hereby by reason of the fact that the same
Person may acquire, own or hold, directly or indirectly, this Agreement or the
leasehold estate created hereby and the fee estate or ground landlord’s interest
in the Leased Property.

 

23.7        Conveyance by Landlord.  If Landlord or any successor owner of all
or any portion of the Leased Property shall convey all or any portion of the
Leased Property in accordance with the terms hereof other than as security for a
debt, and the grantee or transferee of such of the Leased Property shall
expressly assume all obligations of Landlord hereunder arising or accruing from
and after the date of such conveyance or transfer, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Agreement with respect to
such of the Leased Property arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.

 

55

--------------------------------------------------------------------------------


 

23.8        Quiet Enjoyment.  Tenant shall peaceably and quietly have, hold and
enjoy the Real Property for the Term, free of hindrance or molestation by
Landlord or anyone claiming by, through or under Landlord, but subject to
(a) any Encumbrance permitted under Article 20 or otherwise permitted to be
created by Landlord hereunder, (b) all Permitted Encumbrances, (c) liens as to
obligations of Landlord that are either not yet due or which are being contested
in good faith and by proper proceedings, provided the same do not materially
interfere with Tenant’s ability to operate any Travel Center and (d) liens that
have been consented to in writing by Tenant.  Except as otherwise provided in
this Agreement, no failure by Landlord to comply with the foregoing covenant
shall give Tenant any right to cancel or terminate this Agreement or abate,
reduce or make a deduction from or offset against the Rent or any other sum
payable under this Agreement, or to fail to perform any other obligation of
Tenant hereunder.

 

23.9        No Recordation.  Neither Landlord nor Tenant shall record this
Agreement.

 

23.10      Notices.

 

(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with written acknowledgment of receipt, or by mail
or Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to Landlord:

 

c/o Hospitality Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  Mr. John G. Murray

Telecopier No. (617) 969-5730

 

if to Tenant:

 

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

 

56

--------------------------------------------------------------------------------


 

Attn:  Mr. Thomas M. O’Brien

Telecopier No. (440) 808-3301

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

23.11      Construction.  Anything contained in this Agreement to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Agreement with
respect to the Leased Property shall survive such termination or expiration.  In
no event shall Landlord be liable for any consequential damages suffered by
Tenant as the result of a breach of this Agreement by Landlord.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party to be
charged.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition.  Time is of the
essence with respect to the provisions of this Agreement.  Except as otherwise
set forth in this Agreement, any obligations of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or sooner termination of this Agreement.  Tenant
hereby acknowledges that the agreement between Landlord and Tenant to treat this
Agreement as a single lease in all respects was and is of primary importance,
and a material inducement, to Landlord to enter into this Agreement.  Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of this Agreement.

 

23.12      Counterparts; Headings.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but which, when
taken together, shall constitute but one instrument and shall become effective
as of the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed.  Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.

 

23.13      Applicable Law, Etc.  Except as to matters regarding the internal
affairs of Landlord and issues of or limitations on any personal liability of
the shareholders and trustees or directors of Landlord for obligations of
Landlord, as to which the laws of the State of Maryland shall govern, this
Agreement shall be interpreted, construed, applied and enforced in accordance
with the laws of The Commonwealth of Massachusetts applicable to contracts
between residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (i) where this Agreement is executed or delivered;
or (ii) where any payment or other performance required by this Agreement is
made or required to be made; or (iii) where any breach of any provision of this
Agreement occurs, or any cause of action otherwise accrues; or (iv) where any
action or other proceeding is instituted or pending; or (v) the nationality,
citizenship, domicile,

 

57

--------------------------------------------------------------------------------


 

principal place of business, or jurisdiction of organization or domestication of
any party; or (vi) whether the laws of the forum jurisdiction otherwise would
apply the laws of a jurisdiction other than Massachusetts; or (vii) any
combination of the foregoing.  Notwithstanding the foregoing, the laws of the
State shall apply to the perfection and priority of liens upon and the
disposition of any Property.

 

23.14      Right to Make Agreement.  Each party warrants, with respect to
itself, that neither the execution of this Agreement, nor the consummation of
any transaction contemplated hereby, shall violate any provision of any law, or
any judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken.  Each party covenants that it has and will
continue to have throughout the term of this Agreement and any extensions
thereof, the full right to enter into this Agreement and perform its obligations
hereunder.

 

23.15      Attorneys’ Fees.  If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

23.16      Nonliability of Trustees.  THE DECLARATION OF TRUST ESTABLISHING HPT
TA PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF SUCH ENTITY REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH ENTITY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY.  ALL PERSONS DEALING WITH SUCH
ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

23.17      Original Lease.  The Original Lease shall continue to govern the
rights and obligations of the parties with respect to periods prior to the
Commencement Date.

 

[Remainder of Page Left Blank Intentionally]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Amended Restated Lease No. 4]

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-36

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

224

 

1806 Highway 371 W, Prescott, AR 71857.

A-2

 

41

 

46155 Dillon Road, Coachella, CA 92236.

A-3

 

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322.

A-4

 

148

 

5101 Quebec Street, Commerce City (Denver East), CO 80022.

A-5

 

22

 

327 Ruby Road, Willington, CT 06279.

A-6

 

53

 

556 St. Rt. 44, Wildwood, FL 34785.

A-7

 

45

 

P.O. Box 592, Madison, GA 30650.

A-8

 

367

 

5915 Monee Rd., Monee, IL 60449.

A-9

 

43

 

4510 Broadway, Mt. Vernon, IL 62864.

A-10

 

257

 

10346 S. State Rd. 39, Clayton, IN 46118.

A-11

 

220

 

1600 West US Hwy 20, Porter, IN 46304.

A-12

 

252

 

2775 US Hwy 75, Lebo (Beto Junction), KS 66856.

A-13

 

28

 

145 Richwood Road, Walton, KY 41094.

A-14

 

180

 

1682 Gause Blvd., Slidell, LA 70458.

A-15

 

19

 

1400 Elkton Road, Elkton, MD 21921.

A-16

 

175

 

3265 N. Service Road East, Foristell, MO 63348.

A-17

 

193

 

8033 W. Holling Rd., Alda (Grand Island), NE 68810.

A-18

 

6

 

2 Simpson Road, Columbia, NJ 07832.

A-19

 

81

 

2501 University Blvd. NE, Albuquerque, NM 87107.

A-20

 

207

 

753 Upper Court St., Binghamton, NY 13904.

A-21

 

194

 

8420 Alleghany Rd., Corfu (Pembroke), NY 14036.

A-22

 

221

 

153 Wiggins Road, Candler, NC 28715.

A-23

 

701

 

715 US 250 East, Ashland, OH 44805.

A-24

 

139

 

12403 US Rt. 35 NW, Jeffersonville, OH 43128.

A-25

 

95

 

4450 Portage St. NW, North Canton, OH 44720.

A-26

 

152

 

P.O. Box 171, Sayre, OK 73662.

A-27

 

67

 

5644 SR 8, Harrisville (Barkeyville), PA 16038.

A-28

 

68

 

5600 Nittany Valley Drive, Lamar, PA 16848.

A-29

 

179

 

3014 Paxville Highway, Manning, SC 29102.

A-30

 

245

 

155 Hwy. 138, Denmark (Jackson), TN 38391.

A-31

 

34

 

111 N. First Street, Nashville, TN 37213.

A-32

 

150

 

7751 Bonnie View Road, Dallas (South), TX 75241.

A-33

 

153

 

1010 Beltway Parkway, Laredo, TX 78045.

A-34

 

232

 

4817 I-35 North, New Braunfels, TX 78130.

A-35

 

32

 

RR1, Valley Grove, WV 26060.

A-36

 

188

 

P.O. Box 400, Ft. Bridger, WY 82933.

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g136892ko17i001.gif]

EXHIBIT A-1 TA Prescott 1806 Highway 371 Prescott, AR Legal Description Part of
the Southwest Quarter of' the Southeast Quarter (SW 1f4 SE 1/4) and part af the
Soulheast Quarter of the Swtheast Quarter (SE 114 SE 1/4) of Section 1, Township
11 South,Rang,a 23 West. Nevada County, Atkan. more partJcularfy descrlbed as
follows:Commence at the Nr.:wthwest comet Of aaid SW 1/4 of SE 114, run thence
South 02 degrees 16 minutes 39 seconds West along the West fine of Mid SW 114 of
SE 1/4 for 342.00 feel to the ?Of NT OF BEGINNING;run UlenSouth 69 degroes 03
minutes 10 seconds East paranel with the North nne of said SW 114 or SE 114 and
SE 1/4 of SE 1/4 for 2160.63 feet to the Westerty right of way of lntei'Slate
No. 30;run thonce South 49 degrees 27 minutes 32 SOCQnds West along said right
of way for 180.32 feet to a right of way monument:run thence Sooth 53 degrees 51
minutes 23 seoonds West along : ald right of way for 252.20 feet to a rfght of
way monumenrun thence South 62 deg25 minutes 58 setonds West along said right
ofwsy for 216.14 feet to a right of way moni.Jffieflt; Nnhence South 75 degrees
24 mlnut seconds West along !!ald right of way for 174.130 feat. to a rlgh1 of.
way monurnenti tUfl thenU! SouUt 81degrees 16 mlnutes 31seconds West along &aid
r1ghlof way for 834.59 fast to a right of way monum&nli run thence South 46 d
rees 14 minutes 52 secood$ Wes1along said right of way for 202.64 feet to a
right of way monument: ru11 thence South 17 degree!!11 minutes 00 seoondS West
along s dd right of way for 194.60 feet laright of way monument; run thence
Narlh 89 degrees 00 minutes 40 &ecol"\d$ West along !Said right or way for
200.00 feet to a nght of way monument; run Uleno:Soultl 00 degrees 59 mlnute5 20
seconds Wast along said right of way for 60.00 feet to aInch rebflf wlth cap on
the North right otway of HighWay No. 24:run thence North 69 degrees 00 minutes
40 second5 West along said North right of way for 257.53 feet to the West fine
of said SW 114 of SE 1/4;run thence N-orth 02 degfee$ 15 minutes 3g seconds East
along said We.st Hna for 951.16 feet to the POINT OF BEGINNING.and contalnlng
25.63 acres, more ar Jess.

 


GRAPHIC [g136892ko17i002.gif]

EXHIBIT A-2 TA Coachella 46155 Dillon Road Coachella, CJ\ LEGAL DESCRIPTION Real
property in the Oty of Coachella, County of Riverside,State of
California,described as Foflows: A PARCEL OF lAND LOCATED IN A PORTION OF PARCEL
''A'' OF lOT LINE ADJUSTMENT RECORDED OCTOBER 11, 1989 AS INSTRUMENT NO.
352183,OFAC1Al RECORDS OF THE OTY OF COACHELLA,COUNlY OF RIVERSIDE, STATE OF
CAUFORNIA 1 ALSO BEING IN A PORTION OF THE NORTiiWESf QUARTI:R OF SECflON
29,mWNSHIP 5 SOUTH, RANGE 8 EAST,SAN BERNARDINO MER!DlAN, MORE PARTIOJLARLY
DESCRIBED AS FOU.OWS: COMMENCING AT THE NORTiiWEST CORNER OF SECflON 29, ntENCE
S 00°09'29.. E AlONG THE WEST UNE OF lliE NORTiiWEST QUARTER OF SAID SECTION 29,
A DISTANCE OF 70.09 FT.; THENCE N 89"50'31" E, A DISTANCE OF 30.00 FT.; THENCE S
89°59'38'' E PARAU£l TO AND 70.00 FT. SOUTH OF THE NORTH UNE OF SAID SECTION 29,
A DISTANCE OF 1005.53 FT.; THENCE 5 83°57'38' E A DISTANCE OF 92.54 Fr. TO TifE
TRUE POINT OF BEGlNNING.; THENCE CONTINUING S 83°57'38" E A DISTANCE OF 652.46
FT. ALONG THE NORTHERLY LINE OF PARCEL "B" OF SAID lOT UNE ADJUSTMENT; . lliENCE
S 88°09'12" E ALONG THE NORTHERLY UNE Of SAID LOT UNE ADJUSTMENT,A DISTANCE Of
472.29 FT; lliENCE S 79°00'00" E A DISTANCE OF 33.39 Fr. TO THE BEGINNING OF A
TANGENT CURVE; TliENCE SOUTHERLY ALONG SAID CURVE CONCAVE TO THE
SOUllfWESTTHROUGH A CENTRAL ANGLE OF 112°00'00" A RADIUS OF 40.00 Ff. AND AN ARC
lENGTli OF 78.19 FT. lliENCE S 33°00'00" W A DISTANCE OF 113.38 FT. TO A POlNT
ON THE NORTli RIGHT OF WAY LINE OF DILLON ROAD; THENCE 5 44°53'51" W ALONG SAID
DILLON ROAD RIGHT OF WAY UNE A DISTANCE OF l221.46 FT.; TifENCE 5 89°51'54'1 W A
DISTANCE OF 53.06 FT. TO A POINT ON lHE SIXTEENTH SECTION UNE 137.80 FT. NORTH
OF WE CENTER NORTI-IWEST QUARTER OF SAID SECTION 29; THENCE N 00°08'06" W ALONG
SAID SIXTEENll-f SECflON UNE A DISTANCE OF 261.56 FT.; THENCE N 89"51'54" W A
DISTANCE OF 200.00 FT.; THENCE N 00°08'06" W PARALlEL TO AND 200.00 FT. WEST OF
SAID SIXTEENTii SECTION LINE, A DISTANCE OF 850.6lJ FT.TO ntE TRUE POINT OF
BEGINNING. CONTAINING 17.55 ACRES MORE OR LESS I of2

 


GRAPHIC [g136892ko17i003.gif]

PARCEL 2 Of EXHIBIT "6" OF "CERTIFICATE OF COMPUANCE FOR LOT UNE ADJUSTMENT' IS
RECORDED ON JUNE 29, 2000 AS INSTRUMENT NO. 2()0(}252673 OF OffiCIAL RECORDS.
APN: 603-101-018-6 2 of2

 


GRAPHIC [g136892ko17i004.gif]

EXHIBIT A-3 Santa Nella, CA 28991 West Gonzaga Road Santa Nella, CA 95322 Real
property in the County of 1vfcrccd, State of California, described as follows:
Parcels A and B, as shown on that certain map entitled "PARCEL MAP FOR SAN LUIS
PARTNERSHIP", filed August 31, 1994 in Book 77, Pages 29 thru 35 of Parcel Maps,
l\1erced County Records. EXCEPTING all oil, oil right, minerals, mineral rights,
natural gas rights and other hydrocarbons by whatsoever name known that may be
\Vi thin or under the parcels of land hereinabove described without, however the
right ever to drill, dig or mine through the surface of said land therefrom or
otherwise in such manner as to endanger the safety of any highway that may be
constructed on the lands hereby conveyed, without, however, the right of ingress
or egress to the above described parcels of land over and across the highway
right of way line as reserved in the deed from Anna Cuiffo recorded July 1, 1954
in Volume 1162, page 195 of Official Records. APN: 078-330-004, 078-330-005

 


GRAPHIC [g136892ko17i005.gif]

EXHIBIT A-4 Denver East, CO (TA) 5 I 0 l Quebec Street Commerce City, CO 80022
Parcel A: A leasehold interest, as described in that certain Lease to TA
Operating Corporation, a Delaware corporation: as evidenced by Memorandum of
Leaserecorded January 22, 1998, in Book 5213, at Page 875and Assignment of Lease
recorded February 26: 2007, at Reception Number 2007000019995, in and to the
following described property: A Parcel of land situated in the East one half of
Section 17, Tmvnship 3 South, Range 67 West of the Sixth Principal Meridian,
together with Lot 51: Kemp Subdivision, The Subdivision of which is recorded in
the oJTices of the Adams County Clerk and Recorder in Book 4, at Page 35, City
of Commerce City, County of Adams, State of Colorado, a being more particularly
described as follows: Commencing at the Southeast corner of the Northeast
Quarter of the Southeast Quarter of Section 17; Thence North 00°31 '37" West
along the Easterly line of said Southeast Qumier 132.10 feet to a point on a
curve on the Northerly right-of-way line of U.S. Interstate No. 270, also being
the point of beginning; Thence Northwesterly, along said Northerly right-of-\vay
line and along a curve to the left having a central angle of 17°38'06", a radius
of 1960.19 feet, an arc distance of 603.33 feet and having a chord which bears
North 45°21'35" \Vest 600.95 feet to a point of tangency; Thence continuing
along said Northerly right-of-way line North 54°1 0'48" West 415.14 feet; Thence
departing said right-of-\vay line North 00°31 '09" West 429.66 feet; Thence
South 89°24'48" \Vest 267.11 feet to the Southeast corner ofThuringcr
Subdivision No.2 the Subdivision of which is recorded in the 0 ffices of the
Adams County Clerk and Recorded under Reception Number 392231; said Thuringer
Subdivision No, 2 and along the Easterly line of Lot 58 of said Kemp
Subdivision, 600.36 feet; Thence North 89°24'48" East along the Southerly line
of Lot 53 and Lot 52 a distance of 395.13 feet to the Southwest corner of Lot
51, all in said Kemp Subdivision; Thence along the boundary lines of said Lot 51
the following Three (3) courses: North 00°31 '09" \Vest 349.92 feet to the
Southerly right-of-\vay line of East 53rd Place; 1. ' North 89°24'48" East along
said right-of-way line 200.01 feet; South 00°31 '09" East 349.92 feet to the
Southeast corner of said Lot 51; 3. Thence North 83°24'48" East along the
Southerly line of Lot 50, said Kemp Subdivision, 80.03 feet; Thence South
00°31'09" East 199.96 feet; Thence Nm1h 89°24'48" East 349.86 feet to the
Easterly line of the Northeast Quarter of said Section 17; Thence South 00°31
'09" East along said Easterly line 305.81 feet to the East Quarter corner of
said Section 17; Thence South 00°31 '37" East along the Easterly line of the
Southeast Quarter of said Section 17, 1197.27 feet to the point of beginning,

 


GRAPHIC [g136892ko17i006.gif]

EXCEPT that poriion of said property described in Quit Claim Deed recorded
August 26 1998, in I3ook 5443at Page 245,AND EXCEPT that portion of said
property described in Quit Claim Deed recorded .Tunc 28, 1999, in Book 5804, at
Page 980, County of Adams, State of Colorado. Parcel 8: Beneficial Easement as
described in Reciprocal Easement Agreement recorded August 12, I 999, in I3ook
5855, at Page 763, County of Adams, State of Colorado.

 


GRAPHIC [g136892ko17i007.gif]

EXHIBIT A-5 TA \Villington 327 Ruby Road \VillingtonCT Parcel I All those
certain pieces.or patc.els of land shown and described as "Parcel B-1", "Parcel
B-2"and "Parl H" oacertain p an entitled, ''Lease Site Plan Willington
TravelPlaza Ruby Road a.k.a. Ct. Route 320 Willington, Ct.,, prepared by Gardner
& Peterson Associates, 178 Hartford Turnpike Tolland, Connecticut Professional
Ep.gineers Land Surveyors Scale 1" = I 00' date 6/14/95 Sheet No. 1 of 1
Revisions 6/16/95, 6/23/95, Map. No. 8954-LS, which plan is on file in the
offices of the Landlord and Tenant Parcel II That certain parcel of land,
situated in the Town ofWillirigton, County of Tolland and State of Connecticut
on the westerly side of Ruby Road (Rte. 320) as relocated, containing 0.18 of an
acre, as shown on a map entitled ''TOWN OF WILLINGTON MAP SHOWING LAND RELEASED
TO ROYCE PROPERTIES LLC BY TilE STATE OF CONNECTICUT RUBY ·ROAD-CONN; ROUTE 32{)
SCALE 1'=40" JULY 1996" prepared by Gardener & Peterson Associates, Tolland,
Connecticut, Job 8954. Said premises are more particularly bounded and described
as follows: EASTERLY by Ruby Road (Rte. 320) as relocated, 386.63 feet;
SOUTIIERLY - running to a point; Generally WESTERLY - by land now of Royce
Properties LLC, 392.86 feet; NORTHERLY -running to a point. {80602124; 1}

 


GRAPHIC [g136892ko17i008.gif]

EXHIBIT A-6 TA Wildvvood 556 St. Rt. 44 Wildwood, FL COMMENONG AT THE SOUlliEAST
CORNER OF SECTION 34, TOWNSHIP 18 SOUTH, RANGE 22 EAST; lliENCE SOUTli
89°28'30'' WEST ALONG SECTION UNE 2647.34 FEET TO THE SOUTHWEST CORNER Of THE
SOlJTliEAST 1/4 OF SAID SECITON; THENCE NORTH 0°31'30" WEST 1320.00 FEET FOR THE
POINT OF BEGINNING; lliENCE NORTH 89°28'30EAST 605.99 FEET TO TiiE WESTERLY
RIGHT-OF­ WAY UNE OF INTERSTATE HIGHWAY NO. 75; THENCE SOUTH 6°01'45" WEST ALONG
SAID WESTERLY RIGHT-OF-WAY UNE,691.45 FEET; THENCE SOLITH 47°18'12" WEST ALONG
SAID WESTERLY RIGHT­ OF-WAY UNE 142.78 FEET TO TI1E NORTHERLY RIGHT-OF WAY UNE
OF STATE ROAD NO. 44, SAID POINT BEING THE INTERSECTlON OF THE WESTERLY
RIGHT-OF-WAY UNE OF INTERSTATE HIGHWAY NO. 75 AND THE NORTHERLY RIGiiT-OF-WAY
UNE OF STATE ROAD NO. 44;lliENCE NORTH 71 o16'15" WEST ALONG SAID NORTHERLY
RlGiiT-OF-WAY UNE 70S.n FEET; THENCE NORTH 0°31'30" WEST 550.08 FEET; THENCE
NORTif 89°28'30" EAST 245.00 FEET TO iriE POINT OF BEGINNING; All BEING IN
SECTION J4, TOWNSHIP 16 SOUTH, RANGE 22 EAST, All LYING AND BEING IN SUMTER
COUNTY, FLORIDA. EXCEPT ROAD RIGt-rr-OF-WAY FOR SfATE ROAD.NO. 44, IF ANY; AND
EXCEPT ANY ROAD RIGHT-OF-WAY FOR INTERSTATE HIGHWAY NO. 75, IF ANY. COMMENONG AT
THE SOUTHEAST CORNER OF SECTION 34, TOWNSHIP 18 SOUTH, RANGE 22. EAST; THENCE
SOUTii 89°28'30" WEST1 ALONG SECTlON UNE, 2647.34 FEET TO THE SOUTHWEST CORNER
OF THE SOUTHEAST 1/4 OF SAID SEmON; THENCE NORnf 0°31'30" WEST, 13?0.00 FEET FOR
THE POINT OF BEGINNING; THENCE NORTH 89°26'30" EAST,605.99 FEET TO lliE WESTERLY
RlGHT-OF­ WAY UNE OF lNTERSTATE HIGHWAY NO. 75; THENCE NORTH 6°01'45" EAST,
ALONG SAID WESTERLY RIGfiT-Of-WAY UNE, 364.12 FEET; THENCE NORTH 2°58'15•
WEST,ALONG SAID WESTERLY RIGHT­ OF-WAY UNE 171.60 FEET TO A POINT ON THE
EASTERLY PROJECTION OF TiiE SOUTH BOUNDARY OF A BORROW PIT; THENCE SOt.mi
87°02'27" WEST AlONG SAID EASTERLY PROJECTlON 300.00 FEET TO THE SOUTHEAST
CORNER OF SAID BORROW PIT; THENCE SOUTH 87°02'27" WEST ALONG SAID SOlffii
BOUNDARY 586.03 FEET; THENCE SOlJTH 0°31'30" EAST, 495,56 FEET; THENCE NORTl-i
89°26'30" EAST, 245.00 FEET TO THE POir-IT OF BEGINNING; EXCEPT All ROAD
RIGt-ITS OF WAY. ALSO DESCRIBED AS FOLLOWS: THAT PART OF THE WEST 1/2 OF THE
SOliTHEASf 1/4 AND THAT PART OF THE EAST 1/2 OF THE SOUTHWEST l/4 OF SECflON 34,
TOWNSHIP 18 SOlflli, RANGE 22 EAST IN SUMTER COUNTY, FLORIDA, BOUNDED AND
DESCRIBEDFOLLOWS: FROM TiiSOUTHEAST CORNER OF SAID SEcnON 34, RUN SOUll-i
89°28'30" WEST ALONG lliE SOUTli UNE THEREOF 2647.34 FEET TO TliE SOUTHWEST
CORNER Of SAID SOliTHEAST 1/4; THENCE NORTli 0°31'30" WEST 1320 FEET TO THE
POINT OF BEGINNING OF lliiS DESCRIPTION; FROM SAID POINT OF BEGINNING,RUN NORlli
89°26'30" EAST, 605.99 FEET TO THE WESTERLY UNE OF THE RIGHT OF WAY OF
INTERSTATE HIGHWAY NO. 75; THENCE SOlJTl-1 06°01'45" WEST ALONG THE WESTERLY UNE
OF SAID RIGHT OF WAY 691.45 FEET; THENCE SOUTH 47°18'12" WEST ALONG THE WESTERLY
UNE OF SAID RIGHT OF WAY 142.78 FEET TO THE NORTHERLY UNE OF THE RIGHT OF WAY OF
STATE ROAD NO. 4'1;THENCE NORTH 71°16'15• WEST ALONG THE NORTiiERLY LINE OF SAID
1 of2

 


GRAPHIC [g136892ko17i009.gif]

RIGiff OF WAY 705.72 FEET;THENCE NORTli 0°31'30" WEST, 550.08 FEET; THENCE
NORTli 89°28'30" EAST 245 FEET TO THE POINT OF BEGfNNING. AlSO: 11-iAT PART OF
lliE WEST 1/2 OF THE SOUTHEAST 1/4 AND THAT PART OF TlfE EAST 1/2 OF THE
SOUTiiWEST 1/4 OF SECTION 34, TOWNSHIP 18 SOUTH, RANGE 22 EAST, IN SUMTER
COUNTY, FLORIDA B_OUNDED AND DESCRIBED AS FOU.OWS: FROM THE SOUTHEAST CORNER OF
SAID SECTION 34,RUN SOlfTH 89°28'30" WESr ALONG TifE SOIJlli UNE THEREOF,
2647.34 FEET TO THE SOUTliWEST CORNER OF SAID SOUTHEAST 1/4; THENCE NORllf
0°31'30" WEST 1320 FEET TO THE POrNT OF BEGINNING OF THlS DESQUPTION; FROM SAID
POINT OF BEGINNING, RUN NORTH 89°28'30" EAST, 605.99 FEET TO THE WESTERLY UNE OF
THE RIGHT OF WAY OF UITEATE HIGHWAY NO. 75;ntENCE NORTH 06°01'45" EAST AlONG THE
WESTERLY UNE Of SAID RIGHT OF WAY 364.12 ffET;11-iENCE NORlli 02°58'15" WEST
ALONG TiiE WESTERLY UNE OF SAID RIGHT OF WAY 171.6 FEET TO A POINT ON lliE
EASTERLY PROJECTION OF THE SOUTH BOUNDARY OFA BORROW PIT;11-IENCE SOUlli
87°02'27" WEST ALONG SAID EASTERLY PROJECTION AND AlONG SAID SOUTH BOUNDARY
886.03 FEET;lliENCE SOUTH 0°31'30" EAST 495.56 FEET;THENCE NORTif 89°26'30" EAST
245 FEET TO THE POINT OF BEGINNING. 2 of2

 


GRAPHIC [g136892ko17i010.gif]

EXHIBIT A-7 TA Madison r-2o & us 44 1 Exit 1 1 4 Iadison, GA All that tract or
parcel ofland lying and being in the 286 GMD of Morgan County, Georgia,
containing 5.300 acres and being more particularly described as follows:
BEGINNING at a inch reinforcing rod situated on the northerly right of way of
Pierce Dairy Road (60 foot right of way), said beginning point being located by
starting at a concrete right of waypostatthe northwesterly intersection of the
rightofwayofU.S. 441 Highway with the northerly right of way line of Pierce
Dairy Road and running thence south 47 degrees 57 minutes 40 seconds west 802.59
feet to the point ofbegirming; running thence from said point of beginning south
48 degrees 14 minutes JO seconds west 343.00 feet along the northerly right of
way line of Pierce Dairy Road to a !h inch reinforcing rod; thence north 14
degrees 20 minutes 01 second west 668.98 feet along property of Carmichael to a
inch reinforcing rod; running thence north 62 degrees 21 minutes 38 seconds east
434.85 feet along property of Carmichael to a Yz inch reinforcing rod; thence
south 0 I degree 41 minutes 00 seconds east 6 J 7.90 feet along prope1ty of
Union Oil Company of California to a y; inch reinforcing rod; thence south 01
degree· 41 minutes 00 seconds east 13..11 feet along said right of way ofPierce
Dairy Road to the beginninginch reinforcing rod. All directions recited herein
are referenced to the magnetic north meridian. The property herein described is
fully shown on a plat entitled "Survey for Unjon Oil Company of California",
dated March 15, 1990 (revised June 4, 1990) by Ben McLeroy and Associates, Inc.,
Engineers and Surveyors, Athens, Georgia, recorded in Plat Book , page_, Morgan
County records; nnd is conveyed subject to all easements and rights of way of
record in said Clerk's Office. Also conveyed herewith are all appurtenances
thereto belonging or in anywise appertaining to said real property, and aU
right, title and interest of Party of the First Part in and to any and all
roads, streets, alleys and ways bounding said premises. All that tract or pared
of land Jying and being in Land Lot 8 of the 5lh District, Morgan County,
Georgia, being more particularly described as follows: BEGlNNfNG at a point
formed by the intersection ofthe southwest comer oflmerstate Highway 20 and U.S.
Highway 441, also known as State Route No. 24; thence south 14 degrees 58
minutes 30 seconds east along the southwestern side ofU.S. Highway 441, 50 feet
to a concrete marke; thence north 75 degrees 02 minutes 30 seconds east 25 feet
to a concrete marker on the southwestern side of U.S. Highway 441. having an 80
foot right of way at this point; thence running south I 4 degrees 59 minutes
east nlong the southwestern side of U.S. 1-fighway 44 J, 272.8 feet to an iron
pin on the northwestern side of County Road, having a 50 foot right of way;
running thence south Lflt·degrees 16 minutes west along the northwestern side of
said County Road. 290 feet to a point; thence running north 14 degrees 59
minutes west 485 feet to an iron pin; thence_ north 13 degrees 24 minutes east
167.7 feet to an iron pin located on the southwestern side oflnterstate Highway
20; nmning thence southeasterly along the southwestem side of Interstate Highway
20 a distance of I 00 feet to 11. concrete marker; running thence south 40
degrees 05 minutes 0 seconds east along the southwestern side of Interstate
Highway 20, a distance of 149.4 feet to a concrete mmker located on the
southwestem side of U.S.I-Iighway 441 and the point of beginning, as shown by
plat of survey made by Joseph C. King. Regislered Land Surveyor, dated february
18, 1968, tevised May 16, 1968. I of2

 


GRAPHIC [g136892ko17i011.gif]

All that tract or parcel of land lying and being in Land Lot 8 of the 51 Land
District, Morgan h County, Georgia, being more particularly described as
follows: BEGINNING at an iron pin on the northwestern side of Pierce Dairy Road
289.86 feet southwesterly as measured along the northwestern side of Pierce
Dairy Road from an iron pin at the comer formed by the intersection of the
northwestern side of Pierce Dairy Road with the western side of U.S. Highway 441
(said point of beginning also being the southwestern comer of other propelty now
owned by Union Oil Company of Califomia); running thence south 48 degrees 05
minutes I 0 seconds west along the northwestern side of Pierce Dairy Road n
distance of 507.48 feet to an iron pin at the southwest corner of the tract
being described, said iron pin also being located at the southeastern corner of
property riow or fmmerly owned by Charles William Johnson; running thence north
01 degrees 41 minutes 00 seconds west along the eastern line of said property
now or fonnerly owned by Charles and William Johnson a distance of 1 ,052.43
feet to an iron pin on the southwestern side of a local service road having a
right of W!lY of l 00 feet; nmning thence south 70 degrees 25 minutes J 1
seconds east along the southwestern side of said local service road a distance
of 69 feet to a point; continuing thence southeasterly along the southwestern
side of said local service road and following the curvature thereof a distance
of 27l.l6 feet to the northwestern corner of said other property owned by Union
Oil Company of California (the chord of said lasl described course being 270.94
feet in a direction of south 74 degrees 23 minutes 20 seconds east); nmning
thence south 13 degrees 24 minutes 00 seconds west along the northwestern llne
of said Union Oil Company of California property a distance of 167.70 feet to a
point; rurming thence south 14 degrees 59 minutes 00 seconds east along the
southwestern line of said Union Oil Company of California property a distance of
469.78 feet to the point of beginning, all according to plat of survey by Paul
J. Emilius & Associates for Union Oil Company of California, datecf December 28,
1972, last revised May 1, 1973. 2 of2

 


 

GRAPHIC [g136892ko19i001.gif]

EXHIBIT A-8 MoneeIL 5915 Monee Rd. Monee, IL 60449 Real property in the Village
of Monee, County of Will, State oflllinois, described as follows: PARCEL 1: THE
WEST 6 ACRES OF THE FOLLOWING DESCRIBED LANDTAKEN AS A TRACT: THE EAST 1/2 OF
LOT 5 (EXCEPT THEREFROM THE WEST 200 FEET) AND LOT 6 IN ASSESSORS SUBDIVISION OF
THE SOUTH 1/2 OF THE SOUTHEAST 1/4 OF SECTION 17, TO\VNSHIP 34 NORTH, RANGE 13
EAST OF THE THIRD PRINCIPAL MERIDIAN EXCEPTING THEREFROM THE FEE SIMPLE TITLE
CONVEYED TO THE STATE OF ILLINOIS BY DEED RECORDED JANUARY 25, 1967 AS
DOCUT'v1ENT NUMBER R67 1386 IN WILL COUNTY, ILLINOIS ALSO EXCEPT THAT PART
HERETOFORE DEDICATED FOR PUBLIC USE TO \\'ILL COUNTY DEPARTt\1ENT OF HIGHWAYS
RECORDED SEPTEMBER 17, 2007 AS DOCUMENT NO. R2007138624. PARCEL 2: THE EAST
689.36 FEET OF THE WEST 909.36 FEET OF THE NORTH 60 ACRES OF THE NORTHEAST 1/4
OF SECTION 20, TN TOWNSHIP 34 NORTH, AND IN RANGE 13, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS, EXCEPTING THEREFROt\1 THAT PART
CONVEYED TO THE STATE OF ILLINOIS BY DEED RECORDED APRIL 20, 1967 AS DOCUtv1ENT
NO. R67-4933. SAID PARCEL OF LAND ALSO DESCRIBED BY METES AND BOUNDS AS FOLLOWS:
BEGI1\1NING AT THE INTERSECTION OF THE SOUTH LINE OF THE NORTH 60 ACRES OF THE
NORTHEAST 1/4 OF SECTION 20 AFORESAID WITH THE EAST LINE OF THE WEST 909.36 FEET
OF SAID NORTH 60 ACRES; THENCE SOUTH 89 DEGREES 20 MINUTES 41 SECONDS WEST ALONG
THE SOUTH LINE OF SAID NORTH 60 ACRES 689.36 FEET TO THE WEST LINE OF THE EAST
689.36 FEET OF THE WEST 909.36 FEET OF SAID NORTII GO ACRES; TIIENCE NORTH 00
DEGREES 14 MINUTES 18 SECONDS WEST ALONG THE LAST DESCRIBED LINE 936.65 FEET TO
THE SOUTH LINE OF PROPERTY CONVEYED TO THE STATE OF ILLINOIS PER DOCUMENT NO.
R67-4933; THENCE NORTH 89 DEGREES 20 MINUTES 41 SECONDS EAST ALONG SAID SOUTH
LINE 450.08 FEET TO THE SOUTHEAST CORNER OF PROPERTY CONVEYED AFORESAID; THENCE
NORTH 00 DEGREES 14 MINUTES 18 SECONDS WEST ALONG THE EAST LINE THEREOF 15.0
FEET TO THE SOUTHWEST CORNER OF PROPERTY CONVEYED TO THE STATE OF ILLINOIS PER
DOCUMENT NO. R73-35249; THENCE NORTH 89 DEGREES 20 MINUTES 41 SECONDS EAST ALONG
THE SOUTH LINE OF PROPERTY CONVEYED BY DOCUMENT R73-35429 FOR A DISTANCE OF
239.30 FEET

 


GRAPHIC [g136892ko19i002.gif]

TO THE EAST LfNE OF TJ:-IE WEST 909.36 FEET OF THE NORTH 60 ACRES OF THE
NORTHEAST 1/4 AFORESAID; THENCE SOUTH 00 DEGREES 14 MINUTES 18 SECONDS EAST
ALONG THE LAST DESCRIBED LINE 951.65 FEET TO THE POINT OF BEGINNING, IN WILL
COUNTY, ILLINOIS.

 


GRAPHIC [g136892ko19i003.gif]

EXHIBIT A-9 TA t'v1t Vernon 4510 Broadway M t. Vernon. IL -
.EXHDJiT.A-·LEGAL»E8tRIPTION ·.The· W st Kalf of··t.he·. Fias.t. Half. of tll·
.southwesG Qu i!r and· :eJ:ie· ··Plve ·cs·) Ac:res·off· the West·side of the:
Ea:st Ba·lf of·· the East Hi3.l.f. of· t.tie · Squt.bwest · Quarter, ·aJCcEPT·
Twenty...Five-·f-2"5) Acres· off' tlie S th im.d··o· the said: two·t.i:act ;
and: the· WestHal· ·of the-southwest Quarter ofi tl:ie. Southwes.t··Quarterf
the:s. thwest Quarter of·th.'NorthWf!st Quarter·of·the Sautb.westQuarter;the.
Northeast Quar.t.er of:· .. tlie Nor.thwest ·auaxtli!r of th-e . .Sou:thwest ·
Quartr aDd the Northwei:1t i:te:r.:: of the NOrthwest ·Quarter. of tll,e
Southwest. Qllarter all i.h · Section. 26·, Town.Ship. 2 South, Range 2 East o·
the Tfilrd Principal. M'er:i'd.ian, ·aud:· (1:8·) acres· offthe ·west ai of Lot
(5)·, s.aid·Lot 5 bein,g. deserihed as follows, to-it:·aegi-aning a·t
.tl.ie-llol'thw.e.st comer o,f: the North halfof ·t:he Nort.hwest Quarter of
Section 3S ·-and rUmiing .12 2 rods Bast, thence ·south 38 ·rods-,·thence Bas·t
38 .thence South. 1 rod,.theneWe ;Jt 20, tb.eu<:e .Sot.Jt.h l. :rod, t.lienee
West 60 roda, thence·.south .2.40 rc:Xfs, tht:,!nae·in·asou hweaterly direction
to a point on the w st lie of ·saiNorth Half of the NorthwestQuarter 19 rodsorth
ofthe Southwest corner thereof, thence ·North with said Wes.t line .61 rods to·
tbepl:ace of ·beginning, being a part of the Nor_t·h Half of the Northwest
Quarter of Section 35, Township·2 south,ge 2 Eastofthe Third Principal
Mex:idian, JEFFERSON COUNTY, ILL.INO.IS, EXCEPT OWEVER the premises her tofore
oaveyed to the Stateof Illinois forthe use of the Department of Public Work ,
and Buildings, more. particular-ly described as follows: Partof the East Half of
the Southwest Quarter of Section 26 and part of Lot 5 of the North Half of the
Northweat Quarter of Section 35;all in Township 2 South, Range 2 East of the
Third PrincipalMeridian,JaFFBRSONCOUNTY,ILLINOIS, more particularly described aa
fallows:TRACT -I; Beg-inning at the Point of Intersection of the West line of
the North Half of the· Northwest Quarter-of Section 35, Township 2 South,
Range·2East ofthe Third Principal· Meridiananda line70 feet pe eodicular·
distance Northwesterly of and parallel with the survey centerline for Relocated
State Bond IssueRoute 15,as recordedin CabinetJ., Drawer B, Instrument No. 188,
in the Office of the Recorder of needs of JEFFERSON .COUNTY, ILLINOIS; th ce
Northeasterly along a line 70 feet Northwesterly of and parallel with the said
recorded survey centerline forRelocated S:B.I.Route 15 to a point on a line
perpendicular tq the said recorded survey centerline for RelocatedS.B.l. Route15
at Station 509+00; thence Northeasterly along a straight line to a point 85 feet
Northwesterly of and on a line perpendicular to the said recorded survey
centerline for Relocated S.B.I. Route 15 at Station 511+00; thence Northeasterly
along a· line 85feet Northwesterly of and parallel with the aaid recorded·survey
centerline for Relocated s.S4I. Route 15 to a point on the East line of the West
18 acres of Lot 5 of the North Half of the Northwest Quarter of said Section 35;
thence southerly along theEast line of the said West 18 acres to a point on the
Continued on next page -1-

 


GRAPHIC [g136892ko19i004.gif]

CONTINUATION OF· IBtT· "A11 c er of the Mt. Vernon and Ashley Road; thence.
southlr1eaterly ·· alongthe center of' said· road to a point on the. West line
of· the.NortHalf of the Northwestarter of· saidSection l5; thenceNortherly
alori.g ·.the West. line of the North.half of the Northwest Quarter of said
section.35 to the point or beginning; TR.A I.I:All. that part of the Wet Half of
the East· Half of the southwest Quarter of ·sect.;on 26,snip 2 South, Range 2
Eastof the Th-ird Principal Meridian and all tpat part of the West 5 acres
of.the ast Half of the East' Half of the. Southwe t Quarter of said Section 26,
except 25 acres off the South end of the said two tracts, lying northeasterly of
a'line165-' .feet perpendicular distanceSouthwesterly of and par lll ith the
survey cen:terline for Federal Aid. Interstate. Route57, as recor d in ook 2 9
of Miace laneous Deeds, Page 344 in the office of th .gecorder.of 'Qeeds of FFB
SON qJ Y, ILLINOIS; Andfurther EXCEPT from all the above described real estate
all that part cOI;tveyed by the Union Oil Company of Caltfo01ial a california
Corporationto Gould, :tnc.a Delaware Coiporation by Special Warranty Deed dated
March 27, 1979 and· recorded May 18, 1979 in Cabinet2, Drawers, Instrument No.
3239 in the officethe Recorder of JEFFERSON COUNTY,ILLINOIS and Corrective Deed
dated August 20, 1979 andRecorded August30, 1979in Cabinet 2, Drawer T.
Instrument No. 1530 in the office of the Recorder of JEFFERSON COUNTY, ILLINOIS
and more specifically described as follows, to-wit: A part ofthesouthwest Qua er
of section 26, Township 2 South, Range 2 East of the Third
PrincipalMeridianJEFFERSON COUNTY,ILLINOIS, moreparticularly describedas
follows: COMMENCING at a atone at the Southwest corner of said Section 26,
thence North oo degrees 01 minutes 22 seconds Eastalong the West line of said
Section 26, a distance· of 2,641.82 feet, more or lese, to a point1 .said point
being the Northwest corner of the SouthwestQuarterof said Section 26 thence
south 89 degrees 50 minutes 23 seconds East along the ·Northern Line of the
Southwest Quarter of said Section 26. a distance of 50.00 feet to the POINT OF
BEGINNING, continuing thence South89 degrees50 minutes 23 seconds East a
distance of 1,373.31 feet to a concrete monument on the westerly
Right-of-Wayline of Interstate 57; thence along a chord bearing and distance,
South 12 degrees 16 minutes 54 seconds East, 1,250.00 feet to aniron pin,thence
South89 degrees21 minutes03 seconds Weat a distance of 350.00 feet to an iron
pin, thence North 00 degrees 31 minutes38 seconds Weat a distance of 525.00 feet
thence Continued on next page -2-

 


GRAPHIC [g136892ko19i005.gif]

CONTINUATioN or m:t:arr UA" South 8·9 degrees 02 minutes25 seconds Westa
distance of 1,284.87 feet· toan iron pin aet 50 feet Eaate ly of the Weat line
of said Southwest· Quarter in Section 261 thence North 00 minutes22 ·seconds E
st· long a line so feet degrees0 Easterlyof·:and parallelto -the said Westline·
ofsaid SouthwestQuart-er a distance of 725.12 feet to the POINT OF B·ECUNNINO;
containing in all 2 7 .12. acres, mote or less; Aridfurther EXCBPTl that part of
all the above described real estate as conveyed to the.City.of Mt. Vernon,
Illinois for the sole purpo e of constructing and maintaining a permanent
roadway for.the use of the general public by Deed of-Dedication dated January
ll, 1979 and recorded February 7, 1979 in Cabinet 2, Drawer S, Instrument
No.1527 in the office of the Recorder of JEFFERSON c6u.NTY, Illinois and more
particularlydescribed as foll.ows, to-wit: · · so feet in even width, off the
West side of all that partof the NorthwestQuarter of tne_ Northwest Quarter of
Section 35, Township 2 South, Range 2 East of the Third PrincipalMeridian,
whichlies North of lllinoia Route15 Right-of-Way as now located, and also 50
feet in even width,· off of the Westside of· the South Hall of Section 26,
Township 2 South, Range 2 East of the Third Principal Meridian; AlsoEXCEPT from
all the above described real estate an undivided one-half {1/2) interest in and
to the coal, oil, gas and other minerals underlying the surface thereof together
with the right to mine and remove · the same as reserved in the Warranty Deed
dated August 28, 1969 and recorded August 28, 1969 in cabinet 1, Drawer E,
Instrument No. 3273 in the office of the Recorder of Deeds of JEFFERSON COUNTY,
ILLINOIS from Gerald B. Metcalf, Ruth B. Metcalf, husband and wife et. al. to
Union Oil Company of California, a california Corporation} And further except
that parcel of laod conveyed by Special Warranty Deed recorded December 16, 1994
in cabinet 5, Drawer 2, Instrument No. 2977 from National Auto/Truck Stops, Inc.
to Darrell G. Jent and Shirley F. Jent more particularly.described as: A part of
the Southwest Quarter of the Northwest Quarter of the Southwest Quarter of
Section 26, Township 2 south, Range 2 East of the Third Principal Meridian,
JEFFERSON COUNTY, ILLINOIS, being more particularly described as follows;
Commencingatan -3-- · Continued on next page

 


GRAPHIC [g136892ko19i006.gif]

'iron pin at the Northwest· COrlie:I' of said. Southwe.st Qilart.'r o.f. the·.
Northwest Quarter of the Southwest OU.arter; thence .south 89 degree·s17 minutes
31. seconds East ! long·.the North line. of said SOUthwest QUartet.: of· the
Jilortllwes-t Quarter of. ·the· · Southwest Quarter,a distance of so.o feet. to
a·n i-ron p;ln at the point ·of . b ginniagi thence continuing._South
8·9degreesl7 minutes31 secon4s_· Eastalong said: North l-ine of t.he
southwesQUarter of. the Northwest Quarter of the ·southwest Quarter, adistance
of 622.47 ·feet to I?-ironpin; th nce.-outh 0.0· degrees 40 inutes. 25 seconds
West ·long thEaa·t line _ofsaid SouthwestQuarter oe the .Northwest Quarter of
t-he So'\lthweat Quarter, a distance of'730.44 feet··to an -irop. ·pin; .thence
NorthB9 degrees· 16 minutes 00 seconds West, a distance of 624.03 feeto a point
on the East :right-:of'-way line of a 50:foot roadway shoWn by Deed· of
Dedicationin Cabinet 2, Drawer S, Instrument No.1527 in the Off·iceof the
Recorder of ne·edsof . .:JeffersonCounty, Illinois; thence North 00 degrees 47
minutes 44 seconds East along the Eaat right-of-way line ofsaid 50 foot roadway,
a distanceof73 0.17 feet to the point of beginning containing (!o.49 acre ·
Andfurther except that partof the premises in question as conveyed August 1,
1996 in Cabinet 5, Drawer 5,InstrumentNo. 3914 in Corporate Warranty Deed dated
July 30, 1996and recorQed August 1, 1996 from National Auto/Truck Stops, Inc. to
the City of Mt. Vernon, Illinois more particularly described as follows: A part
of the West 8 acres of Lot S in the North Half of the Northwest Quarter of
Section 35, Township 2 South, Range 2 Eaat of the Third Principal Meridian; all
beingsituated in and being moreparticularly JEFFERSON COUNTY, ILLINOIS described
aa follows: Commencing at a atone at the Northwest· corner of said Section 35;
thence South 89 degrees 23 minutes 51 seconds East 50 feet to the East line of a
50 foot dedicated roadway as recorded in Cabinet 2, Drawer s( Instrument No.
1527 in the Office of the Recorder of Deeds of Jeffe son County also the point
of beginning. Thence continuing south 89 degrees 23 minutes51 seconds East 20
feet to a point; thence Sooth 00 degrees 28 minuts 44 seconds West 20 feet East
of and parallel to the East line of said dedicated roadway a distance of 515.44
feet to a point; thence Southeasterlyo a point lYing 90 feet perpendicular
distancenortherly of the survey centerline of relocatedS.B.I. Route15 at Station
505+02; thence Southeasterly to a point_lying 70feet perpendicular distance ·
Continued on next page -4-

 


GRAPHIC [g136892ko19i007.gif]

norther y of the Y centerline· of ·refocated._"S.ij.• :t.Rcn.ite ·ls at Station
-505+22; thence. Southwesterly alongthe North line of relocated S.B.I. Ro te l5
to the right•of·way Intersection of the North right-of-way line ot
relocatedS.B.I. Route15 with the Eat line of said sd f09dedicatd roadway; thence
North 00 degrees 28 minutes· 44 seconds Bastalong the Bastlineof said dedic ted
so foot roadand parallel with the West line of said Section 35 a. distanceof
924•.94:feetto the point of beginning containing 0.94 acres. All of. the above
situated in the COUNTY OF JEFFERSON .ANDSTATE OF ILLINOIS. Ail·tbe above
described property described-as follows: A part of the west Half of the
southwest Quarter of·the Southwest Quarter of Section 26, Township 2 South,
Range 2 East of · the Third .Principal Meridian; a part of the West 18 Acres of
Lot 5 in the North half of the Northwest Quarter of Section JS, To ship 2 South,
Range 2 East of the Third Principal Meridian, all being situated in JEFFERSON
COUNTY, ILLINOIS and being more particularly described as follows:Commencing at
a stone at the southwest corner of said Section 26; thence South 89 degrees08
minutes36 seconds East (ABsumed·Bearing) along the South line of said Section
26; a distance of 50.00 feet to an iron.pipe .on the East right-of-way line of
Davidson (Variable width) Avenue and the paintofbeginning of the tractofland
herein described;thence North 00 degrees 47 minutes 44 seconds East along said
Easterly right-of-way line, adistance· of l·r262.80 feet to an iron pipe;thence
South 89 degrees 16 minutes 02 seconds ·sast and leaving said right-of-way line,
a distance of 624.03fee.t to an iron pin on the East line of said West Half of
the southwest Quarter of the Southwest Quarter of aaid section 26; thence South
oo -degrees 40 minutes 25 seconds West along said East line, a distance of
1,264.15feet toan iron pipe oc the Northline of saidSection· 35;thence South
B9degrees 23 minutes 51 seconds East along saidNorthline,a distance of 219.89
feet {220 feet record) to an iron pin; thence South 00 degrees 54 minutes 11
seconds We t along the Baet line of the West 18 acree of aaid Lot 5 in the North
Half of the Northwest Quarter of said Section 35, a distance of 644.82
feet{644.87 feet record) toan iron pipeon the Northerly right-of-way line of
Broadway (Variable width)(A/K/A relocatedState BondIssue Route 15 as recorded in
Cabinet 1, Drawer B, Instrument o. 188 in the Jefferson County, Illinois,
Continued on next page -5-

 


GRAPHIC [g136892ko19i008.gif]

Recqrder'a Records) being on a 3,522.75 foot -radius on ·tangent curve tti the
left havi.ttg a. chord 151.21·feet in length bearing South ·75 degrees17
'minutes . 38 seconds West;th ce southwester:l.y. along said curve an<i
No:z:ot·herly right-of-way line an arc distance .of 151,2'1 fe'et tO: an iron
pin.; thence south 68 degrees25 .minutes .18. seconds West long said Nort.herly
right-of-way line, adistanceof. 203.Ss. feet to an iron pin;.· thence South 72
degrees OZ. minutea 38 secondS West alqng aaid Northerly right-of-way line a
distance of 27.34 feet·· to an iron pipe at the beginning of a 36367.• 87 foot
radius tangent curveto the rigl;lt.; thence SouthweSterly along· said cu.rVe and
Northerly right-of-way line, an arc distance of 103.1.5 fe.et · to aa iron pfn;
thence North 60 degrees 26 minutes. 2s· seconds West along the Easterly
right-of-way line of said Davidson Avenue,a dis.tance of 27.9.6 . feet to an
iron pin;. thence North l6 degrees 04 minutes 16 aecoods West alongsaid.
Easterlyright--of-way line,a distanceof .369,25 feet to an iron pipe; thence
North 00 degrees 26 minutes44 seconds Eastalongsaid Easterly right-of-way line,
a distance of 515.44 feet ton iron.pipe on the. said North line of Section 35;
thence North 89 degrees08 minutes ·36seconds Westalongsaid Northsection line, a
distance of 20.00 feet to thepointof beginning,containing ,413,432square feet or
32.45 acres, more or less.Situated in the COUNTY OF JEFFERSON STATE OF ILLINOIS.
-6-

 


GRAPHIC [g136892ko19i009.gif]

EXHIBIT A-10 Clayton, IN (TA) 10345 S. State Route 39 Clayton, IN 46116 North
Parcel A part ofthe Nmiheast Quarter of Section 35, Tov.:nship 14 North, Range 1
West located in Liberty Township, Hendricks County, Indiana, being bounded as
follows: Commencing at the northeast corner (railroad spike found) of the
Northeast Qumier of Section 35, Township 14 NOiih: Range 1 \Vest, said point
being South 89 degrees 54 minutes 15 seconds \Vest (assumed bearing) from the
northeast corner (iron rod found) of the Northwest Quarter of Section 36,
Township 14 North, Range 1 West; thence South 00 degrees 10 minutes 53 seconds
East I 036.86 feet on the along the east line of said Northeast Qumier; thence
Soutll 89 degrees 58 minutes 48 seconds West 27.09 feet to 5/8" iron rod \.Vilh
cap, said point being on the northerly right-of-way line of Interstate 70, said
point also being the POrNT OF BEGINNING of this description; {the following
three (3) courses are on and along the n011herly right-of-way line of said
Interstate 70) 1.) thence South 67 degrees 56 minutes 00 seconds West 86.86 feet
to a 5/8" iron rod with cap; 2.) thence South 65 degrees 04 minutes 15 seconds
West 400.50 feet to a 5/8' iron rod with cap; 3 .) thence South 67 degrees 56
minutes 00 seconds West 254.99 feel to a 5/8" iron rod with cap; thence North 00
degrees 06 minutes 26 seconds \Vest 297.00 feet to a 5/8" iron rod with cap;
thence North 89 degrees 58 minutes 48 seconds East 680.56 feet puallel with the
north line of said Northeast Quarter to the POINT OF BEGll\TNTNG. South Parcel A
part of the \-Vest half or the Northwest Quarter of Section 3 6, Township 14
North, Range 1 \Vest, located in Liberty To-vvnship, Hendricks County, Indiana,
being bounded as follows: Commencing at the northwest corner (railroad spike
found) of the Northwest Quarter of Section 3ti, Township 14 North, Range 1 West,
said point being South 89 degrees 54 minutes 15 seconds \Vest (assumed bearing)
from the northeast corner (iron rod found) of said Northwest Quarter; thence
North 89 degrees 54 minutes 15 seconds East 1318.42 feet to the Northeast comer
of the west half of said North\vest Qumier, said point being collinear and
equidistant from the noiihwest corner of the notiheast corner of said Not1hwest
Quarter; thence south 00 degrees 21 minutes 30 seconds East 21 15.58 feet of and
along the east line of the west half of said Nortlnvest Quarter; thence Notih 89
degrees 27 minutes 15 seconds West 20.00 feet to a 5/8" iron rod with cap, said
point being the POINT OF BEGINNrNG of this description; thence North 89 degrees
27 minutes 15 seconds West 450.00 feet to a 5/8" iron rod with cap; thence N011h
00 degrees 21 minutes 30 seconds West 365.13 feet parallel with the cast line
ofthe west halfof said Northwest Quarter to a 5/R" iron rod with cap; thence
South 89 degrees 48 minutes 40

 


GRAPHIC [g136892ko19i010.gif]

seconds West 210.48 feet to a 5/8" iron rod yvith cap; thence North 38 degrees
09 minutes 09 seconds West 604.25 feet to the southerly right-of-way line of
Interstate 70, said point being 5/8" iron rod with cap; (the following three (3)
courses are on and along the southerly right-of-way line of Interstate 70, l.)
thence N01th 70 degrees 13 minutes 26 seconds East 49.16 feet to the point of
curvature of a curve to the right, said point being North I 9 degrees 46 minutes
34 seconds \Vest 1819.86 feet from the radius point of said curve, said point
being 5/8" iron rod with cap; 2.) thence 6 J 6.78 feet on and along said curve
to the right to the point of tangency of said curve to the right, said point
being North 00 degrees 21 minutes 28 seconds West 1819.86 feet from the radius
point of said curve, said point being 5/8" iron road with cap; 3.) thence South
88 degrees 05 minutes 09 seconds East 252.18 feet to the westerly right-of-way
line of State Road 39 approach to Interstate 70, said point being a 5/R" iron
rod with cap; (the following four (4) courses arc on and along the westerly
right-of-way line of the State Road 39 approach to Interstate 70). 1.) thence
South 37 degrees 06 minutes 39 seconds East 62.40 feet to a 5/8" iron rod with
cap; 2.) thence South 12 degrees 45 minutes 57 seconds East 255.98 feet to a
5/8" iron rod with cap; 3.) thence South 00 degrees 21 minutes 30 seconds East
169.13 feet parallel with the east line of the west half of said Northwest
Quarter to a 5/8" iron rod with car; 4.) thence North 89 degrees 27 minutes 15
seconds West 45.00 feet to the westerly access right-of-way line of the State
Road 39 approach to Interstate 70, said point being a P K nail; (the following
four (4) courses are on and along the westerly access right-of-way line of the
State Road 39 approach to Interstate 70, 1.) thence South 00 degrees 21 minutes
30 seconds East 231.58 feet parallel ·with the cast line of the west half
ot·said Northwest Quarter to a 5/8" iron rod with cap; 2.) thence North 89
degrees 38 minutes 30 seconds East 45.00 feet to a 5/8" iron rod with cap; 3.)
thence South 00 degrees 21 minutes 30 seconds East 150.00 feet parallel with the
east line of the west hair of said Northwest Quarter to a 5/8" iron rod with
cap; 4.) thence South 35 degrees 21 minutes 10 seconds East 61.03 feet to the
westerly right-of-way line of State Road 39, said point being a 5/8" iron rod
with cap; thence South 00 degrees 21 mixtures 30 seconds East 60.20 feet on and
along the \Vesterly right-of-way line ofState Road 39 and parallel with the cast
line of the west half or said Norlhwest Quarter to the POINT OF BEGINNING.
Except that part conveyed to the State of Indiana by a deed recorded April 4,
2008 as [nstrument No. 200808307 in the Oftice of the Recorder of Hendricks
County, Indiana, to-wit: A part ofthe West Halfofthe Northwest Quarter of
Section 36, Township 14 North, Range 1 \Vest, Hendricks County, Indiana,
described as Collows: Commencing at the northeast corner of said hal f-q uartcr
section; thence South 2 degrees 12 minutes 10 seconds East 644.859 meters (2,
115.68 feet) along the east line of said half-quarter section to the prolonged
south line or the grantors lanJ; thence South 88 degrees 42 minutes 05 seconds
West 6.096 meters (20.00 feet) along said prolonged south line to the \Vest
boundary of S.R. 39 and the point of beginning of this descriptionwhich point is
also the southeast corner of the grantor's land: Thence South 88 degrees 42
minutes 05 seconds West 10.280 meters (33.73 feet) along the south l inc of the
grantor's land; thence N01ih 2 degrees 07 minutes 33 seconds

 


GRAPHIC [g136892ko19i011.gif]

\Vest 13.054 meters (42.83 feet) to a point; thence North 3 degrees 20 minutes
47 seconds West 20.375 meters (66.85 feet) to the southwestern boundary said
S.R. 39; thence South 37 degrees 11 minutes 50 seconds East 18.602 meters (61.03
feet) along the boundary of said S.R. 39; thence south 2 degrees 12 minutes 10
seconds East 18.349 meters (60.20 feet) along said boundary to the point of
beginning and containing 0.0267 hectares (0.066 acres), more or less.

 


 

GRAPHIC [g136892ko21i001.gif]

EXHIBIT A-ll TA Porter 1600 West US Hwy 20 Porter. IN Legal Description Parcell:
That pm of Government Lot Number 4 in Section 34, Township 37 No£tb, Range 6
West of the Second Principal Meridian, in Porter County, Icdiana, Lot Number 4
being lhe Northwest Qu:u:tet of said Section 34, South of the lnclian Boundary
Line; aod that part of the Southwest Qu:uter of said Section 34lying Soum of the
South cight-of-way line of the New York Central .R.aikoad Company, and North of
the center line of U.S. Highway Number 20, and being the East 348 feet by
rectangular measurement of said above described parcels between Notth and South
limits. Less and Except A tract of land in Govcrrunent Lot 4 in the Northwest
1/4 of Sec:tioo 34, Township 37 North, Range 6 West of the Second P cipal
Meridian, in Porter county, Indiana, said tract being located io the Nonhwest
comer of Pared 2 as conveyed by L & G Truckers City, Ioc., to Roadway Motor
Plazas, Inc., in a corporate Warranty Deed dated }3Iluary 9,1989, and recorded
in the Office of the Recorder of Porter County, Indiana, as Document Number
89-00569 onJaoua.ry 12,1989, io Deed Record 394, Page 91, said tract described
as follows: . Beginning at the Northwest comer of said Pared 2, said point of
beginoiflg being oc the Southerly line of the Coruail right of way, 1528.40 feet
East of the West lice of said Section 34 as measured at right angles to sald
West line:; thence South 82 degrees 08 minutes 07 secoods East, along said
Soulbecly right of way line, 324 feet; thence South 65 pegrees 09 minutes 54
seconds West, 353_96 feet to a point on the West line of said Parce12, 193 feet
South of the point of beginning; thence North 00 degrees 04 minutes 50 seconds
East, along said Wesr line and parallel with the West line of said Section
34,193 feet to the poiot of beginning-Pa..rccl2: A parcel of land in the
Northeast Quarter and the Southea.'it Qu rter of s ction 34, Towr-..sh.ip 37
North, Raogt G West of rhe Second Principal Meridian, in Porter County. Indiana,
more partic:ularly described as follows: Commencing at the Northwest corner of
the Southeast Quarter of said Section 34, said point also being the Southwest
corner of the Northeast Quarter of said Section 34; thence North, along the West
line of said Northeast Quarter, 167.9 feet; thence South 50 degrees 49 minutes
East, 32.59 feet to a line being parallel to and 25 feet East of the West line
of said Northeast Quarter; thence South, along said par:allelline, 147.94 feet
to the South line of said Southeast Quarter, theoce continuing South, along a
line being pnallcl to and 25 feat East of the West line of the Southeast Quanec
of said Section 34, to the centerline of U.S. Highway Number 20; thence
Southwesterly, along said centerline, to its intersection with the West line of
said Southeast Quartet Section; thence North, along said West line of said
Southeast Quarter, 383.60 feet, mo(e or less, to the point of beginning. Pared
3: A parcel of land in the Southwest Quarte..r of Section 34, Township 37 North,
Range 6 West of the Second Principal Meridian, in Porter County, Indiana, being
more particularly described as follows: Beginning at a point located 1,528AO
feet East and 1,545.10 feet North of the Southwest comer of said Southwest
Quarter, said point also being on the North cight-of-way line of U.S. Road
Number 20; thence Noeth, paraDe! to the West line of I ofJ

 


GRAPHIC [g136892ko21i002.gif]

said Southwest Quarter, a distance of 809.50 feet; thence South 89 degrees 22
m.inutes East a distance of 398.32 feet; thence South 00 degrees 02 minutes West
a distance of 551.36 feet to the North right-of-way line of U.S Road Nwnber 20;
thence South 57 degrees 29 m1nutcs West, along said North right-of way line, a
tance of 47203 feet to the point of beginning. Parcel4: That part of Government
Lot 4 in Section 34, Township 37 North, Range 6 West of the Second P cipal
Meridian, in the Town of Porter, Porter County, Indiana, (which is in the
Northwest Quarter of sald Section 34 South of the Indian Boundary Line) and that
put of the Southwest Quarter of said Section 34 lying South of the right-of·way
of the New York Central Railroad and North of the center line of U.S. llighway
Number 20 and further being the West 312 feet of the Ea.st 660 feet of said
factions between above North a ad South limits. Paccel5: A parcel of land in
Section 34, Township 37 North, Range 6 West of the Second Principal Meridian, in
Porter County, Indiana, Noeth of U.S. Highway Nutnbe..r 20 and South of the
Peon-Central Railroad cight-of.way, more particularly described as follows:
Beginning at a point 2354.6 feet North and 1528.4 feet East of the Southwest
comc..r of Section 34, Township 37 North, Range 6 West; thence Northerly
parallel to the West line of said Section 34, a distance of 315.71 feet to a
pipe; thence continuing Northerly parallel to said West line 678.91 feet to the
South right-of-way line of the Penn-centtal Railroad; thence Southeasterly
bearing South 82 degrees 12 IIlillutes 40 seconds East 2long said Penn-Centtal
right-of-way, 463.57 feet; thence Southerly bea.r::iog South 01 minute and 11
seconds East, a distance of 1446 feec to the North lioe of U.S. Highway Nwnber
20; theuce Southwesterly along said North right-of-way line 73.97 feet; thence
Northerly along a liJJ.e parallcl to said West line of Section 34, a distance of
551.36 feet; thence Westerly bg North 89 degrees 28 minutes West 398.32 feet to
the point of begina.ing; ALL OF THE FOREGOfNG PARCELS BEING AND fNTEND£NG to be
the same property as set forth on a survey daced May 4, 1999, made by John A.
Doyle & Associate.s, Inc., and described as follows: A part:d of land in Section
34, Township 37 Notth, Rings 6 West of the Second Principal Meridian in the Town
of Porter, Porter County Indiana, comprising a part of Government Lot 4 (said
Lot 4 being the Northwest Quarter of said Section 34 South of the Indian
Boundary Line) and those parts of the Northeast Quarter, che Southeast Quarter,
and the Southwest Quarter of said Section 34 lying Soulh of the South
right-of-way line of the New York Central Railroad Company and Noeth of the
North right-{)f-way line of U.S. Highway Number 20, and being mote particularly
described as follows: Beginning at a point located 1,528.40 feet East and
1,545.10 fecr Nonh of the Southwest comer of the Southwest Quarter of said
Section 34, said point of beginning being also oo the Noeth tight-of way line of
U.S. Highway Number 20; thence North parallel with the West line of said
Southwest QLJarter a distance of 1,804.12 feet to a poinc in the South
dght-of-way line of the New York c·entral Railroad Company; thence South 82
degrees 12 minutes 40 seconds East a distance of 1,129.75 feet along said South
right-of-way lioe to a point in the West line of the Northeast Quarter of said
Section 34; thence South along said West line to a point which is 167.9 feet
North of the Southwest corner of said Northwest Quarter and 551.5 feet Noeth of
the center line of U.S. Highway Number 20; thence South 50 degrees 49 mlnute.s
East a distance of 32.59 feet to a line parallcl with and 25 feet East of the
West line of said Northeast Quarter, thence South along said parallel line a
distance of 147.94 feet to the South line of said Nottheast Quarter; thence
continuing South along a line para.llcl with and 25 feet East of the West fine
of the Southeast Quarter of said Section 34 to the North cight-of-way line of
U.S. Highway Number 20thence Southwesterly along said Noeth right-of-way line to
the point ofbeginniog 2 of3

 


GRAPHIC [g136892ko21i003.gif]

AND EXCEPTING TI-ffiREFROM 11-IE FOLLOWNG: A tract of land in Government Lot 4in
the Northwest 1/4 ofSection 34, Towosh.ip 37 North, Range 6 West of the Second
Pcincipal Meridian, iu Porter county, Indiana, said tract being located In the
Northwest corner of Parcel 2 as conveyed by L & G Trucke.IS Cicy, Inc., to
Roadway Motor Plazas, Inc., in a cotporate Wananty Deed dated January 9, 1989,
and recorded in the Office of the Recorder of Porter County, Io.diaaa, as
Document Number 89-00569 on January 12, 1989, in Deed Recocd 394, Page 91, said
tract described as foUows; Beginning at the Northwest comer of said Parcel 2.
said point of beginning being on the Southerly line of the Conrail right of way,
1528.40 feet East of the West line of said Sectioc 34 as measured 1:0 a right
angles to said West line; tbeoce South 82 degrees 08 minutes 07 secoads East,
along said Southerly right of way line, 324 feet; thence South 65 degrees 09
minutes 54 seconds Wesr., 353.96 feet to a point on the West line of said
P:u:cel 2, 193 feet South of the point of beginning; thence North 00 degrees 04
minutes 50 seconds East, along said West line and paraUcl with the West line of
said Section 34, 193 feet to rhe point of beglnning. 3 of3

 


GRAPHIC [g136892ko21i004.gif]

EXHIBIT A-12 Beto Junction, KS 2775 U.S. Hwy 75 Lebo, KS 66856 Parcel I: A TRACT
OF LAND IN THE NORTHWEST QUARTER (NW l/4) AND THE SOUTHWEST QUARTER ( 1/4) OF
SECTION TWO (2), TOWNSHIP NINETEEN ( 19) SOUTH, RANGE FIFTEEN (15), EAST OF THE
SIXTH PRINCIPAL MERIDIAN, COFFEY COUNTY, KANSAS, DESCRllJED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SAID NORTHWEST QUARTER SECTION; THENCE
NORTH 88°12'22" EAST, COINCIDENT WITH THE SOUTH LINE OF SAID NORTHWEST
QUARTERFOR A DISTANCE OF 165.40 FEET, TO A POTNT ON THE EASTERLY RIGHT-OF-WAY
LINE OF U.S. HIGHWAY 75 AND THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE
JIIGIIWA Y 35, AND THE POINT OP BEGINNING; THENCE NORTH 05°37' 10" EAST,
COINCIDENT WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE HIGJ-1\VA Y
35 FOR A DISTANCE OF 317.59 FEET; THENCE NORTH 25° 17'29" EAST, COINCIDENT WIT!I
LAST SAID RIGHT-OF-WAY LINE FOR A DISTANCE OF 157.46 FEET; THENCE NORTH
45°30'51" EAST, COINCIDENT WITH LAST SAID RIGHT-OF-WAY LINE, FOR A DISTANCE OF
691.47 FEET; THENCE NORTH 69°51' 19 11 EAST, COINCIDENT \VITI-I LAST SAID
RIGHT-OF-\VA Y LINE, FOR!\ DISTANCE OF 898.40 FEET; THENCE LEAVING SAID
RIGHT-OF-WAY OF INTERSTATE HIGHWAY 35, SOUTH 00°35'38" EAST, FOR A DISTANCE OF
690. I 0 FEET; THENCE NORT1166Cl48'56'' EAST, FOR A DISTANCE OF 168.04 FEET;
THENCE SOUTH 22°21 '04" EAST, FOR A DISTANCE OF 359.62 FEET; THENCE SOUTH 66°21
'55" WEST, FOR A DISTANCE OF 649.02 FEET, TO A POINT ON THE SOUTH LINE OF SAID
NORTHWEST QUARTER; THENCE SOUTH 88°12'22" WEST, COINCIDENT WITH THE SAID SOUTH
LINE, FOR/\ DISTANCE OF 43.48 FEET; THENCE SOUT!! 00°47'39'' EAST, FOR A
DISTANCE OF 59.17 FEET; THENCE SOUTH 88°03'25" WEST, FOR A DISTANCE OF 1,096.05
FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY LINE or U.S. HIGHWAY 75; THENCE
NORTH 00°47'39" WEST, COINCIDENT WITH LAST SAID RIGHT-OF-WAY LINE, FOR DISTANCE
OF 62.02 FECT TO A POINT ON THE SOUTH LINE OF SAID NORTHWEST QUARTER (NWJ/4),
AND TilE POINT OF BEGINNING. Parcel 2: Easement Cor discharge and llO\vage
pursuant to Grant of Easement by \Villiam David Schrader and Jnnice Lou Schmdcr,
as Trustees of the William David Schrader and Janice Lou Schrader Revocable
Trust dated July 23, 2007, in favor of IIPT Investments, LLC, recorded March 14.
2013, in Book 3I, Page 546.

 


GRAPHIC [g136892ko21i005.gif]

EXHIBIT A-13 TA Walton 145 Richvvood Road 'v\fa]ton. KY i I Legal Description i
Lying and being in the State of Kentucky and the County of Boone, located on the
east side ofl-75 and the south side of Kentucky 338 at their intersection and
more particularly described as follows: Beginning at the point, said point being
a State of Kentucky right of way marker for Kentucky 338, and being 70.00 feet
south of and radiaJ from the centerline of said Kentucky 338; thence along the
south right of way line of said Kentucky 338 on a curved line deflecting to the
left 231:2 feet,·having a radius of 1707.02 feet, chord of said curve bears
North 64° 34' 47" East a dis ce of 231.03 feet to a p<>int, said point being a
·set iron pin; thence leaving said southerly right of way line of Kentucky 338,
South 36° 19' 00" East 140.13 feet to a point, said point being a set iron pin;
thence South 53° 04' 00" West 136.00 feet to a point, said point being a set
iron pin; thence South 14° 36' 59, West ·232.34 feet to a point, said point
being an existing concrete monument; thence South 24; 52' 2i' West, 113.22 feet
to a point, said point being a set iron pin thence South 23° 21' 00" West,
467.33 feet to a point. said point being a set iron pin; thence North 71° 42'
00" West, 100.83 feet to a point, said point being an existing post; thence
North 83o 24' 03" West, 298.98 feet to a point, said point being an existing
concrete monument, and also being in the limited access line of Interstate 75
and also being 94.00 feet cast and radial off of ramp "D" oflnterstate 75;
thence along said limited access line of the following courses and distance,
along a curve deflecting to the right 177.94 feet. having a radius of 1816.00
feet, chord of said curve bears North 1 I 0 36' 31" East a distance of 177.87
feet to a point, said point being 94 feet east of and radial from ramp "D"
baseline station 6-70.3 and also being a set iron pin North 15° 53' 42" East,
541.70 feet to a point, said point being an existing State of Kentucky right of
way marker, and being 94.00 feet east. of and radial from baseline station 12+12
Ramp "D,and also being 70.00 feet south of and radial from centerline of survey
station 17+93 Kentucky 338, North 7849' 12" East 47.77 feet to a point; said
point being a set.iron pin and also being 70.00 feet south of and radial from
centerline of survey station I 8+40.77 K(1ntuck:y 338, on a curved line
deflecting to the left 282.59 feet raditis of said curve being 1707.02 feet,
chord of said curve bears North 73°.12' I 2" et a distance of 282.27 feet to a
pciint, said. point being an existing State of Kentucky right-of-way marker and
also being 70.00 feet south of and radial to Kentucky 338, and also being the
approximate location of the end of said limited access line to Interstate 75,
and also being the point of beginning containing 9.0166 acres of land, more or
Jess. Being the same property conveyed to TA Operating Corporation, a Delaware
corporation, by Deed dated December 9, 1993, and recorded in Deed Book 529, Page
56, in the Office of the Boone County Clerk.

 


GRAPHIC [g136892ko21i006.gif]

EXHIBIT A-14 TA Slidell 1682 Gause Blvd. Slidell, LA Legal Description Parcell A
certain portion or tract of ground in St. Tammany Parish. Louisiana, in Section
1 of Township 9 South, Range 14 East, more particu]arly described as follows:
From the section comer conunon to Sections 1, 2, 11 and J 2 of Township 9 South,
Range 14 East, go North 89 degrees JJ minutes JO seconds East for a distance of
403.66 feet; thence North 0 degrees 42 minutes 59 seconds West for a distance of
51.82 feet; thence North 89 degrees 17 minutes 01 seconds East for a distance
of327.91 feet; thence North 87 degrees 38 minUles 19 seconds East for a distance
of 183.97 feet; thence North 2 degrees 21 minutes 41 ·seconds West for a
distance of 135.00 feet; thence North 87 degrees 38 minutes 19 seconds East for
a distance of 318.02 feet; thence North 55 degrees 54 minutes 13 seconds West
for a distance of 78.90 feet; thence North 24 degrees 10 minutes 07 seconds East
for a distance of 272.00 feet to the point of beginning: From the point of
beginning go North 24 degrees 10 minutes 07 seconds East for a distance of
415,10 feet; thence South 65 degrees 45 minutes 53 seconds East for a distance
of 45.00 feet; thence North 24 degrees 10 minutes 07 seconds East for a distance
of242.30 feet; thence North 17 degrees 10 minutes 07 seconds East for o distance
of 428.90 feet; thence South 87 degrees 38 minutes 19 seconds West for a
distance of I,173.30 feet; thence South 2 degrees 21 minutes 41 sccond8 East for
a distance of 800.00 feet; thence North 87 degrees 38 minutes 19 seconds East
for a distance of 508.00 feet; thence South 02 degrees 21 minutes 41 seconds
East for a distBncc of 171,50 feet; thence North 87 degrees 38 minutes 19
seconds East fora distance Qfl55.61 feet back to the poi'nt ofbcginning.
Containing 19.379 acres. Parcel U A 3.968 acre tract of land in Section l,
Township 9 South, Range 14-East, St. Tammany Parish, Louisiana, more
particularly described as follo'ws: From the intersection of Sections 1, 2, 11
and 12, Township 9 South, Range 14 East, St. Tammany Parish. Louisiana, go
_North 89 degrees 13 minutes 10 seconds East for a distance of 403.66 feet along
the north right of way line of Gause Road (Louisiana 1092) to the point of right
of way line widening; thence North 00 degrees 42 minutes 59 seconds West a
distance of 51.82 feet; thence North 89 degrees 17 minutes 01 seconds East a
distance of327.91 feet along said right ofway line widening; thenec North 87
degrees 38 minutes 19 seconds East a distance of 143.97 feet to the point of
beginning; thence North 02 degrees 21 minutes 41 seconds West a di ancc of200
feet; thence South 87 degrees 38 minutes J9 seconds West a distance of 150 feet;
thence North 02 degrees 21 minutes 41 seconds West a distance of220 feet; thence
North 87 degrees 38 minutes 19 seconds East a distance of 696.61 feet to 1he
west right of way line of hlterstate 10; thence South 24 degrees 10 minutes 07
seconds West a distance of272 feet; thence South 55 degrees 54 minutes lJ
seconds West a distance of 78.9 feet to a concrete highway marker; thence South
87 degrees 38 minutes 19 seconds West a distance of 317.10 feet to a concreae
highway marker; thence South 02 degrees 21 minutes 41 seconds East a distance of
135.4 feet to a concrete highway marker; thence South 87 cgrees 38 minutes 19 s
nds West a distance of 40 feet to the point of beginning. I of3

 


GRAPHIC [g136892ko21i007.gif]

Parcel m A 2.00 acre tract of land in Section 1, Township 9 South, Range 14
East. St Tammany Parjsh, Louisiana, described as follows: From the intersection
ofSections I, 2, II and 12, Townlihip 9 South. R8.Ilge 14 East, St Tammany
Parish, Louisiana go North 89 degrees 13 minutes 10 seconds East a distance of
403.66 feet along the north right of way line of Gause Road (Louisiana 1092) to
point of right of way line widening; thence North 00 degrees 42 minutes 59
seconds West a distance of 51.82 feet; thence North 89 degrees 17 minutes 0J
seconds East a distance of.327.91 feet along said right of way line widening,
thence North 87 degrees 38 minutes 19 seconds East. a distance of 143.97 feet;
thence North 02 des 21 minutes 41 seconds West, a distance of200 feet; thence
South 87 degrees 38 minutes 19 seconds West a distance of ISO feethence North 02
degrees 21 minutes 41 seconds West a distance of220 feet to Q point ofbegirming;
thence North 02 degrees 21 minutes 41 seconds West a distance of 171.5 feet;
thence North 87 degrees 38 minutes 19 seconds East a distance of 508 fcct;
thence South 02 degrees 21 minutes 41 seconds East a distBnce of 171.5 feet;
thence South· 87 degrees 38 minutes 19 seconds West a distance of 508 feet to
the point of beginning. LESS AND EXCEPT the following parcel of ground sold by
Union Oil Company of California to Willis A. Baker by act recorded August 2,
1973 and registered in COB 710, Folio 405 and more particularly described as
follows: All that certain lot or parcel ofland situated in Section I, Township 9
South, Range 14 East, Parish of St. Tammany, State of Louisiana, more fully
described as follows: Commencing at the s tion comer coiTUilon to Sections 1, 2,
11 and 12 of said Township md Range, go North 89 degrees 13 minutes 10 seconds
East for a distance of 403.66 feet; lhcnce go North 00 degrees 42 minutes 59
seconds West for a distance of51.82 feet; thence go North 89 degrees 17 minutes
01 seconds East for a distance of 327.91 feet; thence go North 87 degrees 38
minutes 19 seconds East for a distance of 143.97 feet tthe point of beginning.
Thence from said point of beginning go North 02 degrees 21 minutes 41 seconds
West for a distance of200.0 feet; lhence go North 87 degrees 38 minutes 19
seconds East for a distance of 6.2 feet; thence go South 02 degrees 21 minutes
41 seconds East for a distance of 200.0 feet; thence go South 87 degrees 38
minutes 19 seconds West for a distance of6.2 feet. back to the point of
beginning. FURTHER LESS AND EXCEPT the following parcel of ground sold by
Special Wammty Deed by Union Oil Company of California to Fred H.Goodsen by act
dated December 21, 1977, and recorded in COB 872, Folio 334, more fully
described as follows: All that certain parcel of land situated in Section 1,
Township 9 South, Range 14 East, Parish of St. Tammany, State of Louisiana,
more· fully described as follows: From the section comer conunon to sections I,
2, 11 and 12, Township 9 South, Range 14 East, go North 89 degrees lJ minutes'
10 seconds West for a distance of 403.66 feet; thence go North 00 degrees 42
minutes 59 seconds West for a distance of 51.82 feet; thence North 89 degrees 17
minutes Ol seconds 2 of3

 


GRAPHIC [g136892ko21i008.gif]

East for a distance of 327.91 feet; thence North 87 degrees 38 minutes 19 onds
East for a distance of 150.17 feet to Point "A". Thence from Point "A" go North
02 degrees 21 minutes 41 seconds West for a distance of 200.0 feet to a point;
thence South 87 degrees .38 minutes 19 seconds West for a distance of 156.2 feet
to a point; thence North 02 degrees 21 minutes 41 seconds West for a distance of
776.72 feet to a point; thence North 87 degrees 38 minutes 19 seconds West for a
distance of 199.35 feet to a point; thence South 02 degrees 21 minutes 41
seconds East for a distance of 841.32 feet to a point; thence South 87 degrees
38 minutes 19 seconds West for a distance of9.35 feet to a point; thence South
02 degrees 21 minutes 41 seconds East for a distance of 135.4 feet to a point;
thence South 87 degrees 38 minutes 19 seconds West for a distance to Po1i4Ant'".
Containing in all of 33.8 feet along the northerly right of way line of Gause
Road. 3.72367 acres of land, more or less. Together with those certain
incorporeal rights in favor of the land and established as fo11ows: (a)
servitudes reserved by Union Oil Company of California to use a sewerage lift
station, sewer and water lines, gas mains, etc. as contained in Special Warranty
Deed by Union Oil Company of California to Fred H. Goodscn, dated December 2 I,
1977 and filed in COB 872, Folio 334; and (b) Declaration of Protective
Covenants established by act dated December 21. 1977 between Union Oil Company
of California and Fred H. Goodsen, registered in COB sn, Folia 337, (the
UJncarporeaJ Rights"). Acquired by Cash Sale recorded under Registry No. 8551 I
7. 3 of3

 


GRAPHIC [g136892ko21i009.gif]

EXHIBIT A-15 TA Elkton 1400 Elkton Road Elkton. MD Legal Description All of
those lots or parcels of land located in Cecil COunty, Maryfand and more
particularly desci1bed as follows: BEGINNING FOR lliE SAME AT A CONCRETE
MONUMENT ON TiiE SOUTHEASTERLY SIDE OF MARYLAND ROUTE 279 (187 FEET WIDE),SAID
POINT BEING A CORNER FOR LANDS NOW OR LATE OF EDISON L MERRILL AND LANDS HEREIN
DESOUBED;THENCE TI-lE FOllOWING lWO (2) COURSES AND DISTANCES ALONG THE
AFORESAID LAND OF MERRill! (1) SOUTH 7 DEGREES 02 MlNlJTES 20 SECONDS EAST,
1,420.44 FEET TO AN IRON PIPE; {2) NORlli B3 DEGREES 30 MINUTES .30 SECONDS
EAST, 305.38 FEET TO AN IRON PIPE ON THE NORTHWESTERLY SIDE OF PHILADELPHIA
BALTIMORE AND WASHINGTON RAILROAD COMPANY,SAID POINT BEING 125 FEET
NORTHWESTERLY OF THE CENTER LINE OF SAID RAILROAD MEASURED RADIALLY THERETO;
TliENCE BY THE AFORESAID SIDE OF THE RAILROAD,THE FOLLOWING FOUR (4) COURSES AND
DISTANCES: (1) BY AN ARC OF A QRClE CURVING TO THE RIGHT 351.92 FEET (RADIUS
20,052.42 FEET) TO A CONCRETE MONUMENT; (2) SOUTH 41 DEGREES 16 MrNlJTES 10
SECONDS WEST,296.52 FEET TO A CONffiETE MONUMENT,SA1D POINT BEING 125 FEET
NORTiiWESTERLY OF lliE CErfrER UNE OF THE RAILROAD (3) SOllTH 84 DEGREES 03
MINUTES SO SECONDS WEST,70.71 FEET TO AN IRON PIPE; (4) SOUTH 41DEGREES 23
MINUTES '19 SECONDS WEST 340.48 FEET TO A CONCRETE MONUMENT,SAID POINT BEING THE
COMMON CORNER FOR THE AFORESAID RAILROAD,THE NORTiiERLY RIGHT-OF-WAY UNE OF THE
NORTHEASTERN EXPRESSWAY (AS SHOWN ON MARYLAND STATE ROADS COMMISSION PLAT NOS.
21865, 21866 AND 26434), AND LANDS HEREIN DESCRIBED; TiiENCE, ALONG THE
AFORESAID RIGHT­ OF-WAY UNE OF NOR EASTERN EXPRESSWAY THE FOUOWING THIRTEEN (13)
COURSES AND DISTANCES; (1) NORTH 77 DEGREES 56 MINUTES 13 SECONDS WEST, 59.06
FEET TO A CONCRETE MONUMENT;(2) NORTii 72 DEGREES 13 MINlJTES 43 SECONDS WEST,
137.42 FEET TO·A CONCRETE MONUMENT; (3) NORTH 54 DEGREES 03 M!NlJTES 53 SECONDS
WEST 89.94 FEET TO A CONCRffi MONUMENT;(4) NORTii 34 DEGREES 14 MINUTES 23
SECONDS WENT, 45.71 FEET TO A CONCRETE MONUMENT; (5) NORTH 37 DEGREES 25 MINUTES
33 SECONDS WEST, 132.24 FEET TO A CONCRETE MONUMENT;(6) NORTH 15 DEGREES 39
MINUTES 03 SECONDS WEST, 88.22 FEET TO A CONCRETE MONUMENT;{7) NORTH 18 DEGREES
17 MINUTES 03 SECONDS WEST, 41.65 FEET TO A CONCRm MONUMENT; (8) NORTli 16
DEGREES 00 MINUTES 43 SECONDS WEST 151.65 FEETTO A_ CONCRETE MONUMENT; (9)
NORTii 30 DEGREES 05 MINUTCS 13 SECONDS WEST 103.06 FEET TO A CONCRm
MONUMENT;(10) NORTii 16 DEGREES 00 MINUTES 43 SECONDS WEST 70.94 FEET.TO A
CONCRffE MONUMENT; {11) BY AN ARC OF A ORCLE CURVlNG T0.THE RIGHT 386,38 FEET
{RADIUS 540.00 FEET) TO A CONCRETE MONUMENT;(12) NOR.lli· 22 DEGREES 2 MINlJTES
22 SECONDS EAST, 102.22 FEET TO A CONCRETE MONUMENT;(13) NORlli 35 DEGREES 48
MINUTES 52 SECONDS EAST 65.62 FEET TO A CONCRETE MONUMENT,SAID POINT BEING ON
THE SOUTiiEASTERLY SIDE OF MARYLAND ROUTE 279 (AS SHOWN ON MARYLAND STATE ROADS
COMMISSION PLAT NOS. 19898, 19899 AND 26433);TliENCE, BY lliSAME THE FOUOWING
{3) COURSES AND DISTANCE: (1) NORTli 35 DEGREES 34 MINUTES 52 SECONDS EAST,
Sn.00 FEET to A CONCRmMONUMENT; (2) NORTH 34 DEGREES 50 MINUTES 12 SECONDS
EAST,461.04 FEET TO A CONCRETE MONUMENT;(3) NORTii 35 DEGREES 34 MINUTES 52
SECONDS EAST, 95.02 FEET TO A CONCRETE MONUMENT,THE FIRST­ MENTIONED POINT OF
PlACE OF BEGINNING. CONTAINING WITHIN SAID METES AND BOUNDS 30.071 ACRES, MORE
OR LESS. SUBJECT TO THREE (3) PERPETUAL OPEN DITCH EASEMENTS AS SHOWN ON
MARYlAND STATE ROADS COMMISSION PLAT NO. 19899, 26433, AND 26434.

 


GRAPHIC [g136892ko21i010.gif]

EXHIBIT A-16 ·rA Foristell 3265 N. Service Road East Foristell. MO PAR.CSi..I:.
!t-·fract of land being part Of19, Townwp 47 North, RDge 1 Eastaad beibf 010re
particulady described as·follows: CoiD.Il'ICBCing at an old staae·l'lllridng the
Southwestof the Southeast one quarter of tho Northwest quarter of Section 19,
Township 47 North,Range 1 East; 1heno: from said poillt Sooth S9 degrees 42
minutes 30 secondS East l32S.l9·fed: Co a point on a curve on the Eastern right
of way line of State Highway "W",·said point marking' the bcginnhlg point of the
tract herciBafter descn"bc4; thence along said.Ifigh:wayright of way along a C
IJ:Ve fD the left an m: distance of 156.52 .tOOt 10a lX$t marking die poim of
ian£edcy of said cum; said cmve baviag a radius-of 766.72 kt and.an included
a.agle of 11 dcg:teCs 41 mimltes 48 seconds; tlteao: watinuin& along said right
of 'WaY South 89 degrees .S9 minutes 50 sccouds West 15.00 feet to an iron pipe;
thmce North 2 degrees 19 minutes West along said rilJht of way 20.93 feet to an
irou. pipe; thence South 89 dep:cs 57 lllirnm:s 30 seconds East 1049.11feet to
an old iron pin; thei1ce South 0 degrees 03 mblutes 40 seoonds West 1139.10 feet
to an 'iron pipe on tile Northern right of way line of Interstate Highway 70;
thence along the Northem right of way Iina oflntetstate Highway 70 the following
oourses ad distances:North 64 degrees 53 minnms West 7.00 feet North 71 degrees
47 minutes 40 seconds West 769.10 feet; NQrth 4809 minutes 50 seconds West
189.60 feet; North 0 degrees 08 minutes 23 seco1iids East 176.71 feet; Sooth 60
degrees 39 minub:s West l39.SS feet; North 47 degrees S3 minutes West 22.21
feet; North 39 degrees 27 minutes SO 5e(;:Ollds West 93.49 feet and North 32
degrees 02 l'tlinuU:s 30 seconds West 123.34 feet to an iron pipe marking the
intersection of the Northright of way line and 1hc Eastern right of way line of
State Highway; thence along thO Eastern right of way line of State Highway ":VV"
North7 degrees 18 minntes 40 seconds East 7L96 fuet to an iron pipe m.a.ddng a
point of curvatme on said Highway "'W":thence along said right of way along said
curve to the left aa. arc distance of238.65 teet to the place ofbeginning, said
curve having a radius of 166.n fi:et and an included angie of 17 degrees·so
minutes 02 seconds aH as per SUIVey and Plat made by St Charles Cmmty
Engineering & Surveying, Inc. dah:d October 1969, EXCEPTING mEREFROM that
portion conveyed to Robert A. Kaiser by Spocisl wDeed reconkd in Book 995 Page
1946. PARCt!L2: · Also a Non-exclesiw PenDaBent Easement fbr the constroction
and maiatenaHCC oftmdergrouru:l effiuent lateral line, across v.mtots' part
ofthe Southeast quarter of tile Northwest quarter ofSectioa.I9, Township 47
NQrth, 1 East, which abuts the West right of way iiue of s Route "'W", said
casement to be twenty (20) feet wide and a4jacent tO and parallel with the West
right of way liRe of State Route 16W" and is described as commencinat an old
stone marldDg the Soufhwest comer af the Southeast one qnarter of the Northwest
quarter of Section 19, Township 47 North. Raage 1East; thence from said point
South 89 degrees 42 minutes 30 seconds East 1325.19 feet to a point on 11 cw:ve
on the Bastem right of way line of smte Highway "W"i thence aloog wd curve to
the left along said highway right of way and arc distance of 1S6.S2 feet to a
poiat; said curve having a r.dins of 766.72 feet and an included angle of II
degrees 41 miButes 48 seconds; thence continuing ai01J8 said Highway "W" right
of WWJ South 89 flegrces 59 miButes SO secosds West IS.OO teet and North 2
degrees 19 mitmtes West 20.95 feet to an iron pipe on said right of way; thence
North 89 degrees7 .minutes 30 lieCOI1ds West 76.71 feet tO a point on the
·westxrrn right of way line of said State InsJlws:y ""W"; said point also
marldng the begillDilig point of the:; casement herein described; thence along
the Western right of way line·ot said State Highva1y "'W" Scutb 6 degrees S4
minutes 4Q $e00Bds West 17.00 feet to a point on said right of way: thence North
83 O rnhiutes 20 SCC?Onds West 20.00 feet to a poiHt; th.enoe Notth6 degrees 54
minutes 40 seconds East 119.27 feet to a point beinJ West 1 of3

 


GRAPHIC [g136892ko21i011.gif]

of and.20. feet from 1he W: right of way line of.said Highway "'W"; ·the7Xc
North 000 minutes 10 seconds w 800 20fiom:and parallel-ttio· Wcstx:m line of
said'State Highway "W' 5 ;79' feet·tx} a point in a creek; lheru:tJ North 89
de59-·minmes so seConds East w oo feet to a..point on the Westcm.· right. of way
line ofiaid Highway "VV"; thence $o8 th wright of way tinct.of safd.Highway "W"
South·O:degrees oo min_1ttes 10 East s25.oo feet to a point.on-saidof way;
thcontinuing along saicf·highway right otway Saath·6.d"CgRes 54 timmtes 40 •
·seconds WcSt-103.43 fi:et to thepoint-of said described easement. . PARCELl: A
Noa-aclEasement over a tnict of land being pan of Section-19.Township 47.North.
Range 1East. StCharles Collll1y, Missouri. aridbeing ddcribc:d as fullows:
Commencing at the Southwest comer of the Soutbeast quar1er of the Northwest
quarter of Section .19, Township 47 North. Range 1 East; thence South 89 degrees
42 minutes 22 SCQlnds East, a record distance of 1325.19 feet to a point on the
East line of Missouri Slate Highway '"W'; thencesaid East line along a curve to
theI156.S2 feet to an 91d iron pipe, said curve having a radius of 766.72 :fi:et
and an. inclllded angle of 11 degrees. 4minutes 48 seconds; thence North 89
degrees 4minutes 29 seconds West 1.5.14 feet to an old iron pipe; theHce North
02 degrees fY7 minutes 19 seconds West. 20.93 feet to a point tbeooo departing
the East line of Missouri State Highway 'W', South 89 degrees 57 minutes 3S
seconds East. 10.42 feet to the point ofbeginning ofl:hc easemeot herein
described; theru::c South 64 degrees 33 minutes 04 seconds East 207.26 feet to a
point; thc;nce South 26 degrees S4 minutes 47 seconds East, 386.20 foot 1o the
term.i.nus of said easement · 2 of3

 


 

GRAPHIC [g136892ko23i001.gif]

Parcel l . ei g the same as: A' trac;rt ot lMd be1Ji9 pr1rt oSocUon l9 1
2'o1rnllhLp 47 North, Aazlge l Jiast, 4Dd part oL the 1'41118 property f!onvayed
to Un.loo OH company oL calf ortJJJJ a,; racord&d J.n &Jolc S!Sz, Page 4JJ or
t:be st. Cb.ttles .county Hissouri Recorder's otC1os, sald traat baing more
partlcu14rly described .a rollows: COHHBHCING at an old stono mark1ng the
soutlwast. earner otbe southeast Quart:er oc the Northwest Quarter oC SecttCIIJ
111 f'wnBhip 41 North, RUJ9e eart/thence South S9 tlur]r&GB 42 Jl1nutos 30
llleoonds •st, J.325.19 Laat to 4 po.l..nt: on 4 ourve an the Eastern right
f-way l1na oL State Hig ay ";tbenae 11longa!drj9ht-or­ Tofay U.ne blong a cunre
to tha rJ.gbt having a r•djus o£ 766.72 teet, a Ol!!'.lltral angl• ot" .17
d<agreefl slll.Lnute• 25 seaOISdl# an a.ro l 11gtb DL Z31J .96 teet, tfle chprd
ot tth.ioh lxlars soutb 20 dfiJVrefiul 38 JliQUt:ss 55 sscons h'ast, ZJ7.u
.teet:.to 4 point/ tbence c:ont:l.nu.l.IJ!l alonsr sa1d r1ght""''t-vay lJ..ao,
Soutb 01 datp:t ss 10 ll!nute• :JQ sooohds PfeBt, 11.!11 reet to tbe po1nt ot
UatAr Jactto.a or saJ.d .tastaru rJgbt-ot•wey llne· wit:.b the ICorthe.m
r:.1gl:lt..ot•ll'ay lhta.tbe Lo11CN11ig; south l2 dag.r-aes 01 .111.tnatatJ Z2
saaond6 ssst:, 23.52 .tust i to tl point/ thence south J9 degrees 18
.llliJJUtvlf 47 SGC'ondc Eut, !13 •.lB Leet; to a po.111f::: thence SOUtb • 48
d'egrees 21. ra.intrta• 01 i :oaond• 22.25 te11t; to a paint:.; thana. Nortb 60
cfagt"811.s l I .Uutes 56 seconds East:1 IJ!I.n .teat to a 1'01112' OF
lJirGIJmr.RG or tbe t:rect o.t land lteraJn de•c:ribedt .thence loaving uJd
Nortbern I :d.ght-.ot vay .U.nu and .tlon!F f:ha &urtarn line oC property nov or
I forJ C rly ot st.Lou!:s Hast YO rnn, rnc., as reaordad in llook 10tH1,. Psge
72i at the r;ald Reaol:"tlor'll O.ttl.r;o the .tallcdngr llo.rt:.h SJ ctagras :u
11!1nutes •1 ss·c:ond-1 Bta6t, ns.oo teet to·" poJ.ntr thanc:e Nartb lli degrees
SJ IIIUtUCeli 0-f seaondB l'ast,435.oo .teet to UJ8 southern llne ot property
no" or Lorlllfl:r:-Jy a Gibson Trect J as reco dad .!n Boak 359,.P•9'• 6Q or
t.be aald ecorder• ot tf:fll tbenoe Ieav1ng Ga.td t:llo3tttrn LJnu and e.lontho
southern U.two stdd Gibacn Prop.rty and also along tM southerJ:t llna oL
property now or lc:JrJa(lrly ot Garrett Tract 26 ss recardad 1.n Boalc 1 58,
Ptlgr: so ol ·the said Recardar•1 attica soutb u dBgroas H llllnutatJ 35 s&aond&
East, 529.12 teat to the Horthvest corner ot property I!Off or tormerly of st.
Louls West 70 ruck Wach, Inc., ParcaJ No. Z, a5 raeordod in eook lo&o, Pago 728
of the said Racorder•s ottlce; th nce laavJng saJd 30Qthern llna and along the
we •rn l1ne ot aid t.Loul•We6t 10 rvk W qh, rnc. property and •l .•long·the
h'este.r-n J!.ne at property nov or LorrtUJrly or st.Lou1s Host 70 2'rur.k Waah,
Inc. Parcel No. l, a& ruco ad in Book J06Q, Page 728 ot the &aid Recorder• s
Ot"tlca, sout:h ·oo degrees O:J minute.li1 -44 IJIIC:Ond: Wast:, Il39.1Q taat to
the Northam right-o.t-ay line of the arora mentioned Interstate Highway 101
thenae leaving 5aid We tern J!na and slang sa1d Northern·r g t-oL-vay line the
lolla !ngi North S4 ds rees 53 nuts•oo seaonds West, 1.00 Leet to a point;thanc
8 North 7 r!SCJrGG$ 47 flfinates 40 ,;eaond5 Jfest, 7f1.l0 reet to a
point·thence NQrth 48 dsgrees 09 mLDute48 &ecaRds Wsst, 189.60 .teet 'to a
pa1.nt:t thence Harth 00 degraas oa zlnutes 17 seconds East, l7G.7l teet to the
POINOP B GI9N1NG. 3 of3

 


GRAPHIC [g136892ko23i002.gif]

EXHIBIT A-17 TAGrand Island 8033 W. Holling Road P.O. Box I 67 Aida (Grand
Island). NE Legal Description The land referred to is situated in the State of
Nebraska, County of Hall and1s described as follows: ALL THAT CERTAIN REAL
PROPERTY LOCATED IN THE COUNTY OF HALL, STATE OF NEBRASKA, BEING MORE
PARTICULARLY DESCRIBED AS; . A TRACT OF lAND COMPRISING A PART OF THE NE1/4,
NE1/4 OF SECTION 36. TOWNSHIP 10 NORTH, RANGE 11WEST OF THE 6TH P.M.IN HALL
COUNTY.NEBRASKA,MORJ: PARTICULARLY DESCRIBED AS FOLLOWS:BEGINNING AT A POINT ON
THE NORTH LINE OF SAID SECTION'36, SAID POINT BEING 42.1 FEET WEST OF THE
NORTHEAST CORNER OF SAID SECTION 36; THENCE RUNNING SOUTHWESTERLY ALONG A LINE
FORMING AN ANGLE OF 49°46'45" WITH SAID SECTION LINE, AND ALONG THE
NORTHWESTERLY HlGHWAY RIGHT.OF-WAY LINE, A DISTANCE OF 1,046.4 FEET,TO A POINT
OF CURVATURE;THENCE SOLTTHWESTERLY ALONG THE ARC OFA CURVE TO THE RIGHT WHOSE
RADIUS IS 718.61 FEET (INITIAL TANGENT OF WHICH COINCIDES W1TH THE LAST
DESCRIBED COURSE),A OISTANCE OF 350.2 FEETi THENCE CONTINUING SOUTHWESTERLY
ALONG THE ANAL TANGENT OF THE LAST DESCRIBED CURVE, AND ON SAID RIGHT-OF-WAY
LINE. A DISTANCE OF 265.6 FEET TO THE WEST UNE OF SAID NE1/4,NE1/4, A DISTANCE
OF 1,101.24 FEET TO THE NORTHWEST CO.RNER OF SAID NE1/4, NE1/4;THENCE EASTERLY
ALONG THE NORTH LINE OF SAID SECTrON 36, A DISTANCE 1,243.92 FEET TO THE PLACE
OF BEGINNING. ALL OF THE ABOVE-DESCRIBED LAND BBNG THE SAME AS THE FOLLOWING:
LEGAL DESCRIPTION A TRACT OF LAND COMPRISING A PART OF THE NE1/4 NE1/4 OF
SECTION 36,TOWNSHIP 10 NORTH, RANGE 11 WEST OF THE 6TH P.M., IN HALL COUNTY,
NEBRASKA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON
THE NORTH UNE OF SAJO SECTION 36iSAJO POINT BEING 41.2 FEET WEST OF THE
NORTHEAST CORNER OF SAID SECTION 36; THENCE SOUTH 40" 13' 26" WEST ALONG AND
UPON THE NORTHWESTERLY HIGHWAY RIGHT-OF-WAY LINE A DISTANCE OF 1,046.4 FEET TO A
POINT OF CURVATURE;THENCE SOUTHWESTERLY ALONG THE ARC OF A CURVE TO THE RIGHT
WHOSE RADIUS IS 718.51 FEET (INmAL TANGENT OF WHICH COINCIDES WITH THE LAST
DESCRIBED C,OURSE), A DISTANCE OF 350.2 FEET (LONG CHORD 346.74 FEET·LONG CHORD
BEARING SOUTH 54° 11" 12.5" WEST);THENCE CONTINUING SOUTHWESTERLY (SOUTH
68"08'69" WEST) ALONG AND UPON THE FINAL TANGENT OF THE lAST DESCRIBED CURVE AND
ON SAID RIGHT OF WAY UNE A DISTANCE OF 265.44 FEET TO A POINT ON THE WEST LINE
OF SAID NE1/4 NE1/4;THENCE NORTH 02"06'19" WEST ALONG AND UPON THE WEST LINE OF
SAID NE1/4 NE1/4,A DISTANCE OF 1,101.38 FEET TO THE NORTHWEST CORNER OF SAID
NE1/4 NE1!4; THENCE NORTH 90"00'00'• EAST ALONG AND UPON THE NORTH UNE OF SAID
SECTION 36, A DISTANCE OF 1,243.75 FEET TO THE POfr'.fT OF BEGINNING. NOTI;:THE
ABOVE BEARINGS ARE RELATIVE TO THE NORTH LINE OF THE NE1/4 NE1/4 WHICH WAS
ASSUMED AS NORTH 90 00'00" EAST.

 


GRAPHIC [g136892ko23i003.gif]

EXHIBIT A-18 TA Columbia 2 Simpson Road Columbia. NJ .,. Legal Description ALL
that certain lot, parcel or tract of land, situate and lying in the Township of
Knowlton, CoWlty of Warren, State of New Jersey, and being more particularly
described as follows: TRACfl: -·. BEGlNNING at a corner in the Northeasterly
right of way line of New Jersey State Highway Route 46 (1953) Section I
(freeway) opposite base line station 246+57 +/-; said comer is located 30 feet
Northeasterly (at right angles) from the centerline of a frone road known as
"Service Road C" and running; thence (I) along lands now or formerly belonging
to Garris Eliz.i eta, North 70 degr34 minutes and 12 seconds East nlistance of
4L19-feet..to a comer of the sat e; thence (2}along the same, North 19 degrees,
19 ininutes and 48 seconds West a distanc.e of 50.00 feet to a corner of the
some; thence{3) along the same, North 70 degrees, 34 minutes and 12 seconds East
a distance of 126.82 feet to a comer of the same; thence (4} along lands now or
formecly belonging to G. ElizibetaJ Robert Schoonver, Albert Stackhouse and
Robert Uruingst, North 19 degrees 19 minutes 48 seconds West a distance of
407.46 feet to an iron pipe (found) comer to Robert Unangst (now or formerly);
thence (5) along the same, South 70 degrees 34 minutes 12 seconds West a
distance of293.15 feet to a corner of the same, in the aforementioned right of
way ofNJ. State Highway Route 46 (Service Road C); thence (6) Along said right
of way line ofN.J. State Highway Route 46 by a curve to the right having a
radius of 1955.16 feet an arc length of 53.01 feet and whose chord bears, North
26 degrees· 54 minutes 36 seconds West a distance of 53.01 feet to a point in
said tight of way line (opposite base line station 241+26+/ ); thence (7) along
said Northeasterly right of way line, North 19 degrees 13 minutes and 48 seconds
West a distance of25.61 feet to a corner in said right of way line, comer to
lands remaining to Grantor herein; thence (8) along lands remaining to Grantor,
North 70 degrees 34 minutes 12 seconds East a distance of750.00 feet to a comer
of the same; thence (9) along lands remaining to Grantor, South 32 degrees 31
minutes and 53 seconds East a distance of 815.46 feet to a comer of the same;
thence (10) along lands remaining to Grantor, South31 degrees 53 minutes 19
seconds West a distance of 407.00 feet to a point of curvature; thence (11)
along the same, by a curve to the right having a radius of 300.00 feet an arc
length of 152.86 feet and whose chord bears, South 46 degrees 29 minutes and 9
seconds West a distance of I 51.22 feet to a point of tangency; thence (12)
along the same.South 61 degrees 5 minutes and 0 scci>nds West a distance of43.19
feet to a comer of lands remaining to the Grantor in the Northeasterly right of
way line of frontage road known as "Servico Road C" (formerly Peny Street}; said
comer in located 50 feet more or less measured Northwesterly along said right of
way line from tbe Northwest comer of lands now or formerly belonging to Ella
Bucek; thence (13) along said right of way line. North 28 degrees 55 minutes and
00 seconds West a distance of220.00 feet to an angle point in sajdright of way
line; thence (14} still along said right of way line of"Service Road C' South 61
degrees, 5 minutes and 0 seconds West a distance of 85.80 feet to a point on a
curve; thence (15) by a curve to the right (parallel and 10 feet Northeasterly
fc]dially from an ex.isting curb) having a radius of 140.00 feet an arc distance
of 57.31 feet and whose chord bears, North 74 degrees 04 minutes 56 seconds West
a distance of 56.91 feet to a point on said curve in the aforementioned right of
way line of N.J. State Highway Route 46: thence (16) along said right of way
(parallel and 30 feet Northeasterly at righl angles from the centerline of
Service Road C), North 41 degrees 13 minutes and 56 seconds West a distance
of371.61 feet to the place of beginning. 1 of4

 


GRAPHIC [g136892ko23i004.gif]

TRACTTI: BEG.JNNJNG at an Iron on the Northerly sideline of Kitchen Street where
the same is in.lersectecl by tho Wester!y line of land of Charles Dutt. said
point being also the seconds comer described in a deed from He!eo A. Weller to
Ladis L.Bucek and wife dated December 12, 1950 and recorded iri the Warren
County Clerk"s Office in.Book 349 of Deeds page 457 and from said po alld place
of beginning running thence; Along land of Charles Dutt North23 degrees 28
minutes 23 seconds West 419.62 feet to an.iron on the Southeasty sideline: of a
50 foot wide right of way thence; 1. 2. Along tJie Southeasterly sideline of
said 50 foot wide right of way South1 <te53 nu es 19 secoiids West 156:81. feet
to a·p:oint of ct.iiYatW-o;thence; StiU along the Southeasterly sideline of said
50 foot wide right of way on a cwve to the right having a radius of 350.00 feet
for a d stance of 178.34 feet to a point of tangency, thence; Still along the
Southeasterly sideline of said 50 foot wide right of way So61 degrees 05 minutes
West 8.19 feet to a point of curvature, thence; 3. 4. S. On a curve to the left
having a radius of 35.00 feet for a distance of 54.98 feet to a point of
tangency on the Easterly sideline of Frontage Road (formerly Perry Street)
theoce; Along the Easterly sideline of Frontage Road (follllerly Perry Street)
South 28 degrees 55 minutes East 76.79 feet to a point of curvature, thence; 6.
1. Still along the Easterly sideline of Frontage Road (follllcrly Perry Street)
on a curve to the left having a radius of 970.00 feet for a di ance of 186.14
feet to an iron on the Northerly sideline of Kitchen Street, thence; Along the
Northerly sideline of Kitchen Street North 61 degrees 05 ntinntes East 293.20
feet to the point and place ofbegjnning. 8. Subject tQ a 10 foot wide water line
easement running along courses 6 and 7 described above. Subject also to a
triangular sight easement at the comer ofFrontage Road (fonnerly Perry Street),
and the 50 foot wide right of way, said easement to run from a point whlch is on
the Southerly sideline of the 50 foot wide right of way and 30 feet Easterly
ftom the Easterly sideline of Frontage Road (formerly Peny St:recl) to the
Southwesterly corner of the above: descn'bed property Together with Grantors
right to use 50 foot right of way in common with others for ingress and egress
as described in Deed Book 544, page 1147 of the Warren County Rflcords. 2 of4

 


GRAPHIC [g136892ko23i005.gif]

TRACTlil: BEGINNING at a point in the line ofTruclcitops of America; the six
following courses and distances from a comer in the Northeasterly right of way
line of New JCI'Sey State Highway Route(1953) Seotion I (Freeway) opposHe
baseli.Q.e state 246+57 (more or less)i said comer being located 30 feet
Northeasterly and at right angles · from the centerline of a frontage road
lcnoWn as "Service Road C"; thence · North·70 degrees 34 minutes 12 seconds
East, along lands now or formerly belonging to Garris Elizabeta, for a distance
of41,19 feet to a point for a comer; thence (A) (B) North 19 degrees 19 minutes
48 seconds West, stUg thsailine of" Garris ElizabetSt distanCe of so.o·o feet to
a point for a "corner;' thence 1 for a North 70 degrees 34 minutes 12 seconds
East, still along the said line of Garris Elizabeta, for a distance of 126.82
feet to a point for a comer; theoce (C) North 19 degrees 19 minutes 48 seconds
West, along lands now or fonnerly belonging to Garris Elizabeta, Robert
Schoonver, Albert Stackhouse and Rot?crt Unangst, 407.46 feet to an iron pipe
for a comer; thence (D) (E) South 70 degrees 34 minutes 12 seconds Wesaloog
lands now or formerly Robert Unangst, 293.15 feet to a point in the
aforementioned Northeasterly right of way Jine of New Jersey State Highway Route
46 {Service Road C); thence Northwestwardly, along a curve to the right having a
radius of 1955.16 feet, an arc length of 53.01 feet, and having a chord bearing
of North 26 degrees 54 minutes 34 seconds West, and a chord distance of 53.01,
along thed Northeasterly right ofway line of New Jmey State Highway Route 46
(Service Road C); thence (F) (G) North 19 degrees 13 minutes 48 seconds West,
along the said Nof1heasterly right of way line ofNew Jersey State Highway Route
46 (Service Road C), for a distance of26.6l feet to a point for a corner; thence
North 70 degrees 34 minutes 12 seconds East, along lands 525.00 feet to on iron
pin set for a comer, said corner being the point and place of beginning; thence
(H) (I) North 19 degrees 13 minutes 46 seconds West, for a distance of444.39
feet to a point for a comer; thence (2) North 80 degrees 55 minutes 12 seconds
East, for a distance: of 344.58 feet to a point of curvature; tbence (3)
Northeastwardly, along a curve to the right having a radius of200.00 feet, an
arc length of 297.50 feet, and having a chord bearing of South 56 degrees 27
minutes 59 seconds East, and a chord distance of270.62 feet, to a point
oftangencr, thence 3 of4

 


GRAPHIC [g136892ko23i006.gif]

(4) South J3 degrees 51 minutes 09 seconds East, for a distance of965.10 feet to
a point for a comer thence (5) North 34 degrees 31 minutes 53 seconds West..
along lands noor fonnerly belonging to Trocloitops of America, for a distance
of815.46 feet to a int for a comer; thence (6) South 70 degrees 34 minutes 12
seconds West, stUI along the said lands ofTtucicstops of America, for a distance
of225.00 feet it's the point and pofbeginning. 4 of4

 


GRAPHIC [g136892ko23i007.gif]

EXHIBIT A-19 TA Albuquerque 250 J University Blvd. NE Albuquerque. NM Bernalillo
cOunty Property: A certain Parcel of land situate within projected Sect.lon 9,
Township 10 North, Range 3 East,New Mexico Prindpal Meridian, in the Town of
Albuquerque Grant,in the Oty of Albuquerque, Bernalillo County, New Mexico,and
being more particularly described by metes and bounds survey,using state plane
grid bearings and ground distances, as follows: BEGINNING at the Southwest
corner of the Parcel herein .described,a point on the Westerly rlght-of-way line
of University Blvd. N.E., from whence the Albuquerque control Survey station 11
10 Hl5" bea S. 65° 06' 55" W., a distance of 1,212.88 feet; lliENCE, N. 00° 3r
30" E.,a c:Ustance of 486.06 feet along said Westerly rlght-of-way nne to the
Northeaster1y comer of the Parcel herein described,a point of curvature; THENCE,
Northwesterly,a distance of 545.92 feet along the arc of a curve bearing to the
left having a radius of 238.88 feet, a DeJt:a Angle of 130°. 54' 53• and a long
chord which tiears N. 6'1° 49' Sr' W.,434.60 feet distance along the
right-of-way line of Interstate 25 to a point of tangency; lHENCE, S. 49° 42'
37" w., a distance of 67.56 feet continuing along said right-of-way line of
Interstate 25 to a non-tangent point on curve; THENCE, Southwesterly, a distance
of 325.32 feet continuing along said right-of-way of Interstate 25 along the arc
of a curve bearing to the lett having a radius of 1,345.50 feet, a Delta Angle
of 13° 51' 11" and a long chord which bearsS. 42° 46' 57" W., 324.53 feet
distance to a non-tangent point on curve; TiiENCE, s. 28° 00' 47" W., a distance
of 166.56 feet continuing along said right-of-way line of Interstate 25 to a
non-tangent point on curve; rnENCE, Southwesterly, a distance of 371.31 feet
oontinuing along said right-of-way of Interstate 25 along the arc of a curve
bearing to the left having a radius of 2,765.00 feet,a Delta Angle of 7° 41' 39"
and a chord which bears S. 24° 02' 30" W., 371.03 feet distance to a point on
curve and the Southwest corner of the Parcel hereln described,TifENCE, N. 82°
44' 42" E. 1 a distance of 906.17 feet to the Southeast oorner and point of
BEGINNING of the Parcelherein described. All OF THE ABOVE-DESCRlBED lAND BEING
THE SAME AS FOllOWS: A certain Parcel of land situate within the Town of
Albuquerque Granin the oty of Albuquerque, Bernalillo County, New Mexico, and
being more particularly descrtbed by metes and bounds survey, as follows:
BEGINNING at the Southeast corner of the Parcel herein described,a point on the
Westerly fight-of-way line of University Blvd. N.E., WHENCE the 1/4 comer common
to Sections 9 and 10, Township 10 North, Range 3 East, New Mexico Prlndpal
Meridian bear.; S. 57° 33' 31" E., 769.45 feet distance;TiiENCE, N. ooo 26' 00"
E., 486.06 feet distance along said Westerly right-of-way line to the Northeast
romer; 1HENCE, Northwesterly, 545.58 feet distance along the arc of a curve
bearing to the left (said arc having a radius of 238.88 feet and a long chord
which bears N. 64° 59' 45" W., 434.50 feet distance) along the right-of­ way
line of Interstate 2to a point of tangency; :WENCE, 1 of2

 


GRAPHIC [g136892ko23i008.gif]

Exhibit A Legal Description (continued) S. 49° 34' 30" W., 67.55 feet distance
along said rlght of way line of Interstate 25 to a point on curve (not tangent
to beanng); ntENCE, Southwesterly,325.32 feet distance continuing along said
right-of-way of Interstate 25 along the arc of a curve beartng to the left (Said
arc having a radius of 1,345.50 feet and a chord which bears S. 42° 40' SO" W.,
324.53 feet distance) to a point, (not tangent to curve); THENCE, S. 27° 52' 40"
W., 186.56 reet distance continuing along said right-of-way line of Interstate
25 to a point on curve (not tangent to bearlng);THENCE, Southwesterly, 371.11
feet distance continuing along said right-of-way line of Interstate 25 along the
arc of a curve bearina to the lett (said arc havina a rgdius of 2.765.00 feet
and a chord which bearsS. 23° 54' 30" W.,370.83 feet distance) to a point on a
rurve and Southwest corner; TiiENCE, N. 82° 36' 35.. E., 906.58 feet distance to
the place of BEGINNING of the Parcel herein described. 2 ofZ

 


GRAPHIC [g136892ko23i009.gif]

EXHIBIT A-20 TA Binghamton 753 Upper Court Street Binghamton, NY Legal
Description ALL TiiAT TRACf OR PARCEL OF !,.AND, situate In the Town of
Kirkwood, County of Broome and State of New York, being a part of lot Number 20
Bingham's Patent, bounded and described as follows: - Beginning-at a stake In
the nor1tlerly 11ne of the·highway presently designated as U.S. Route No; 11 and
New York Route No. lTwhlch said stake Is in the westerfy line of p"remlses
conveyed to Byron layton by EzekielFinch by deed recorded In the Broome O>unty
Oerk's Office January 28 1 1868 in Book. 75 of Deeds at page 216;thence North 7°
09' East and along the wester1y line of said premises 149.47 feet to an
lron;thence South 74° 58' East 176.2 feet to an Iron, which said Iron is 362.4
feet From the center line of Court Street and measured along the westerty line
of premises conveyed by Admiral P. layton,et alto Byron A. layton and Nellie
H.Layton,his wife,by deed recorded In said Clerk's Office August 29, 1931in Book
413 of Deeds at page 121;thence f'!orth 6° 41' East 47.1 feet to an Iron now or
fonneriy in the center of a brook;thence South 48° 09' East 211.72 feet to an
iron now or formerly in ttle center of said book; thence South 6° 41' West 231
feet to an Iron In the northerly line of said highway; thence north 54" 42' West
and along the northerly line of said highway 268+ feet to a point; thence north
58° West and along said highway line 125.5 feet to the point or place of
beginning. PARCEL II: ALL THATTRACf OR PARCEL OF lAND situate.in the Town of
Kirkwood, Broome County,New York being a part of premises ronveyed to Charles
C.Morgan by Admiral P. layton Seprember 11,1928 by deed recorded in Broome
County Oerk's Office fn Uber 382 of Deeds,page 36 and mare particularly
described as Follows:Commencing at a point In the center of _the highway leading
from Binghamton to Kirkwood on the north side of the SUsquehanna River and in
the west line of said premises of Charles c. Morgan; thence southwardly passing
through an Iron stake standing at or near the south line of the said highway and
along the west line of the said premises of Olarles C. Morgan about 400 feet to
a point,375 feet from the said Iron stake; thence eastwardly at right angles
174.6 feet; thence northwardly at an Interior angle of 90° OS' along a line
marked with stakes about 362.4 feet to the center of the above mentioned
highway, the last described course passing through an Iron stake standing at or
near the south fine of the said highway; thence westwardly along the center of
the said highway about 179 feet to the place of beginning. EXCEPTING AND
RESERVING lliEREFROM1ALL rnAT TRAer OR PARCEL OF lAND, situated in the Town of
l(irkwood, County of Broome and State of New York, In lot No. Twenty (20) of
Bingham's Patent, bounded and described as follows:Beginning at an iron in the
west line of lands formerly of Admiral Layton about four hun(:fred {400) feet
southerly from the CEnter of Court Street at the soultlwest comer of a lot
conveyed to Charles Morgan by deed recorded In Deed Book No. 413 at page 120;
thence along the west line of said lot, North seven (7) degrees nine (9) minutes
East, . twenty-six and twenty-seven hundredths (26.27) feet to an iron; runnlng
thence South seventy-four (74) degrees fifty-eight {58) minutes East, one
hundred seventy-six and two tenths (176.2) feet to an iron at the southeast
corner of said lot; running thence along the south line of said lot North 1 of3

 


GRAPHIC [g136892ko23i010.gif]

eighty·three (83) degrees thfrty..two (32) minutes West,. one hundred
seventy-four and six tenths (174.6) feet to the point or place of beginning.
PARCEl ill: All ntATTRACT OR PARCEl OF LAND situate in the Town of f(jrkwood,
County of Broome and State of New Yon<, being a part of the·premises conveyed to
Charles Morgan by AdmiralP. layton by deed dated Sept 11, 1926,and remrded In
the Broome County Oerk's Office In Book of Deeds No.382,at page 36, and more
partJrularly described as follows:Commencing at an Iron pipe In the southerly
line of the highway leading form Binghamton to Kirkwood on the north side of the
SUsquehanna River,and whldl point of beginning is the northeast rorner of the.
premises now or formerly owned by Mitchell Shulman;thence along the southerly
line of said highway a distance of 175.67 feet to an iron pipe; thence S 6° 41'
W a distance of 392.12 feet to a point; thence N 48° 09' W a dfstance of 2.12.65
feet more or less Lo·an Iron pipe; thence N 6° 27' E·a distance or 284:97 feet
to the polntof beginning. · · PARCEL IV: AU TiiATTRAIT OR PARCEL OF lAND situate
In the Town of Kirkwood,Broome County, New York, bounded and described as
follows: Commenting at a point in the northerly line of "Upper Court Street"
presently designated as New York State Route No, 17 and U.S. Route 11,where the
same Is intersected by the westerly line of premises formerly known as the
"Byron Layton Farm"; thence north 4° 52' west 259.58 feet to an Iron pipe;
thence south 85° 13' west 203.09 feet to an iron; thence south 4° 52' east
107.35 feet to a point in the north bounds of said highway at the center of a
pipe siuiceway under said highway;thence southeastwardly and along the northerly
line of said highway 254 feet to the point or place of beginning. PARCEL V: ALL
TiiATTRACT OR PARCEL OF lAND, situate in the Town of Kirkwood, County of Broome
and State of New York, bounded and descr1bed as follows: Beginning at a rebar
(reinfordng rod} found at the intersection of the southerly boundary of Barlow
Road with the easterly line of the parcel described in the deed to Olnton R.
Wooo and Ralph V. Wood recorded in liber 1000 of Deeds at page 59; Thence along
the lines of said Wood pan::el the following three rourses: South 06° 26' 59"
West a distance of 166.96 feet to a rebar set; Thence South 79° 31' 52" East a
distance of 203.41 feet to a rebar set; Thence South 05° 54' 061T West a
distance of 80.75 feet to a pipe found at tile northeasterly comer of the first
parcef descnbed In the deed to Ointon R. Wood and Ralph V. Wood recorded in Uber
781 of Deeds at page 55; Thence South 05° 38' 06" West along the easterly line
of said Wood parcel a distance of 257.77 feet to a rebar set; Thence North 61a
09' 04" West through said Wood parcel a distance of 302.28 feet to a rebar set
In the westerly line of said parcel; 2 of3

 


GRAPHIC [g136892ko23i011.gif]

Thence North 05° 58' 59" East along the westerlyline of both 9f the above
mentioned Wood parcels a distance of 40 .98 feet to a pipe found In the
southerly boundary of Barlow Road; Thence South 81o 41' 33" East along said road
boundary a distance of 75.47 feet to tf1e point of beginning_. PARCEL VI: ALL
lHAT TRACf OR PARCEL OF LAND,situate In the Town of Kirkwood,County of Broome
and State of New York, bounded and described as follows: - BEGINNING at a point
In the renter of the highway leading from Klrkwood to Binghamton, commonly known
as the lackawanna Trail at a point where the East line of the farm conveyed by
Elizabeth S. Slattery to Henry·A. Bayless arnlUIIian A Bayless byWatreint{Deed
oat&fFebfuar{l, 1"900 ·i:md·· recorded In a·roome County Oerk's Office February
3, i900 in Book 177-of Deeds at page 238; Thence South along the Easterly nne of
the said farm to the North line of the right of way of the Erie Railroad
Company; THENCE West along the North line of the right of way of. the Erie
Railroad Company 214 feet to a point;THENCE Northerly In a line parallel with
the first line herein described to the center of said highway leading from
Kirkwood to Binghamtnn;THENCE Easterly along the center of the highway 214 feet
tn the point of beginning. The premises hereby conveyed are bounded on the North
by the Highway leading from Kirkwood to Binghamton, commonty known as the
Lackawanna Trail; on the East by lands now or formerly of Nathan WoocJ; on the
south by the right of way of Erie Railroad Company; and on the West by lands of
said party of the first part. At50 AllTHAT TRACT OR PARCEL OF LAND,situate In
the Town of Kirkwood,County of Broome and State of New York and being a parcel
approximately 63.2 feet on Barlow Road,so called, formerly (Old Route 17) and
having a depth of approximately 23.19 feet on the Westerly boundary and 236.6
feet on the Easterly boundary. EXPEffiNG THEREFROM the above two parcels of
land,one parcel of land conveyed by Charles L Crawford and Eva J. Crawford to
Nate Wood by Warranty Deed dated February 4, 1948 and recorded in Broome County
Oerk's Office February 4,1948 In Book 667 of Deeds at page 229, said parcel
containing Approximately 5 acres of land more or less;and one parcel of land
conveyed by Eva J. Crawford to Ointon R. Wood and Ralph V. Wood by Warranty Deed
dated May 25, 1959 and recorded in said Clerk's Office on May 2.5, 1959 in Book
1000 of Deeds at page 59. 3 of3

 


 

GRAPHIC [g136892ko25i001.gif]

EXHIBIT A-21 TA Pembroke 8420 Alleghany Corfu (Pembroke). NY Legal Description
AUlliAT TRACf OR PARCEL Of LAND, situate,lying and being In the Town of
Pembroke,County of Genesee, State of Nev-York;being part of Lot 10,Township 12,
Range 4 of the Holland land Compall'(s Survey and roore fully described as
follows: COMMENONG at the pant of Intersection of the south line of the New York
State Thruway and the west bounds of the lndlan falls-Corfu Road, - uchpolnt
being the Polnt of Be.g_lr"!nlng. Thence, South 03° 52' 46'' West along the west
bounds of the Indian Fans.:Corfu Road, 327.55 feet to a palf)t, sald point beJng
the northeast comer of Map 40 Parcel 41of lands acquired by the State of Nev-t
York; Thence, SOuth 06° 37' 02" West along the west nne of said Parcel 41,
203.80 feet to a point;Thence South 07° 14' 48" We334.55 feet to a point; Thence
South 02° 24' 53" West, 285.05 feet to a point; Thence, South 43° 03' 02" Wert,
90.88 feet to a point In the north line of certain 50-foot wide rtght of way
granted to the Niagara, Lod<port and Ontario Power Co. recorded In the Genesee
County Oerk's Office In Uber 274 of Deeds at Page 166;Thence along said right of
way north line, North 80° 28' 20" West, 699.13 feet to a point in said north
line; Thence, on a line, North 02° 00' West to the point of Intersection of said
line with the point in the south bounds of the N.Y. State Thruway, (Map 39
Parrel 40) which Is southeasterly 166.07 feet measured radially from station 129
+ 68.47 of the survey base nne of construction of the N.Y. State Thruway1 a
distance of 537.97 feet; Thence, Nort:h 53° 28' 30" East along the south bounds
of the N.Y. State Thruway, 374.83 feet to a point; Thence, North 59° 26' '% 11
East wntlnulng along the south bounds of the N.Y. State Thl1J\ollay, to the
Point of Beginning, a distance of 660.67 feet. Said premises being alternatively
desaibed as follows: All THAT TRACf OR PARCEL OF _lAND, situate, lying and being
In the Town of Pembroke, County of Genesee, State of New York, being part of lot
10,Township 12, Range 4 of the Holland Land Company's survey and more fully
descrlbed as follows: · BEGINNING at the point of Intersection of the south line
of the New York State Thruway and the west bounds of the Indian Falls-corfu
Road;Thence South 03° 5?' 46' 1 West along the west bounds· of the Indian
Falls-Corfu Road,327.55 feet to a point, said point being the northeast mmer of
Map 40 Parcel 41 of lands acquired by the State of New York; Thence 1 South 6°
37' 02" West along the west nne of said Parcel 41, 203.80 feet to a point;Thence
South 07° 14' 48" West, 334.55 feet to a point;Thence South 02° 24' 53" West,
285.05 feet to a point;Thence, South 43° 03' 02" West, 90.88 feet tn a point In
the north line of certain SQ.-foot wide right of way granted to the Niagara,
Lockport and Ontario Power Co. recorded In the Genesee County Clerk's Office in
Uber 274 of Deeds at Page 166;Thence along said right of way north line,North
80° 28' 20" West 699.13 feet tO a point in said north line; Thence, on a line
North 02°00'00'' est, to the point of lntersect1on of said line with the point
in the !roUth bounds of the N.Y. State Thruway (Map 39,Pare40) which ls 1 of2 -

 


GRAPHIC [g136892ko25i002.gif]

southeasterly 166.07 feet meas ed radially fram station 129 + 68.47 of the
survey base line of construction of the N Y. State Thruw y,a·dlstatic:e of
537.97 feet; Thence,North 53°28'30" East along the south bour$. of the N.Y.
State Thruway,374:83 feet to a point;Thence,North 591) 26' 46'• East continuing
along the south bounds of the N.Y.S. Thn,Jway,. to the Point of Beginning, a
distance of 660.67 feet. 2 of2

 


GRAPHIC [g136892ko25i003.gif]

EXHIBIT A-22 TA Candler 153 Wiggins Road Candler. NC Legal Description lYlNG IN
UPPER HOMINY TOWNSHIP OF BUNCOMBE COUNTY, NC Parcel One: Being all that certain
tract or parcel of land conveyed by She--Can Co. to Roadway Motor Plazas, Inc.
by deed recorded in the Office of the Register of Deeds for Buncombe County in
Deed Book 1459, at Page 402, the description of which was corrected by deed
recorded in Deed Book 1464, page 416, reference to each of which Is made for
purposes of a more particular description of said Parcel. BeJng all of Parcel
One as shown on that certain plat prepared by Blue Ridge Surveying,Inc. dated 20
May 1999, Job No. 99-100-D, and entitled •ALTNACSM Urban Cfass SuNey for
TRAVELCENTERS OF AMERICA. INC." Parcel Two: Being all that certain· tract or
parcel or land conveyed by She--Can Co. to Roadway Motor Plazas, Inc. by deed
recorded. in the Office of the Register of Deeds for Buncombe County in Deed
Book 1459, at Page 399, reference to which is made for purposes of a more
particular description of said Parcel. Excepting therefrom that portion of said
tract conveyed by Roadway Motor Plazas, Inc. to Wyoming Realty, Inc. by deed
recorded In Deed Book 1511, at Page 529. Being all of P ucel Two shown on that
certain plat prepared by Blue Ridge Surveying, Inc. dated 20 May 1999. Job No.
99-100-D, and entitled "ALTNACSM Urban Class Survey for TRAVELCENTERS OF
AMERICA, INC." Parcel Three: Being aiJ that certain tract or parcel or land
conveyed by James M. Hall, Sr., and wife, Polly M. HaJJ to Roadway Motor Plazas,
Inc. by deed recorded in the Office of the Register of Deeds of Buncombe County
in Deed Book 1610, at Page 490, reference to each of which Is made for purposes
of a more particular description of said Parcel. Being all of Parcel Three as
shown on that certain plat prepared by Blue Ridge Surveying, Inc. dated 20 May
1999, Job No. 99-1OO·D. and entitled 1'ALTNACSM Urban Class Survey for
TRAVELCENTERS OF AMERICA, INC." The above described survey describes Parcel One,
Two and Three above, the combination thereof contains 20.315 acres, which said
total area is described with particularity as follows: BEGINNING at a
maple·stump with 6" double maple sprout growing from the rim of the stump, the
Beginning Corner In that deed to Roadway Motor Prazas, Inc. recorded in the
Office of the Register of Deeds for Buncombe County, North Carolina in Deed Book
1464 at Page 416; thence with the eastern line of the property off Terrell T.
Garren as described In Deed Book 1498, at Page 457, North 07°13'08" East, 354.20
feet to a :y,;• iron pipe; thenc_e North 40°38'42" West, 392.76 feet to a¥."
pinched iron pipe, the northernmost corner of said Terrell T. Garren
property:thence with another line of said Garren property and with a fence line,
South 45°01'15" West. 252.93 feet, to a 5/8" re ar with plastic 1 of3

 


GRAPHIC [g136892ko25i004.gif]

cap marked "Stevenson, Morgan, Young; thence with the northeastern line of the
property of James M.Hall as the same is described in Deed Book 784, at Page 154,
North 45°53'58" West, 452.29 feet to a 6" locust fence post at a fence
intersection; thence with the southeastern and southern line of the property of
Lawrence W.Rogers as the same is described in Deed Book 1766, at Page 159, North
63°06'01" East, 301.22 feet to a 8" locust fence post at a bend in the fence and
South 87°41'27'" East, passing a 5/8" rebar with plastic cap marked "Bfue Ridge
Land SurveyingN at 203.27 feet, a total distance of 223.27 feet to a point in a
branch; thence South 57°12'17'' Eas25.52 feet to a%" rel;mr in a branch; thence
South 87°51'31" East 314.86 feet to a 5/8" rebarwrth a plastic cap marked "'Blue
RJdge Land Surveying"; thence North 3°07'14" East, passing a 5/8H rebar with
plastic cap marked ·slue Ridge Land Surveying" at 87.25 feet, a totaf distance
of 107.25 feet to a point in the asphalt of Wiggins Road;thence South 44°17'20''
East 200.32 feet to a point In the asphalt of Wiggins Road;thence South
53°14'15" East 141.68 feat to a point In the asphalt of Wiggins Road; thence
North 2°43'45.. East, passing a 5/8" rebar with plastic cap marked "Blue Ridge
Land Surveying" at 20.00 feet, a total distance of 216.18 feet to a 1" iron
pipe; thence wflh the southem line of the property of Mary M. Ward as the same
is described in Deed Book 1530, at Page 689 and shown as Lot 5 on a plat
recorded in Plat Book 16. at Page 116 and with a fence line, South 87°26'15"
East 566.53 feet to a·iron pipe; thence with the western line of the property of
Robert H. Gaddy as the same is described in Deed Book 1007, at Page 336, South
2°46'44.West 230.51 feet to the base of a bent stainless steel pipe; thence
North 87°17'35" West 132.85 feet to a 5/8" rebar with plastic cap marked "Blue
Ridge Land Surveying"; thence South 26 6'54" West, passing a 5/8" rebar with
plastic cap marked "Blue Ridge Land Surveying" at 28.02 feet, a total distance
of 34.02 feet to a pofnt In a steep cut bank; thence with two fines of the
property of Wyoming Realty, Inc. as the same is described in Deed Book 1511, at
Page 529,North 72°56'24" West, 134.87 feet to a 5/8" rebar with plastic cap
marked "Blue Ridge Land Surveying'' and South 36°56'00'' West 143.10 feet to a
P.K. naiJ in the north edge of the asphalt of Wiggins Roao: thence North
53°25'23" West 206.38 feet wHh the north edge of the asphalt of Wiggins Road, to
a poJnt; thence North 8J026'15" West, 37.27 feet crossing Wiggins Road to a
·point on the south edge of the asphalt and shown as the southeastern corner of
the Essie Dills property as shown on an unrecorded plat thereof dated December
5, 1'984 by Billy Ashley, Jr., R.L.S.; thence South 53<>29'17" East 66.00 feet
with the south edge of the asphalt of Wiggins Road to a point; thence North
20°32'30" East 13.06 feet to a point In the asphalt of Wiggins Road; thence
South 53°29'17'' East 174.29 feet to a point in the asphalt of Wiggins Road;
thence South 52°11'45" East 193.03 feet to a point in the asphalt of Wiggins
Roaa; the·nce running 274.44 feet along the arc of a curve to the right with a
radius of 703.55 feet and a chord bearing and distance of South 41°01'15" East
272.70 feet to a point in the asphalt of Wiggins Road, said point being fn the
northern margin of the right of way for Interstate Highway 40: thence along the
northern margin of said right of way, the following seven (7) courses and
distances, to wit: 2 of3

 


GRAPHIC [g136892ko25i005.gif]

(1) South 59°52'32" West, passing a 5/8" rebar with plastic cap marked "Blue
Ridge Land Surveying" at 20.00 feet, a total distance of 51.71 feet to a
concrete right of way monument; (2) South 20°41'25" Wast, 70.75 feet; (3) South
68°24 '38" West, passing a 5/8' rebar with plastic cap marked "Blue Ridge Land
Surveying" at 24.16 feet; a total distance of 230.37 feet to a concrete right of
way monument; (4) North 21°44'44" West 50.09 feet to a concrete right of way
monument; (5} South 68°32'36" West 204.57 feet to a 5/8'' rebar; (6) Running
268.36 feet along the arc of a curve to the right wfth a radius of 2036.31 feet
and a chord bearing and distance of South 72°17'19" West 268.16 feet to a 5/8"
rebar with plastic cap marked "Stevenson, Morgan, Young·;and (7) South 86°05'29"
West 152.57 feet to the BEGINNING. Containing 20.315·acres, more or less. 3 of3

 


GRAPHIC [g136892ko25i006.gif]

EXHIBIT A-23 l)()t:t::.;is Ashland '715 LS ]5() [nst ·\:-;hl:wd (Cioasis). 011
And "fjeing part of the Northeast Quarte -of.Secuon' 22Rangei6, To nship 22,also
known as being all_ of that parcel or land conveyed to Sohio Oil Company from
Homer M. Bush by Deed Volume 550, Page 433 and more fully bounded and described
as follows to wit: Commencing for reference at a pk set at the lntersectlon of
the centerllnes of County Highway No. 1575 and State Route 250,bearing North 8
degrees,50 minutes and 24 seconds West 693.25 feet distant from a 3/4" Iron rod
found in a monument box marking a Point of Inter.iection of a curve in County
Road 1575; Thence South 08 degrees 50 minutes 24 seoonds East, 42.70 feet along
the centerline of said County Highway 1575 to a point on t11e North line of the
Northeast Quarter of Section 22 which Is ltle True ,Place or Beginning for the
parceJ of land herein described: Thence,South 89 degrees 24 minutes 49 seconds
East, 437.49 feet along the North line of said Quarter Section 22 to a drill
hGJe found In the West right-of-way fine of the ramp to Interstate Route 71;
Thence,South 02 degrees 53 minutes 16 seconds West, 94.22 feet along said
right-of-way line to a capped rebar set an an angle point therein; Thence, South
04 degrees 25 minutes 31seoonds East, 428.36 feet along said right-of-way line
to a 5/8" rebar found at an angle point therein; Thence, South 21degrees 37
minutes 44 seoonds East, 203.29 feet along said right-of-way to a 5/8" rebar
found at the Nortileast corner of a parcel of land now or formerly owned by
Puissant Group,Inc. as recorded in Deed Volume 563, Page 942; Thence,South 69
degrees 13 minutes 07 seconds West, 385.86 feet along said Puissant Group's
North line to a pk set in the centerline of said County Highway 1575 and passing
over a 5/8" rebar found 53.70 feet from said centerline of County Highway 1575;
Thence, Northwesterly,519.30 feet along the arc of a curve curving to the right
and having a radius of 2864.79, a central angle of 10 degrees 23 minutes 09
seconds, and a chord of 518.59 feet bearing North 14 degrees 01minutes 59
seconds West to a pk set at.the P.T. of the curve, witnessed by a 5/8" iron pipe
found on the North line of County Road 1575 bearing North 81 degrees, 09 minutes
and 36 seconds East 25.00 feet; Thence, North 08 degrees 50 minutes 24 seconds
West, 352.63 feet along the centerline of said County Highway 1575 to the true
place of beginning and containing 7.114 acres of1and as determined by a survey
made under the supetvisfon of Stephen P. Campbell P.l.S. No. 7330 of campbell
and Assodates Inc. In September of 1993. The basis of Bearings for the above
description are based on North 08 degrees 50 minutes 24 seconds West, as the
centerline of County Highway 1575 and is the same Bearing found In Deed Volume
550,Page 433 Ashland County Records.

 


GRAPHIC [g136892ko25i007.gif]

EXHIBIT A-24 TA Jeffersonville 12403 US Rt. 35 N\V Jeffersonville. OH Legal
Description PARCEL ONE: All THAT CERTAIN REAL PROPERTY LOCATED IN THE TOWNSHIP
OF JEFFERSON, COUNTY OF FAYElTE,SfATE OF OHIOr BEING MORE PARTICUlARlY DESCRIBED
AS FOLLOWS: BEGINNING AT A RAILROAD SPIKE IN THE CENTER UNE OF THE WASHINGTUN
COURT HOUSE AND JAMESTOWN PIKE (U.S.ROUTE 35) AND AT THE NORTHWESTERLY CORNER OF
ntE SAID CARL C. AND MILDRED SfACKHOUSE PROPERTY OF RECORD IN DEED BOOK 71, PAGE
373, SAID PLACE OF BEGlNNING BEINGS. 6°30' E. A DISTANCE OF 27.n FT. FROM THE
NORlliWESTERLY CORNER OF TliE ORIGINAL PARCEL;THENCE FROM SAID PLACE OF
BEGINNING S. 30°00' E. AND ALONG TI1E ORIGINAl CENTER UNE OF U.S. ROlJTE 35 A
DISTANCE OF 225.n FT. TO AN IRON PIN; TiiENCE S. 50°04'36" E. AND COWTNUING
ALONG THE ORIGrNAL CENTER UNE OF U.S. ROUTE 35 A DISTANCE OF 99.00 FT. TO A
POINT, SAID POINT BEING WITNESSED BY AN IRON PIN N. 62°02' W. A DISTANCE OF
12.54 FT.; THENCE S. 62°02' E. AND CONTINUING ALONG ntE CENTER UNE OF U.S.ROUTE
35 A DISTANCE OF 1519.11 FT. TO A POINT ATTiiE NORlltEASTERLY CORNER OfntE SAID
CARL C. AND MILDRED STACKHOUSE PROPERTY; THENCE 5. l 00r W. AND ALONG THE
EASTERLY UNE OF lliE SAID CARL C. AND MILDRED STACKHOUSE PROPERlY AND PASSING AN
IRON PIN ON THE UNE AT 45.43 FEET A DISTANCE OF 254.16 FT. TO A CONCRffi POST AT
THE SOUTHEASTERLY CORNER OF THE SAID STACKHOUSE PROPER1Y;11-IENCE N. 87°22'54"
W. AND ALONG WE SOUTHERLY UNE OF THE SAID CARl C. AND MilDRED STACKHOUSE
PROPERTY A DISTANCE OF 1394.63 FT. TO AN IRON PIN ATTHE SOIJTHWESTERLY CORNER OF
THE SAID STACKHOUSE PROPERTY;THJ:NCE N. 6°30' W. AND ALONG THE WESTERLY UNE OF
SAID STACKHOUSE PROPERTY A DISTANCE OF 1169.33 FT. TO THE PLACE Of BEGINNING,
CONTAINING 20.468 ACRES, MORE OR LESS; SUBJECT TO All EASEMENTS AND RESTRICTIONS
SUOWN OF RECORD, ALSO SUBJECT TO ALL LEGAL HIGHWAYS. BEING THE SAME PREMISES
DESCRIBED IN DEED FROM CARL STACKHOUSE TO MILDRED SfACKHOUSE, DATED JANUARY 5,
1949,RECORDED lN VOL 80, PAGE 255, DEED RECORDS OF FAYETTE COUNTY,OHIO, AND IN
DEED FROM FRANK W. EICHENBERG AND BESSIE PEARl EICHENBERG TO CARL C. STACKHOUSE
AND MILDRED STACKHOUSE, DATED JUNE 29, 1943, AND RECORDED IN VOL 71, PAGE 373,
DEED RECORDS OF FAYET11: COUNTY, OHIO. SAVE AND EXCEPT: SOUATED IN THE TOWNSHIP
OF JEFFERSON, COUtm OF FAYETTE, STATE OF OHIO, AND BEING PART OF 20.468 ACRE
TRACT IN VIRGINIA MiliTARY SURVEY #1361, DEEDED TO THE UNION OIL COMPANY OF
CAUFORNIA (DEED BOOK 102, PAGE 356), AND BEING MORE PARTICUlARLY DESCRIBED AS
FOLLOWS: BEGINNING AT A P.K. NAIL SET IN THE OW CENTERLINE OF U.S. ROUTE 35,
SAID P.K. NAIL MARKS THE NORTHEAST CORNER OF SAID 20.468 ACRE TRACT AND THE
NORnlWEST CORNER OF LEONORA HORROW'S 4.49 ACRE TRACT (DEED BOOK 103, PAGE 709);
THENCE, SOUTH 1 DEGREE 07 MINUTES 44 SECONDS WEST, 254.26 FEET, ALONG THE EAST
LIE OF SAID 20.<168 ACRE TRACT, AND TliE WEST UNE OF SAID 4.49 ACRE lRACTTO A
CONCRffi POST FOUND MARKING THE SOUTHWEST CORNER OF SAID 20.468 ACRE TRACT, AND
THE NORTHEAST CORNER OF CAROL H.JANES' 98.50 ACRE TRACT (DEED BOOK 80, PAGE 355)
(PASSING AN IRON PIPE FOUND AT 45.43 FEET);THENCE, NORTH 87 DEGREES 22 MINVTES
5<1 SECONDS WEST,780.00 FEET, AlONG THE SOUTH UNE OF SAID 20.468 ACRE TRACT AND
THE NORTI-1 LINE OF SAID 98.50 ACRE TRACT TO AN IRON PIPE SET;THENCE, NORTH 27
DEGREES 58 MINUTES 00 SECONDS EAST, 560.81 FEET,ACROSS SAID 20.468 ACRE TRACT TO
A P.K. NAIL SET IN 11-IE OLD CENTERliNE OF U.S. ROUTE 35 (PASSING AN IRON PIPE
SET AT 520.81 FEET); lliENCE, SOlJTH 62 DEGREES 02 MINUTES 00 SECONDS EAST,
590.11 FEET,ALONG SAID OLD CENTERUNE OF U.S. ROUTE 35, TO TiiE PLACE OF
BEGINNING, a>NTAINING 6.074 ACRES, MORE OR LESS. Al50 SAVE AND EXCEPT: S!TVATED
IN THE TOWNSHIP OF JEFFERSON, COUNTY OF FAYETIE, AND STATE OF OHIO, TO-WIT:
BEGINNING AT A POINT IN THE SOUTHWEST CORNER OF A 20.468 ACRE TRACT OF LAND (OF
WHICH lliE FOLLOWING IS A PART) CONVEYED TO THE PURE OIL COMPANY, NOW UNION OIL
COMPANY OF CAUFORNIA (DEED BOOK 102,PAGE 356) SAID POINT OF BEGINNING ALSO BEING
n-tE SOUTHEAST CORNER OF A TRACT OF LAND BELONGING TO CARL M. JANES (PARCEL 2)
DEED BOOK 76,PAGE 630) AND IN THE UNES OF A 98.5 ACRE TRACT OF LAND ALSO
BELONGING TO CARL W. JANES (DEED BOOK 78, PAGE 267); THENCE FROM SAID POINT l
of4

 


GRAPHIC [g136892ko25i008.gif]

OF BEGINNING NORTli 06°30'00" WEST ALONG TifE WESTERLY LINE OF UNION OIL
PROPERTY AND EASTERlY UNE OF JANES PROPERTY,A DISfANCE OF 205.00 FEET TO A
POINT; THENCE SOUTH 62°02'00" EAST ALONG A UNE THROUGH TliE UNION OiPl ROPERTY,A
DISTANCE OF 359.28 FEET TO A POINT; THENCE SOUnt 06°30'00" EAST ALONG A UNE
PARALLEL TO SAID WESTERLY UNE OF UNION Oil PROPERTY, A DISTANCE OF 49.21 FEET TO
A POINT IN THE SOUTHERLY LINE OF UNION OIL PROPERTY AND NORlliERLY UNE OF JANES
PROPERlY, THENCE NORllf 87°22'54" WESf ALONG SAID UNE,A DISTANCE OF 300.00 FEEf
TO THE POINT OF BEGINNING. AU. OF THE AB0VE-DESCRIBED LAND BEING ntE SAME AS
FOLLOWS: 11-IE FOLLOWING DESCRIBED REAL ESTATE SmJATES 1HE MfliTARY SURVEY 1361,
JEFFERSON TOWNSHIP, FAYETIE COUNTY,OHIO,AND IS PART OFll-tE ORIGINAL 20.468 ACRE
TRACT CONVEYED TO UN[ON OIL COMPANY OF CAUFORNIA, AS DESCRIBED IN DEED BOOK
108,PAGE 450,FAYETTE COUNTY RECORDER'S OFFICE:. BEGINNING AT AN IRON ROAD (SET)
AT THE SOUTHEAST CORNER OF A 0.864 ACRE TRACT CONVEYED TO RATitESNAKE SEWER
DISTlUCf (DEED BOOK 115, PAGE 488) AND IN A NORTH LINE OF A 171.5220 ACRE TRACT
CONVEYED TO CARL H. & BERNICE I.JANES {DEED BOOK 170,PAGE 423}; THENCE WITH SAID
0.864 ACRE TRACf·ntE FOLLOWING 2 CALLS; lliENCE: NORTH 03 DEGREES 39 MINUTES
51SECONDS WEST, A DISTANCE OF 49.21 FEET TO AN IRON ROD (SEl),WITNESS A 3 INCH
METAL POST AT NORTH 03 DEGREES 39 MINUTES 51 SECONDS WEST 0.70 FEET; . THENCE:
NORllI 59 DEGREES 18 MINUTES 37 SECONUS WBT, A OISfANCE OF 356.•94 FEET TO AN
IRON ROD (FOUND) IN lliE EAST UNE OF A 4.9807 ACRE TRACT CONVEYED TO SANDRA S.
DAVIS (DEED BOOK 161, PAGE 497) AND IN THE UNE BETWEEN JEFFERSON TOWNSHIP AND
VlUAGE OF OCTA; 11-tENCE: NORTH 03 DEGREES 35 MINUTES 51 SECONDS WEST AlONG SAID
EAST UNE AND SAID CORPORATION UNE A DISTANCE OF 675.29 FEET TO A 1/2 INOl IRON
ROD (FOUND) IN THE SOuni LINE OF ALLEN ROAD RELOCATED; THENCE: NORlli 70 DEGREES
59 MINUTES 14 SECONDS EAST ALONG ntE SOUlli UNE OF AllEN ROAD RELOCATED A
DISTANCE OF 57.26 FEET TO A 6 INCH CONCRETE MONUMENT (FOUND) IN THE SOUTHWEST
UNE OF U.S. ROUTE 35 RELOCATED; THENCE Wffi-lllfE SOUTHWEST UNES OF U.S.ROUlE 35
RELOCATED Wmt 11-fE FOLLOWING 3 CALLS; THENCE,SOUTH 57 DEGREES 57 MINUTES 16
SECONDS EAST,A DISTANCE OF 147.89 FEET TO A P.K. NAIL (SET); THENCE: SOUTH 58
DEGREES 39 MINUTES 46 SECONDS EAST ON A CURVE TO THE LEFT RADIUS OF 21585.92
FEET-ARC OF 533.27 FEET,A DlSTANCE OF 533.71 FEET TO A P.K. NAIL (SET);
THENCE:SOlfTH 59 DEGREES 22 MINUTES 16 SECONDS EAST A DISTANCE OF 332.92 FEET TO
AN IRON ROD (SET) IN TiiE WEST UNE OF A 6.074 ACRE TRACT CONVEYED TO GARNER
FAMILY PARTNERSHIP (DEED BOOK 160,PAGE 163); lliENCE:SOlfTli 30 DEGREES 37
MINlfTES 56 SECONDS WEST ALONG SAID WEST UNE, A DISTANCE OF 497.77 FEET TO A 1/2
INCH IRON ROD (FOUND) IN SAID NORTH UNE OF SAID 171.5220 ACRE TRACT AND
SOUTHWEST CORNER OF SAID 6.074 ACRE TRACT; TI-IENCE: NORll-t 84 DEGREES
41MINUTES 47 SECONDS WEST WITH SAID NORTli UNE A DISTANCE OF 314.56 FEET TO THE
PLACE OF BEGINNING CONTAINING 11.7256 ACRES; ALL IRON RODS (SET) ARE 5/8 INCH
DIAMETER WITH 1-1/4 INCH DIAMETER PLASTIC CAPS STAMPED "RLL 6106"; REFERENCE
BEARING: NORll-t 70 DEGREES 59 MINUTES 14 SECONDS EAST,lliE CENTERUNE OF ALLEN
ROAD RELOCATED A5 PER O.D.O.T. HIGHWAY PlANS; TOGE111ER Willi ALL RIGHT, TITLE
AND INTEREST, IF ANY OFTHE MORTGAGOR TO lHE PRE ISES DESCRIBED IN DEED BOOK 102
PAGE 265,RECORDER'S OFFICE,FAYETTE COUNTY 1 OHIO (EASEMENT AREA WITHIN U.S.
ROUTE 35 RElOCATED GRANTED TO THE STATE OF OHIO). . PARCEL TWO CONTAINING 2.27
ACRES: SITUATED IN lliE TOWNSHIP Of JEFFERSON, COUNlY OF FAYElTE, STATE OF
OHIO,BEING A PART OF V.M.S.NO. 1361, AND BEING FURTHER BOUNDED AND DESCRIBED A5
FOLLOWS: 1 of4

 


GRAPHIC [g136892ko25i009.gif]

COMMENCING AT A P.K. NAIL (FOUND) UNDER THE PAVEMENT IN THE OLD CEN"TCRUNE Of
U.S.ROUTf 35,SAID P.K. NAIL BEING THE NORTHWESTERLY CORNER OF THE ORIGINAL 2.63
ACRES "THIRD TRAIT' AS CONVEYED TO lEENORA B. MORROW (D.B. 103, PAGE 709);
lliENCE WITH lliE OLD CENfERUNE OF U.S. ROtJTT: 35 N 62 DEG. 02 MIN. 00 SEC. W,
A DISTANCE OF 383.32 FT.TO lliE llWE POINT OF BEGINNING OF TiiE TRACT OF LAND
HEREIN DESCRIBED; Wffif A NEW DIVISION UNE 5 27 DEG. 58 MIN. 00 SEC. W 1 PASSING
A 5/8" IRON PIN (SET) AT 40.54 FT., A TOTAl DISfANCE OF 462.85 FT. TO A 5/8"
IRON PIN (SE1) IN THE NORTiiERLY UNE OF TI-iE ORIGINAL 171.5220 ACRE TRACT AS
CONVEYED TO JANES FAMILY PARTNERSHIP, LP. (O.R. 183, PAGE 769); THENCE WITH Tl1E
NORTHERLY UNE OF JANES FAMILY . PARTNERSHIP, LP. N 87 DEG. 22 MIN. 54 SEC. W, A
DISTANCE OF 228.82 Fr. TO A 1/2" IRON PIN (FOUND},SA1D IRON PIN BEING THE
SOUTHEASTERLY CORNER OF ntE 11.756 ACRE TRACT AS CONVEYED TO NATIONAL
AlffO{TRUCK STOPS, INC., (0.6. 174, PAGE 1093); THENCE WITH THE EASTERLY UNE OF
NATIONAL AUTO[TRUCK STOPS, INC. N 27 DEG. 58 MIN. 00 SEC. E1 PASSING A 5/B" IRON
PIN (FOUND) MARKING THE NORTHEASTERlY CORNER OF SAID NATIONAL AUTO{TRUCK STOPS,
INC. AT 497.77 FT., AND CONTINUING WlTH THE NORTHWESTERLY UNE TO THE 6.074 ACRE
TRACT OF WHIOi TI-tiS DESOUPTION IS A PART, A TOTAL DISTANCE OF 560.81 FT. TO A
POINT IN llfE OlD CENTERliNE OF U.S. ROUTE 35; TiiENCE WITH THE OLD CENTERliNE
OF U.S. ROUTE 35, S 62 DEG. 02 MIN. 00 SEC. E, A DISTANCE OF 206.79 FT. TO lliE
TRUE POINT OF BEGINNING, THENCE WITH THE OLD CENTERUNE OF U.S. ROUTE 35, S.,
CONTAINING 2.430 ACRES OF LAND. BEAAJNGS ARE BASED UPON 11-iE RECORD BEARING (N
27 OEG. 58 MIN. 00 SEC. E) OF TliE WESTERLY LINE OF THE 6.07ACRE TRACT AS FOUND
IN DEED BOOK 160, PAGE 163. TiiE ABOVE DESCRIPTION IS A PART OF lliE 6.074 ACRE
TRACT AS CONVEYED TO GARNER FAMILY PARTNERSHIP AND RECORDED IN DEED BOOK 160,
PAGE 163 OF TliE FAYETIE COUNlY RECORDER'S OFFICE. LAND SURVEYED IN JULY
1998,UNDER THE DIRECTION Of THOMAS E. PURTElL 1 REGISTERED PROFESSIONAL SURVEYOR
NO. 6519, THE SURVEY PLAT OF WHICH IS REFERRED TO AS DRAWING NO. 598-812 ON FILE
IN THE OFFICE Of MCCARTY ASSOCIATES, WASHINGTON C.H., OHIO. ALL IRON PINS (SET)
ARE 5/8" DIAMETER WITH 1-3/4" DIAMETER PLASTIC CAPS STAMPED "MCCARlY
ASSOCIATES." EXCEPTED lllEREFROM IS THE FOLLOWING TRACT: SITUATED IN THE
TOWNSHIP OF JEFFERSON, COUNlY OF FAYmE, STATE OF OHro, AND IN lliE SURVEY NO.
1361, VlRGlNIA MILITARY DISTRICT, AND BOUNDED AND DESCRIBED AS FOLLOWS: PARCEL
NO. l62WD BEING A PARCEL OF LAND lYING ON ntE RIGHT SlOE OF THE CENTERUNE OF A
SURVEY, MADE BY TliE DEPARTMENT OF TRANSPORTATION, AND RECORDED IN BOOK PAGE
------OF lliE RECORDS OF FAYETTE COUNTY AND BEING lOCAlCD Win-liN THE FOLLOWING
DESCRlBED PO{NT IN TifE BOUNDARY lliEREOF. BEGINNING AT A RAILROAD SPIKE FOUND
AT THE NORTHWfSTERLY CORNER OF A 2.31 ACRE TRACT CONVEYED TO LEENORA B. MORROW
f'.S RECORDED IN DEED BOOK 96, PAGE 515 AND DEED BOOK 103, PAGE 709, lliE
SOUTHEAS'TERLY CORNER Of A 5.299 ACRE TRACf CONVEYED TO CROWN PROPERlY
DEVELOPMENT, AN OHIO CORPORATION PS RECORDED IN DEED BOOK 168, PAGE 93, AND IN
THE EASTERLY UNE OF TliE VIRGINIA MIUTARY DISTRICT SURVEY NO. 1361, AND ON TiiE
EXISTING CENTERUNE OF EXISTING US-35, AND BEING 12.00 FEET RIGHT OF STATION
66+89.94, PROPOSED CENTERUNE OF EXISllNG US-35. THENCE AlONG TiiE CENTERLINE OF
EXISTING US-35 AND THE SOUTHERLY UNE OF SAID CROWN PROPER1Y DEVELOPMENT, NORTH
59° 22' 43" WEST A DISTANCE OF 382.79 FEET TO THE GRANTOR'S NORTiiEASTERLY
CORNER, AND llfE NORTHWESTERLY CORNER OF AVt30 3 of4

 


GRAPHIC [g136892ko25i010.gif]

ACRE TRACT CONVEYED TO MICHAEL J. GARNER AS RECORDED IN OFFICIAL RECORD 41,PAGE
692, SAID POINT BEING 12.00 FEET RIGHT OF STATION 63+07.15 PROPOSED CENTERUNE OF
EXISTING US-35 AND BEING 111E TRUE PO£rff OF BEGINNING: THENCE ALONG THE
GRANTOR'S EASTT:RLY UNE AND THE WESTERLY UNE OF SAID 2.430 ACRE TRACTSOUTl-f 30°
38' 09" WEST A DISTANCE OF 63.00 FEETTO A POINT 75.00 FEET RIGHT OF STATION
63+07.13 PROPOSED CENTERUNE OF EXISTING US-35; THENCE NORlH 59" 22' 43" VIlEST A
OISfANCE OF 107.66 FEET TO A CONCRETE MONUMENT FOUND AT THE CORNER OF THE
EXISllNG SOt.mfERLY RIGHT-OF-WAY liNE OF EXISTING US-35, 75.00 FEET RIGHT OF
STATION 61+99.'17 PROPOSED CENTERUNE OF EXISTING US-35; TiiENCE NORTH 30° 37 17"
EAST A DISTANCE OF 63.00 FEET TO A P.K. NAIL FOUND IN THE GRANTOR'S NORlliERLY
UNE AND TifE SOUTHERLY UNE OF SAID CROWN PROPERTY DEVELOPMENT, 12.00 FEET RIGHT
OF STATION 61+99.47 PROPOSED CENTERUNE OF EXISTING US-35; THENCE ALONG THE
GRANTOR'S NORTiiERLY UNE AND THE SOUTHERLY UNE OF SAID CROWN PROPERTY
DEVaOPMENT,SOUlH 59° 22' 43" EAST A DISTANCE OF 107.67 FEET TO niE.TRUE POINT OF
BEGINNING. lHE ABOVE DESCRIBED AREA CONTAINS 0.156 ACRES MORE OR LESS INCLUDING
THE PRESENT ROAD WHICH OCOJPIES 0.099 ACRES MORE OR LESS AND IS FROM AUDITOR'S
PARCEL NO. 060-015-0-00-013-02 WHICH PRESEN11.Y CONTAINS 2.430 ACRES. THE
BEARINGS ARE BASED UPON A SURVEY MADE FQR FAY-35-2.57 AS RECORDED IN PLAT
BOOKPAGECOUNTY RECORDER'S OfFICE. TlUS DESCRIPTION IS BASED ON A SURVEY MADE BY
ERIKSSON ENGINEERING FOR lliE DEPARTMENT OF TRANSPORTATION IN 1995, WILLIAM G.
YOUNG,REGISTERED SURVEYOR NO. 6109.· SAID STATIONS BEING THE STATION NUMBERS AS
STIPUlATED IN THE HEREINBEFORE MENTIONED SURVEY AND AS SHOWN BY PLANS ON ALE IN
THE DEPARTMENT OF TRANSPORTATION,COLUMBUS,OHIO. 4 or4

 


GRAPHIC [g136892ko25i011.gif]

EXHIBIT A-25 TA North Canton 44.50 Portage St., NW North Canton. Of·[ Situated
ln the Township clladcsm,COooty of and State of Oh!o and being part of the
southeast QuartEr of SedJoo 12, Township 11{Jad<son) Range 9 Mid befng further
described as rcllows: .Q)mmendng ror refelence at a CXXIlty rnorlJma'\t at the
soothwest Cl1meT d the southeast quarter of sedJon 12; thence S 8703rss-E along
the south lne of sedJon 12,. a dof oi!Ol.88 feet to a S{ff" steel rod set at
tt.e trueof beghllng; 1) Thena! N 120 28 11• W;a dfstance of 419.36 reet to a
5/fY' sb!ef rod set; 2)1llel¥:e N 000 16• 33" E, along the right-d·way rl
Interstate Tl,a clstance of 568.01 feet to a SN' steel rod set; 3}"Thefxe N 11°
CW 3o-W, contfllliro along saki J');Jht-of-way, a dls1arre of 112.87 feet to a
5/fr steel r.;>d set; 4}Thence N 560 47 liD" I; along a rfght-of-way'cfPorf:age
Street N.W., a distanced 151.89 feet to a 5/fJ" sree rod set; 5) Theom s 140 19"
55" E, along lands now or former1y awned by M.K1ttDe. a cfastance of 224.00 reet
tx> a 5/8'" sted rod set; . . 6) lheno! N 75° 40' 06.. E, afulg l:lnds now or
fonnerty owned by M.Klttoe, a distanm of 200.06 feet 10 a pofnt WftneSs¢ by a
5/fi" steel rod set S 75° 40' 06"' W, a df.stana! of 5.00 feet; 7) Thence s. 140
19" 54" E, along the west line of North cantooas.recordetnd Plat Book1Pages
8!HJ8 and landsnow« formerty owned by D.KJtat, a distance of 1058.83 feet to a
stee rod round (and passing rNer a 5W SteeJ rod set at s.oo feet); .a) Thence N
aJD "Sl" 55'" W, ablg the soutta In!of Sectlon 12, a dlstum of 529.66 feet tD a
5/3" steet rod set at the true plare at begiMing end cootaWng 11.199 acres or
4871849uare· feet maeor less. The Beatfngs are based on the c:er(er1Jnepfat for
Interstate Tl.

 


 

GRAPHIC [g136892ko27i001.gif]

EXHIBIT A-26 i.A Sayre !--+0 E:\it 2() Sa:rc. OK A trad:of land being part of
the Southeast Quarter (SE/4) of SectJon fourteen {14), and a part of the
Northeast Quarter (NE/4} of Section Twenty-three (23),Township Ten {10) North,
Range Twenty-three (23} West# of the Indian Base and Merfdlan, Beckham County,
Oklahoma, being more particularly desaibed by metes.and bounds as follows:
Beginning at a point on the East Une and fi7.47 feet South of the Northeast
Corner of said Northeast Quarter (NE/4) of Section Twenty·three (23}; Thence
South 01°05'45.. West, along t;fle East Une of said Section Twenty-three (23), a
distance of 263.16 feet; · Thence North 88°50'23" West, a distance of 572.43
feet; Thence South 26°26'57" West,a distance of 550.47 feet; Thence North
89°08'58" West, a distance of 726.58 feet, to the Easterly RJghtwof-Way Une of
Interstate 40; Thence North 35°42'52" East, along the Easterly Right-of Way Une
of Interstate 40, a di5tance of 440.,5 feet; Thence on a curve to the tfght
having a radius of 5504.58 feet, with a DeJta Angle of 01°47'49" and an arc
length of 172.64 feet; Thence South 88°29'25" East, a distance of 350.74 feet;
Thence North 26°26'57" East, a distance of 361.62 feet to the North Une of the
Northeast Quarter (NE/4) of Section Twenty-three (23); Thence continuing North
26°26.57• East, a distance of 10.19 foot, Into the Southeast Quarter (SE/4} of
Section Fourteen {14), Township Ten (10} North, Range Twenty-three (23) West, of
the Indian Base and Meridlan1 Beckham County, Oklahoma; Thence North 49°06'54n
West" a distance of 181.89 feet, to the Southeasterly Right-of· Way line of
Interstate 40; Thence on·a curve to the right having a radius of 5504.58 feet,
with a Delta Angle of 02°02'51" and an arc length of 196.71feet1 along the
Southeasterly Rlght·of·Way Une of Interstate 40: Thence North 59°31'32" Eastf
along the Southeasterly Right-of-Way Une of Intersta e 40, a distance of 341.66
feet; Thence North 71°37'53" East;. along the Southeasterly Right-or-way Une of
Interstate 401 a distance of 290.10 feet; Thence South 67a16'41n Eaalong the
Southerly RJght of-Way Une of Interstate 40, a distance of 50.46 feet; I of2

 


GRAPHIC [g136892ko27i002.gif]

Thence Sou051J06'41" East 1 along the Westerly Right-of-Way tine of Interstate
40,a distance of 191.05 feet; Thence South 00°53'45" West, along the Westerly
Right-of-Way Une of Interstate 40, a distance of 332.57 feeti Thence Soutfl
09°00'sa• East, along the Westerfy Right-of-Way Une of Interstate 40, a dfstance
of 68.34 feet, to the South line of SOutheast Quarter {SE/4) of said Section
Fourteen {14); Thence South 881154'15" East, a otstance of 33.00 feet to the
Point of Beginning. 2 of2

 


GRAPHIC [g136892ko27i003.gif]

EXHIBIT A-27 Barkeyville, PA (TA) 5644 SR8; PO Box 333B Harrisburg, PA All that
certain parcel or parcels of land situate in Barkeyville Borough, Venango
County, Pennsylvania, bounded and described as follows: Parcel1: Beginning at
the intersection of the centerline of State Route 8 (SR0008) and the centerline
of Township Road No. 313 (T-313); thence South 86 degrees 29 minutes 31 seconds
West along the centerline of T-313 a distance of 1853.15 feet to a point; thence
continuing along the centerline of T-313 along the arc of a curve to the left
said curve having a radius of 2121.15 feet, a chord of 230.56 feet and a chord
bearing of South 83 degrees 22 minutes and 35 seconds West, a distance of 230.67
feet to a point; thence South 80 degrees 15 minutes 40 seconds West continuing
along the centerline of T313, a distance of 187.00 feet to a point; thence
continuing along the centerline of T-313 along the arc of a curve to the right
said curve having a radius of 1850.47 feet, a chord of 142.85 feet and a chord
bearing of South 82 degrees 28 minutes 23 seconds West, a distance of 142.88
feet to point; thence North 0 degrees 20 minutes 56 seconds West a distance of
948.80 feet to a point; thence South 86 degrees 12 minutes 33 seconds West a
distance of 192.58 feet to a point; thence North 0 degrees 03 minutes 28 seconds
East a distance of 819.63 feet to the South right of way line of Interstate
Route 80 (1-80); thence along the South line of 1-80 along the arc of a curve to
the right said curve having a radius of 3711.83 feet, a chord of 73.28 feet and
a chord bearing of South 71 degrees 46 minutes 57 seconds East a distance of
7328 feet and a chord bearing of South 71 degrees 46 minutes 57 seconds East a
distance of 73.28 feet to a point; thence South 71 degrees 13 minutes 01 second
East along the South line of 1-80 a distance of 258.69 feet to a point; thence
South 0 degrees 20 minutes 10 seconds East a distance of 541.28 feet to a point;
thence North 88 degrees 48 minutes 44 seconds East a distance of 1773.00 feet to
the South right of way line of Interstate 80 eastbound exit ramp; thence South
75 degrees 03 minutes 00 seconds East along the South line of 1-80 eastbound
exit ramp a distance of 511.11 feet to the centerline of State Route 8; thence
South 3 degrees 42 minutes 59 seconds West along the centerline of Route 8, a
distance of 234.18 feet to a point; thence continuing along the centerline of
Route 8 along the arc of a curve to the right said curve having a radius of
5729.65 feet, a chord distance of 419.91 feet and a chord bearing of South 5
degrees 48 minutes 59 seconds West a distance of 420.01 feet to a point; thence
South 7 degrees 54 minutes 59 seconds West a along the centerline of Route 8, a
distance of 140.47 feet to the centerline of Township Road No. 313 and the point
of beginning. CONTAINING 61.040 acres of land more or less.

 


GRAPHIC [g136892ko27i004.gif]

Parcel 2: Beginning at Northwest corner of land now or formerly of C.P.
Gritzmaker at the Southwest corner of land now or formerly of D. Hilliard and
the Southeast corner of land now or formerly of W. P. Whelldon; thence South 0
degrees 20 minutes 10 seconds East a distance of 342.28 feet to the North right
of way line of Interstate 80 (1-80); thence North 71 degrees 13 minutes 01
seconds West along the North line of 1-80 a distance of 249.15 feet to a point;
thence continuing along the North line of 1-80 along the arc of a curve to the
left said curve having a radius of 4027.83 feet, a chord of 179.33 feet and a
chord bearing of North 72 degrees 29 minutes 33 seconds West an arc distance of
179.34 feet to a point; thence North 0 degrees 03 minutes 28 seconds East a
distance of 208.92 feet to a point; thence South 89 degrees 53 minutes 06
seconds East a distance of 404.68 feet to the Northwest corner of land now or
formerly of C. P. Gritzmaker and the point of beginning. Also encumbering the
following described land to the extent not included in the aforedescribed land:
All that certain piece or parcel of land situate in the Borough of Barkeyville,
formerly the Township of Irwin, County of Venango and Commonwealth of
Pennsylvania, bounded and described as follows: Beginning at a point in the
center of Legislative Route 233 (Traffic Route 8) at its intersection with
Township Road No. 313; thence South 85 degrees 22 minutes West along the
center-line of Township Road 313, for a distance of 2000.00 feet to a point in
the center of Township Road 313; thence South 78 degrees 2' West (interior angle
187 degrees 20 minutes along the Township Road 313 for a distance of 419.2 feet
to a point in the center of Township Road 313; thence North 01 degrees 30
minutes West (interior angle 79 degrees 32 minutes) for a distance of 958.2 feet
to an iron pin; thence North 99 degrees 1 minute West (interior angle 266
degrees 31 minutes) for a total distance of 193.0 feet to an iron pin; thence
North 05 degrees 45 minutes east (interior angle 86 degrees 14 minutes) for a
distance of 1359.0 feet to a stone with a chiseled cross and guarded with an
iron pin; thence South 84 degrees 15 minutes East (interior angle 90 degrees 0'
minutes) for a distance of 405.0 feet to an iron pin; thence South 01 degrees 25
minutes West (interior angle 94 degrees 20 minutes) for a distance of 1183.1
feet to an iron pin; thence North 87 degrees 39' East (interior angle 273
degrees 46 minutes) for a distance of 2176.0 feet to a point in the center of
Legislative Route 233 (Traffic Route 8); thence South 02 degrees 30 minutes West
(interior angle 85 degrees 09 minutes) along the centerline of L. R. 233 for a
distance of 581.92 feet to a point on L. R. 233; thence South 06 degrees 42
minutes West (interior angle 175 degrees 48 minutes) for a distance of 355.22
feet to said point of beginning (interior angle 101 degrees 20 minutes)
Excepting and reserving from the above described premises, that portion of the
property that was conveyed to the Pennsylvania Department of Highways.

 


GRAPHIC [g136892ko27i005.gif]

Being Map No. 31-001-018 (Parcell) and 31-001-009 (Parcel2) BEING the same
premises which TA Operating LLC, a Delaware limited liability company, by Deed
dated 01/29/2007, and recorded 02/05/2008 in the Office of the Recorder of Deeds
in and for Venango, County, Pennsylvania in Book 0482 Page 0313, granted and
conveyed unto HPT TA Properties Trust, a Maryland real estate investment trust,
in fee.

 


GRAPHIC [g136892ko27i006.gif]

EXHIBIT A-28 TA Lamar 5600 Nittany Valley Drive Lamar. PA Legal Description l J
AUTHAT CERTAIN piece,parcel and lot of land situate in Porter Township, Ointon
County, Commonwealth of Pennsytvania bounded and described as fofl9ws: BEGINNING
at a point at the intersection of the easterly right of way line of S.R. 0054
(50.00 feet from centerline) wfth the southerfy right of way line of Ramp D of
S.R. 0080 (90.00 feet from centerline). TI-fENCE from·said,point of beginning
and continuing along said southerly right of way fine of Ramp 0 of S.R. 0080
North n degrees 04 minutes 26 seconds Ea1212.09 feet to set an iron pin. THENCE
along the line of lands of Ralph E. & Vema R. Dotterer by the following five
courses and distances: 1. South 32 degrees 32 minutes 00 seconds East, 798.00
feet to a set iron pin. 2. South 29 degrees OS minutes 00 seconds West, 680.00
feet to a set iron pin. 3. South 47 degrees·ot minutes 10 seconds West, 1828.25
feet to a set Iron pin. 4.North 26 degrees 52 minutes 57 seconds West,432.25
feet to a point ln the center of S.R. 0064! said point being further located
North 30 degrees 23 minutes 36 seconds East 525.63 feet from the intersection of
the centerline of S.R. 0064 with the centerline of former L.R.18044, said
Intersection being the southwesterly comer of lands of Ralph E. & Vema R.
Dotterer as described in D.B. 265 P.1030. THENCE continuing along tne centerline
of S.R. 0064 North 30 degrees 23 minutes 36 seconds East, 1116.83 feet to the
point of beginning. CONTAINING therein 68.262 acres of land as above desoibed.
THE above described property Is that same as desoibed in First American Trt:le
Insurance Company Commitment No. ALS 226. ALSO encumbering the following
described land to the extent not lnduded in the afore described land: PARCEL NO.
1: ALL THOSE (3) CERTAIN pieces or parcels of land situate In Porter Township,
Ointon County, Pennsylvania, bounded and described as follows, to wit: NO. 1 Ali
That Certain piece or parcel of land situate on the South side of the State
Highway, Route No. 64, known as the Turnpike, bounded and described as follows,
to wit: BEGINNING at a post on the South side of the said State Highway, Route
No. 64, on comer of land formerly of Herbert Hayes,now or late of George
Cummo;thence along line of land now or late of George Cummo and also along line
of land formerly of Edward Maurer, now or late of Ralph Funk, South 27-1/2
degrees East, a distance of ninety (90) perches to a line on comer of land now
or late of Ralph Funk and land fonnerfy of Uyod Maurer,now or late of Harry
Shilling; thence along said line, North 63-1/2 degrees East, a distance of one
hundred two and 8/10 (102.8) perches to a post on comer of land now or late of
Hany Shilling; thence along line of land now or late of Thomas Rlchell and land
formerly of Lavine Smith, now or late of Willard E. Smith,North 27 1/2 degrees
West, a distance of one hundred thirty-nine and one-half (139-1/2) perdles to a
post on the South side of State highway, Route No. 64; and thence along said
State Highway, South 38 degrees West, a distance of one hundred thirteen and
one-half (113-1/2) perches to a post, the place of beginning. Containing
seventy-three (73) acres, more I of4 ·

 


GRAPHIC [g136892ko27i007.gif]

or less. EXCEPTING AND RESERVING,therefrom and thereout that portion of the
above described premises taken for highway purposes and containing one (1)
acre,more or less. NO. 2 BEGINNING at a stone comer on line of land now or late
of Thomas Richeii and being also a comer of the land now or late of the Shilling
Estate; thence along land now or late of the said Thomas Richell. North 29-1/4
degrees West,a distance of forty-five (45) perches to a stone; thence along land
formerly of A N. Heckman,now or late of C.L Strunk, South 61-3/4 degrees West, a
distance of forty-two and eight-tenths (42.8) perches to a stone; thence along
land now or late of C.L Strunk, South 29-1/4 degrees East,a distance of
forty-four and seven-tenths (44.7} perches to a stone In lane; thence along land
now or late of A.D. Moyer and Shilling Estate, North 62-1/4 degrees East, a
distance of forty-two and eight-tenths (42.8) perches to a stone,the place of
beginning containing twelve (12) acres, neat measure. NO.3 BOUNDED on the North
by lands now or late of Uyod Maurer;on the West by land now or late of John
Shilling, deceased;on the South by lands now or late of J.M.Oumm; and on the
East by lands now or late or Thomas Rishell. Containing three (3) acres, more r
less. BOUNDED on the North by lands now or late of Uyod Maurer;on the West by
lands now or tate of A.D. Moyer; on the South by lands now or late of J. M.
Dumm; and on the East by lands now or late of the Shilling Estate.Containing
five (5) acres,more or less. The Three (3) above described parcels of land are
also described according to a survey thereof made by Westmoreland Engineering
Co.,Inc., dated December 1966, as follows: BEGINNING at a point In the Center
Une of Pennsylvania State Highway LR. 58 (T.R. 64); thence along lands now or
formerty of Dale E. Bair and Mary A. Bair, S. 34 degrees 20 minutes 25 seconds
E, a distance of 2274.55 feet to a point; thence 34 degrees 20 minutes 25
se<:onds E, a distance of 29.74 feet to a point; thence 34 degrees 32 minutes 46
seconds E, a distance of 1309.60 feet to a point; thence 56 degrees 53 minutes
00 seconds W,a distance of 623.62 feet to a point; thence N 34 degrees 52
minutes 35 seqJ.n.ds W,a distance of 551.57 feet to a point; thence 56 degrees
38 minutes 39 seconds W, a distance of 75.11 feet to a paint; thence N 35
degrees 00 minutes 10 seconds W, a distance of 746.44 feet to a point; thence S
54 det]rees 33 minutes 28 seconds W 1 a distance of 988.59 feet to a point;
thence N 34 degrees 29 minutes 02 seconds W, a distance of 1503.18 feet to a
point In the Center Une of Pennsylvania State Highway LR.58 (T.R. 64);thence
along the Center Line of State Highway, N 30 degrees 25 minutes 09 seconds E, a
distance of 952.64 feet to a point ;thence continuing along the Center Une of
said Highway, N 30 degrees 28 minutes 24 seconds E. a distance of 926.'18 feet
to the place of beginning. The above described tract contains 94.082 acres.
Excepting And Reserving therefrom and thereout approximately 1/36 of an acre
taken by the Commonwealth of Pennsylvania for the amstruction of Interstate
Highway 60. PARCEl NO. 2: FIRST: ALL THAT CERTAIN LOT OR TRACT Of lAND situate
in the Township of Porter, County of Clinton and Commonwealth of Pennsylvania(
bounded and described as follows: 2 of4

 


GRAPHIC [g136892ko27i008.gif]

BEGINNING at a point in the center line of Pennsylvania State of Highway
Legislative Route 58 (Traffic Route 64); thence along lands now or former1y of
J. Gaylord Confer and Fannie J. COnfer,SOuth 34 degrees 20 minutes 25 seconds
East a distance of 162.37 feet to a point, said point be1ng on the legal
right-of-way fine for Umited Access fur Pennsylvania State Highway legislative
Route 100'11 Section 45 (Intenrtate Route 80) and also being the place·of
beginning; thence along said right-of-way nne, North 72 degrees 07 minutes 06
seconds East, a distance of 1181.30 feet to a point; thence continuing along
said right-of-way line on a rurve to the left having an arc length of 3n.22 feet
and a radius of 3969,83 feet (chord bearing North 74 degrees 57 minutes 34
seoonds East-chord length Jn.to feet) to a point; thence along lands now or
forrnerfy of Aaron Stem, South 34 degrees 43 minutes 02 seconds East, a distance
of 643.15 feet to a point; thence along same lands, north 57 degrees 39 minutes
47 seconds East1 a distance of 2.94.07 feet to a point;thence along same lands
South 33 degrees 23 minutes 10 seconds East a distance of 1072.12 feet to a
stonei thence along lands now or formerly of MabelDumm and Thomas Rishel, South
56 degrees 30 minutes 30 seconds West a distance of 1764.29 feet to a point;
thence along lands now or forrnerfy of J. Gaylord Confer and Fannie J. Confer,
north 34 degrees 20 minutes 25 seoonds West, a distance of 2112.18 feet to the
place of beginning. THE above described tract contains 71.92S9 acres. SECOND:
ALL mAT CERTAIN TRAIT OF lAND situate in the Township of Porter,County of
Ointon, and Commonwealth of Pennsylvania,bounded and described as follows:
BEGINNlNG at a point in the Southeasterly line of Pennsylvania State Highway
Legislative Route SB (Traffic Route 64)1 80 feet w1de,at the Westerly line of
land now or late of Aaron Stem; thence along said land South 34 degrees 43
minutes 02 seconds East 685.72 feet to a point on the Northerly right-of­ way
line of State Highway Legislative Route 1009 (also known as Interstate Route
80);thence by said right-of way line Westwardly by a curve to the right having a
radius of 2794.93 feet and an arc length of 408.16 feet (chord bearing South 84
degrees 089 minutes 49 seconds West,chord length 407.60 feet) to a point; thence
continuing by said right-of-way line South 88 degrees 20 minutes 30 seconds West
194.55 feet to the line of land of Willard E. Smfth; thence by said land of
Smith, the following two courses and distances; North 36 degrees 23 minutes 56
seconds East 157.63 feet to a point; thence North 58 degrees 42 minutes 03
seconds West 138.02 feet to a point In the Southeasterly line of State highway
legislative Route 58; thence along said nne of said Highway,North 30 degrees 28
minutes 24 seconds East 139.31 feet to a point; thence continuing along said
Highway, by a curve to the left having a radius of 7679.<t9 feet and an arc
length of 334.66 feet (chord bearing North 29 degrees 13 minutes 29 seconds
East,dlord length 334.65 feet) to the place of beginning. CONTAlNING 4.5659
acres. EXCEPTING AND RESERVING from the above described parcel the following two
(2) parcels: 1) Deed of Boron Oil Company to Tri-County Oil Corporation, dated
12/6/1972 and recorded in dinton County, Pennsylvania,in Deed Book 239 page 866.
2) Deed of Ohio Oil Company (formerly B. P. Oil Inc., formerly Boron Oil
Company}, dated 10/29/1987, and Page 834. ALSO Excepting and Reserving from both
Parcels 1 and 2 above 97.354 acres conveyed by B.P. Oil Compcmy, Inc. (formerly
Boron Oil Company) to Ralph E.Dotterer and Vema R. Dotterer,his wife, on
q/18/1978, in Ointon County, Pennsylvania, in Deed Book 265 Page 1030. ALSO
Excepting and Reserving from the above described premises the following two (2)
parcels: 3 of4

 


GRAPHIC [g136892ko27i009.gif]

1) Deed to the Commonwealth of Pennsylvania, DepartmentofTransporatlon recorded
2/2.3/20011n Instrument No. 2001-809. 2) Deed tn East Nittany Valley Joint
Munidpal Authority recorded OS/16/2001ln Instrument No. 2001-2.207. TOGETHER
with the benefits and subject to the burdens for the reservation of drainage
right of way and water well as reserved in deed from B.P. Oil Company, lnc.
(formerly Boron Oil Company) to Ralph E. Dotterer and Vema R. Dotterer,his
wife,on 4/18/1978,In Ointon County Pennsylvania,In Deed Book 265 Page 1030.
BEING Tax Parcel No. 02-01-0021. BEING the same premises which BP ExPioratlon &
Oil Inc.,an Ohio Corporation by Deed dated 12/9/1993 and recorded 12/15/1993 in
the County of Ointon in Record Book 655 Page 153, conveyed unto TA . Operating
Corporation, a Defaware Corporation,In fee. ALSO" BEING the same premises which
BP.Exploratlon & Oil Inc.,an Ohio Corporation, by Quit Oalm Deed dated 12/9/1993
and recorded 12/lS/1993 in the County of Clinton in Record Book 655 Page
161,conveyed unto TA Operating Corporation, a Delaware Corporation,In fee. 4 of4

 


GRAPHIC [g136892ko27i010.gif]

EXHIBIT A-29 TA Manning 30 I 4 Paxville Highway iv1anning, SC PROPERTY
DESCRIPTION Tax Map No. 137-00-04-001 All that certain piece, parcel or tJact
ofland with improvements thereon. located in the North Manning area, containing
15.1 0 acres: POINT OF BEGINNING: a concrete monument (old mark) on the eastern
US Interstate 95 right of way and the northern right of way of SC Highway 261
intersect: THENCE along the I-95 right-of-way North 13-31-00 East a distance of
242.57 feet to a concrete monument (old mark);· 11-IENCE continuing along the
1-95 right-of-way North 13·30-14 East a distance of222.30 feet to a concrete
momnnent (old mark); TH ENCE continuing along the 1-95 right-of-way North
13-41-15 East a distance of 124.98 feet to a concrete monument (old mark);
THENCE continuing along the I -95 right-of-way along the arc of a curve - 339.86
feet with a radius of 1030,70 feet the chord bearing of North 23-00-06 East a
distance of 338.33 feet to a concrete monwnent (old mark); THENCE continuing
along the I -95 right--of way North 30-39-12 East a distance of 173.29 feet to a
concrete monument (old mark); THENCE continuing along the I -95 right-of-way
North 41-53-33 East a distance of 549.29 feet to a concrete monument {old
mark.); THENCE along a transition right-of-way South 65-32-54 East a distance of
28. I 4 feet to a concrete monument {old mark); TiffiNCE along the original I
-95 frontage road now South Carolina Highway 8-14-758 (A.M. Mash Road) South
09-19-09 West a distance of 18 t 7.65 feet to a railroad spike (set in
pavement); THENCE along a right-tum lane South 69-33-00 West a distance of 49.50
feet to a railroad spike (set in pavement) on the northern right-of-way South
Carolina Highway-261: THENCE along the northern right-of-way of S.C. 261 North
50-06-00 West a distance of353.60 feet to an iron pipe comer; TIIENCE continuing
along the right-of-way of S.C. 261 North 42-15-00 West a distance of206.90 feet
to the point ofbegirming. This being the identical property conveyed to National
Autoffruckstops, Inc by deed of Union Oil Company by deed dated April 13, 1993
and recorded April23, 1993 in Deed BookA-238 at page 68.

 


 

GRAPHIC [g136892ko29i001.gif]

EXHIBIT A-30 Derunark, TN (TA) 155 H\vy 138 Denmark, TN L YTNG AND BETNG
SITUATED TN THE 7TH CIVIL DISTRICT OF MADISON COUNTY, TENNESSEE, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A STAKE IN THE \VEST 1v1ARG[N OF
WHAT IS KNOWN TN THE YEAR 1953 AS THE PROVIDENCE ROAD AND 30 FEET FROM THE
CENTER OF SAME, AND BEING 710 fEET AS MEASURED ALONG PROVIDENCE ROAD TN A
SOUTHERLY DIRECTION FROi\.1 THE CENTER OF THE OVERPASS, AND BEING FURTHER
LOCATED AND DESCRIBED AS BEING THE NORTHEAST CORNER OF THE HAWKINS CEMETERYRUNS
THENCE WITH THE NORTH LINE OF THE CE!\1ETERY SOUTH 87 DEGREES 52 MINUTES WEST 76
FEET; THENCE SOUTH 02 DEGREES 06 MfNUTES EAST 75 FEET TO A STAKE, THE SOUTH\VEST
CORNER OF THE CEMETERY; TI-IENCE ACROSS THE OPEN fiELD SOUTH 44 DEGREES 22
iv1INUTES \VEST 647.25 FEET TO A STAKE ON A HIGH BANK; THENCE NORTH 80 DEGREES
23 MINUTES WEST 670.00 FEET TO A STAKE IN THE SOUTH MARGIN OF THE INTERSTATE
HIGHWAY NO. 40 AND 150 FEET FROM THE CENTER LINE OF SAME; THENCE \VTTH THE
EXISTING FENCE RO\V NORTH 59 DEGREES 37 MTNUTES EAST 450 FEET TO A STAKE;
'T'HENCE NORTH 72 DEGREES 22 MINUTES EAST 445.00 FEET TO A CONCRETE HIGliWA Y
MONUMENT; THENCE SOUTH 15 DEGREES 08 MINUTES EAST 141 FEET TO A HTGH\VA Y
MONUMENT RIGHT-OF-WAY MARKER TN THE \\,'EST MARGIN OF THE ABOVE MENTIONED
PROVIDENCE ROAD; THENCE \VITH SAID ROAD SOUTH 02 DEGREES 08 TvHNUTES EAST 264.00
FEET TO TI-IE BEGINNING. ALSO DESCRTBED AS FOLLO\VS: DESCRIPTION OF THE UNION
OIL CO lPANY OF CALIFORNIA, DBA UNOCAL PROPERTY IN MADISON COUNTY, TENNESSEE
RECORDED IN BOOK 480, PAGE 234: BEGINNING AT A FOUND T-POST IN THE SOUTH RIGHT
OF WAY LINE OF U.S. HIGl-TWA Y I-40 (150 FEET FROM THE CENTERLINE), SAID POTNT
BEGIN TN THE \VEST LINE OF PROPERTY RECORDED IN BOOK 480, PAGE 234; THENCE NORTH
59 DEGREES 37 MINUTES 00 SECONDS EAST \VITI-I THE SOUTH RIGHT OF WAY LINE OF U.
S. HIGH\V A Y I-40, 449.69 FEET TO A POINT; THENCE NORTH 72 DEGREES 02 tvHNUTES
42 SECONDS EAST \VITH THE SOUTH RIGHT OF WAY LINE OF U. S. HIGHWAY I-40, 444.59
FEET TO A FOlJND RIGHT OF WAY MONUMENT; THENCE SOUTII 15 DEGREES 48 MINUTES 42
SECONDS EAST \VITll THE WEST RIGHT OF \VA Y LINE OF PROVIDENCE ROAD, 141.00 FEET
TO A SET IRON PIN (30 FEET FROM THE CENTERLINE); THENCE SOUTH 02 DEGREES 16
MINUTES 14 SECONDS EAST \VITI--I THE WEST LINE OF PROVIDENCE ROAD, 262.19 FEET
TO A SET IRON PIN IN THE NORTH LINE OF HAWKINS FAMILY CEMETERY; THENCE NORTH 88
DEGREES 59 MINUTES 56 SECONDS \VEST WITH THE NORTH LINE OF HA \VKINS FAMILY

 


GRAPHIC [g136892ko29i002.gif]

CEI\fETERY, 75.00 FEET TO A SET IRON PIN; THENCE SOUTH 01 DEGREES 00 I\.1INUTES
04 SECONDS WEST \VITI-I THE WEST LINE OF HAWKINS FAtvfiL Y CEl'v1ETERY, 75.00
FEET TO A SET IRON PIN IN THE SOUTH LINE OF PROPERTY RECORDED IN BOOK 480, PAGE
234; THENCE SOUTH 43 DEGREES 20 MINUTES 31 SECONDS WEST WITH THE SOUTH LINE OF
PROPERTY RECORDED IN BOOK 480, PAGE 234,647.53 FEET TO A FOUND T-POST IN THE
WEST LrNE OF PROPERTY RECORDED IN BOOK 480, PAGE 234; THENCE NORTH 30 DEGREES 23
l'vfiNUTES 53 SECONDS WEST \VITI--I THE WEST LINE OF PROPERTY RECORDED IN BOOK
480, PAGE 234, 669.84 FEET TO THE POINT OF BEGI1\ ING AND CONTAINING 434,276
SQUARE FEET OR 9.970 ACRES OF LAND.

 


GRAPHIC [g136892ko29i003.gif]

EXHIBIT A-31 TA Nashville 111 N. First Street Nashville. TN LYING IN THE FIRST
OVIL DISTRICf,METROPOUTAN NASHVILLE,DAVIDSON COUN1Y,TENNESSEE, BEGINNING AT AN
IRON ROD SET ON THE NORTH RlGt-rr-OF-WAY UNE OF MAIN STREET ON JAMES ROBERTSON
PAAKWAY FRONTAGE ROAD1AT THE SOtffiiEASTERLY END OF ntE RETURN CURVE FOR NORTli
FIRST STREET; TifENCE, 1. Willi ID RETURN CURVE TO THE RIGHT, HAVIr-IG A RADIUS
OF 18.86 FEET, A DELTA ANGLE OF 94 DEGREES 35 MINUTES 11 SfCONDS,A OiORD OF
NORTH 62 DEGREES 02 MINUTES 06 SECONDS WEST, 27.71 FEET, AND AN ARC DISTANCE OF
31.13 FEET TO AN IRON ROD SET AT TilE POINT OF TANGENCY AND BBNG ON THE EAST
RIGHT-QF-WAY UNE OF NORTI-1 FIRST STREET,11-iENCE, 2. Wmt SAID EAST
RIGtfT-QF-WAY UNE OF NORTH FIRST STREET, NORTli 14 DEGREES 44 MINlJTES 31SECONDS
WEST,A DISTANCE OF 626.29 FEET TO A TACK SET IN LEAD,THENCE 1 · 3. OONTINUING
WITH SAID EAST RIGHT-QF-WAY LINE OF NORTH FIRST SlREET,NORTH 00 DEGREES 46
MINUTES 54 SECONQS EAST, A DISTANCE OF 268.94 FEET TO AN EXISTING P.K. NAIL AT E
SOUTHWEST CORNER OF THE LAND OF FRANCES B. SWIFT,/AS OF RECORD IN DEED BOOK
8494,PAGE 740,TN SAID REGISTER'S OFFICE, THENCE; '1. WITH llfE SOUTH UNE OF SAID
SWIFT l.AND1 NORTH 73 DEGREES 47 MINUTES 55 SECONDS EAST, A DISTANCE OF 417.00
FEET TO AN IRON ROD SET AT THE SOUTHEAST CORNER THEREOF, TiiENCE, 5. WITH THE
EAST UNE Of SAID SWIFT LAND,NO.RTH 35 DEGREES 42 SECONDS 55 MINUTES EAST, A
DISTANCE OF 75.00 FEET TO AN IRON ROD SET,THENCE, 6. CONTINUING WITH mE EAST UNE
OF SAID SWIFT LAND, NORlli 10 DEGREES 31 MINUTES OS SECONDS WEST, A DISTANCE OF
66.17 FEET TO AN IRON ROD SET ON THE SOUTI-1 RIGI-IT-Of.WAY UNE OF CSX RAILROAD;
THENCE, 7. WITH SAID SOUlH RJGHT-GF-WAY UNEOF CSX RAILROAD,NORTH 72 DEGREES 58
MINUTES 55 SECONDS EAST1 A DlSTANCE OF 424.87 FEET TO AN EXISTING IRON ROD ON
Tl-iE WEST RIGHT-OF­ WAY UNE OF INTERSTATE 65;THENCE, B. CONTINUING WITH SAID
WEST RIGHT-QF-WAY OF INTERSTATE 65, AND WITH A FENCE, SOUTH 16 DEGREES 12
MINUTES 18 SECONDS WEST, A DISTANCE OF 141.68 FEET TO AN IRON ROD SET; THENCE,
9. CONTINUING WITH SAID WEST RIGHT-oF-WAY OF INTERSTATE 65, AND WITH SAID
FENCE,SOUTH l6 DEGREES 47 MINUTES 52 SECONDS EAST,A DISfANCE OF 272.95 FEET TO
AN IRON ROD SET AT THE NORTHEAST CORNER OF THE LAND Of TATG,INC. OF RECORD IN
DEED BOOK 7488, 776 fN SAID REGISTER'S OFFICE;THENQ:, . 10. WITH THE NORTii UNE
OF SAID TATG LAND, SOIJfH 73 DEGREES 46 MINUTES 24 SECONDS WEST, A DISTANCE OF
240.90 FEET TO AN IRON ROD SET AT ll-fE NORTHWEST CORNER THEREOF;THENCE, . 11.
WITH THE WEST LINE OF SAID TATG LAND,SOUTH 16 DEGREES 28 MINUTES 05 SECONDS
EAST, A DISTANCE OF 9.02 FEET TO AN IRON ROD SET ON THE RIGHT-QF-WAY UNE OF THE
NORTilERLY END OF SECOND STREET; THENCE, . 12. WITH SAID RIGHT-oF-WAY UNE OF
NORTii SECOND STREET,AND WITH A TANGENT CURVE TO THE LEfT HAVTNG A RADIUS OF
50.00. FEET,A DELTA ANGLE OF 152 DEGREES 25 MINUTES 50 SECONDS, A CHORD OF SOUTH
09 DEGREES 10 MINUTES SO SECONDS WEST, 97.12 FEET, AND ARC DISTANCE OF 133.02
FEET TO AN IRON ROO SET AT THE POINT OF REVERSE OJRVA11JRE;THENCE, 13.
CONTINUING Wffif SAID RIGHT·OF-WAY UNE OF NORTH SECOND STREET, AND WITli A
TANGENT CURVE TO THE RIGHT,HAVING A RADIUS OF 18.44 FEET, A DELTA ANGLE OF 50
DEGREES 34 MINUTES 00 SECONDS,A CHORD OF SOUTH 41 DEGREES 45 MINlfTES OS SECONDS
EAST,15.75 FEET, AND ARC DISfANCE OF 16.27 FEET mAN IRON ROD SET AT THE POINT OF
TANGENCf, TIIENCE, 14. CONTINUfNG WITH SAID WEST RIGHT-QF-WAY UNE OF NORTH
SECOND STREET,SOUTH 16 DEGREES 28 MINllTES 05 SECONDS EAST,A DISfANCE OF 492.27
FEET TO AN IRON ROD SET AT THE POINT OF CURVATURE OF THE FOLLOWING TANGENT
CURVE;THENCE, 1 of3

 


GRAPHIC [g136892ko29i004.gif]

15. WITH SAID CURVE TO THE RIGHT, HAVING A RADIUS OF 19.09 FEET, A DELTA ANGLE
OF 94 DEGREES 21 MINUTES 00 SECONDS. A CHORD OF SOUTli 30 DEGREES 42 MINUTES 25
SECONDS WEST, 27.87 FEET, AND AN ARC DISTANCE OF 31.29 FEET TO AN IRON ROD SET
AT THE POINf OF TANGENCY AND ON THE NORTH UEN OF SAID MAIN STREET, THENCE; WITH
SAID NORTH RIGHT-OF­ WAY UNE OF MAIN STREET AND THE FOLLOWING 9 CALlS (UNES 16
THROUGH 24}; 16. SOUTH 77 DEGREES 45 MINUfES 18 SECONDS WEST, A DISTANCE Of
178.61 FEET,TO AN IRON ROO SEf AT TiiE POINT OF OJRVATURE OF THE FOLLOWING
TANGENT CURVE;THENCE, 17. Wffii SAID CURVE TO lliE LEFT,HAVING A RADIUS OF
150.20 FEET, A DaTA ANGLE OF 17 DEGREES 05 MINUTES 25 SECONDS,A a-fORD OF SOVTH
63 DEGREES 59 MINUTES 12 SECONDS WEST, 44.62 FEET, AND AN ARC DISTANCE OF 44.80
FEET TO AN IRON ROD SET AT lliE POINT OF TANGENCY;THENCE, 18. SO\ffi-l 51DEGREES
52 MINLITES 42 SECONDS WEST,-A DISTANCE OF 25.H FEET TO AN IRON ROD SEf AT THE
POINT OF CURVATURE OF THE FOLLOWlNG TANGENT CURVE; THENCE, 19. WITl-1 SAID CURVE
TO 11iE LEFf, HAVING A RADIUS OF 121.97 FEET, A DELTA ANGLE Of 25 DEGREES 52
MINUTES 00 SECONDS,A OiORD OF SOlffH 64 DEGREES 27 MINUTES 55 SECONDS WEST,
54.60 FEET, AND AN ARC DISTANCE OF 55.07 FEET TO AN IRON ROD SET AT n-tE POINT
OF TANGENCY;THENCE, 20. SOUTH 77 DEGREES 23 MINUTES 55 SECONDS WEST 1 A DISTANCE
OF 42.94 FEET TO AN IRON ROD SET AT THE POINT Of CURVATURE OF THE FOLLOWING
TANGENT CURVE,THENCE, 21. WITH SAID CURVE.TO THE LEFT, HAVING A RADIUS OF
4583.38 FEET, A DELTA OF 01DEGREE 15 MINUTES 01SECONDS,A CHORD OF SOlJfH 76
DEGREES 46 MINUTES 24 SECONDS WEST,100.01 FEET, AND AN ARC DISTANCE OF 100.02
FEET TO AN IRON ROD SET AT THE POINT OF COMPOUND OJRVATIJRE; 11-iENCE, 22. WITH
A NON-TANGENT CURVE TO THE LEFT,HAVING A RADIUS Of 881.37 FEET,A DELTA ANGLE OF
05 DEGREES 31MINUTES 31SECONDS, A CHORD OF SOurn 73 DEGREES 23 MINUTES 08
SECONDS WEST, 84.96 FEET, AND AN ARC DISTANCE OF 8"t.99 FEET TO AN IRON ROD,
THENCE, 23.SOUTH 71 DEGREES 50 MINLTTES 19 SECONDS WEST, A DISTANCE OF 61.01
FEET TO AN IRON ROD SET; THENCE, 24. SOUn-t 70 DEGREES 40 MINUTES 02 SECONDS
WEST, A DISTANCE OF 74.69 FEET TO THE POINT OF BEGINNING. . ALSO ENCUMBERING THE
FOLLOWING DESCRIBED LAND TO TilE EXTENT NOT INCLUDED IN THE AFOREDESCRIBED lAND;
lAND IN DAVIDSON COUNTY, TENNESSEE1 BEING LOT NOS. 1, 2, 3 AND 4 ON THE PlAN OF
RESUBDIVISION OF LOT NUMBER OF PART OF LOT NUMBER 1THRU 15, 66 THRU 93 AND
PORTIONS OF STREETS AND AllEYS SHOWN ON SHELBY'S FIRST ADDffiON TO EDGEFIELD,AS
OF RECORDING BOOK 12, PAGE 514, REGISTER'S OFFICE FOR DAVIDSON COUNlY,
TENNESSEE, AS OF RECORD IN PLAT BOOK 5200,PAGE 72,REGISTER'S OfFICE FOR DAVIDSON
COUNTY, TENNESSEE. BEING THE SAME PROPERTY CONVEYED TO TRUCKSTOPS CORPORATION Of
AMERICA,BY DEED FROM MARTHA WHffi FOODS, INC. AS OF RECORD IN BOOK 5302, PAGE
842;-BY DEED FROM WAYNE WALLACE, ET AL, AS OF RECORD IN BOOK 5302,PAGE 846; BY
DEED FROM THIRD NATIONAL BANK IN NASHVILLE, SUCCESSOR TRUSTEE, AS OF RECOD IN
BOOK 5302 1 PAGE 849;BY DEED FROM E.B. SMITH,JR., AND WIFE,KATHRYN EENAN
SMffi-f, AS OF RECORD IN BOOK 5302,PAGE 852;BY DEED FROM LOUISVILLE AND
NASHVILLE RAILROAD COMPANY, AS OF RECORD IN BOOK 5305,PAGE 564;BY DEED FROM JOHN
E. PATION AND WIFE,RITA PATION, AS OF RECORD IN_ BOOK 5256, PAGE 798,BY DEED
FROM RAMEL ADVERTISING ASSOCIATES OF TENNESSEE,A UMITED PARTNERSHIP, AS OF
RECORD IN BOOK 5357,PAGE 994, BY DEED FROM RYDER SYSTEM,INC. OF RECORD IN BOOK
6225, PAGE 944,REGISTER'S OFFICE FOR DAVIDSON COUNTY, TENNESSEE. BEING AlSO
DESCRIBED ACCORDING TO A SURVEY MADE BY INTERNATIONAL lAND SURVEYING, INC.,
DATED SEPTEMBER 13, 1993, DWG. NO. 93-08-01;027 fJS FOLLOWS: 2 of3

 


GRAPHIC [g136892ko29i005.gif]

LYING IN THE FIRST CIVIL DISTRICT, METROPOLITAN NASI-MLLE-DAVIDSON COUNTY,
TENNESSEE, BEING TiiE lAND OF TRUCKSTOPS CORPORATION OF AMERICA, A5 OF RECORD lN
DEED BOOK 5302, PAGE 842, DEED BOOK 5302, PAGE 846,DEED BOOK 5302, PAGE 849,
DEED BOOK 5302,PAGE 852; DEED BOOK 5305, PAGE 564; DEED BOOK 5256,PAGE 798; DEED
BOOK 5257,PAGE 994;AND DEED BOOK 6225,PAGE 944 ALL IN THE REGISTER'S OFFICE FOR
DAVIDSON COUNTY, TENNESSEE,SAID LAND ALSO BEING ALL OF lOTS 1, 2, 3 AND 4 ON
TitE PLAN OF "RESUBDMSION OF LOT NUMBER OR PART OF LOT NUMBERS 1TliRU 15,66 THRU
93 AND PORTIONS OF STREETS AND ALLEYS SHOWN ON SHElBY'S FIRST ADDITIONS TO
EDGEFIELD, AS OF RECORD IN BOOK 12, PAGE 524, R.O.D.C." SAID RESUBDMSION AS OF
RECORD IN BOOK 5200, PAGE 72,IN SAID REGISTER'S.OFFICE. BEING THE SAME PROPERTY
CONVEYED TO TA OPERATING CORPORATION,A DELAWARE . CORPORATION BY SPEOAL
WARRAtffi' DEED FROM TRUCKSTOPS CORPORATION OF AMERICA, A DELAWARE CORPORATION
Of RECORD IN BOOK 9188,PAGE 50 AND BY QUITCLAIM DEED OF RECORD IN BOOK 9188,
PAGE 60,BOTH IN THE REGISTER'S OFACE FOR DAVlDSON COUNTY,TENNESSEE. 3 ofJ

 


GRAPHIC [g136892ko29i006.gif]

EXHIBIT A-32 lA Dallas South 7751 Bonnie View Road l) tll 1s. TX _
.•:,r.f,J1r";i".'. w.· Being Lot-lB, in Block A/8267 ,·. of TRAVELCENTERS OF
AMERICA ADDITION No. 2, an Addition to the City of Dallas, Texas, according to
the Map thereof recorded in Volume 190787, Page 2006, of the Plat Re ords of
Dallas County, Texas

 


GRAPHIC [g136892ko29i007.gif]

EXHIBIT A-33 Laredo, TX 1010 Beltway Parkway Laredo, TX 78045 Being Lot Number
One ( 1), in Block Number (1 ), Travel Centers of America Plat recorded in
Volume 26, Page 10, \Vebb County Plat Records, Texas. Together with easement
rights pursuant to Access Road Easement, dated November 3, 2003 and recorded
January 8, 2004 as Document No. 822166 in Volume 1523, Page 387, \Vebb County
Deed Records.

 


GRAPHIC [g136892ko29i008.gif]

EXHIBIT A-34 TA Nevv Braunfels 4g 1-7 I-35 North Ne\v Braunfels. TX •' LOT 1,
HERITAGE PARK UNIT ONE, COMAL COUNlY,TEXAS, ACCORDING TO WE MAP OR PLAT THEREOF
RECORDED IN VOLUME 11,PAGE 241OF TiiE MAP AND PLAT RECORDS OF COMAL COUNlY,
TEXAS, AND BEING MORE PARTICUlARLY DESCRIBED AS FOLLOWS: BEGINNING AT A 5/ff'
REBAR IN THE SOUTHEAST CORNER OF SAID LOT ONE AT THE INTERSECTION Of THE
WEST'ERLY RIGHT OF WAY UNE OF IH·JS FRONTAGE ROAD AND lliE NORTHERLY RlGHT OF
WAY OF CONRADS ROAD, TiiENCE NORTH 87 DEGREES 45 MINUTES 57 SECONDS WEST A
DISTANCE OF 101.57 FEET TO A 1/2REBAR lN THE RIGHT OF WAY OF CONRADS ROAD,THENCE
NORTli 56 DEGREES 57 MINUTES 10 SECONDS WEST A DISTANCE OF 35.35 FEET TO A S/B"
REBAR Will1 CAP INSCRIBED MICHAEL F.FElDBUSCH LS 5213 IN nfE RIGHT OF WAY OF
CONRADS ROAD,lliENCE Wffif A CURVE TURNING TO lHE RIGHT WTTH AN ARC lENGTH OF
251.93 FEET Wmt A RADIUS Of 1106.30 FEET Wffif A CHORD BEARING OF NORiH
51DEGREES 39 MINlJTES 57 SECONDS WEST WITH A CHORD lENGTli OF 251.82 FEET TO A
nX" IN CONCRmIN THE RIGHT OF WAY OF CONRADS ROAD, THENCE NORTH 45 DEGREES 10
MINUTES .qz SECONDS WEST A DISTANCE OF .33 FEET TO A 1/?:' REBAR IN 11iE RIGfff
OF WAY OF CONRAOS ROAD, lliENCE NORlli 44 DEGREES 58 MINUTI:S 47 SECONDS WEST A
DlSTANCE Of 379.71FEET TO A 5/8q REBAR Wffif CAP INSCRIBED MICHAEL F. FfLDBUSOf
lS 5213 IN THE RIGHT Of WAY Of CONRADS ROAD,TiiENCE NORTH 43 DEGREES 28 MINUTES
19 SECONDS EAST A DISTANCE OF 1099.98 FEET TO A l[l• REBAR,ntENCE SOUTii 45
DEGREES 13 MINUlCS 35 SECONDS EAST A DISTANCE OF 428.07 FEET TO A 1/2"
REBAR,THENCE SOUTH 31 DEGREES 58 MlNVTES '57 SECONDS WEST A DISTANCE OF 556.07
FEET TO A 1{2" REBAR1 lliENCE SOUTH 45 DEGREES 36 MINI.ITES 51SECONDS EAST A
DISTANCE OF 505.14 FEET TO A 1/2." REBAR ON·iHE WESTERLY RIGHT OF WAY UNE OF
IH<35 FRONTAGE ROAD,lliENCE SOtmt 34 DEGREES 36 MINUTES 45 SECONDS WEST ALONG
SAID RlGHT OF WAY A DISTANCE OF 82.21FEET TO A 5/Bq REBARr THENCE SOUlli 29
DEGREES 26·MINVTES 07 SECONDS WEST ALONG SAID RIGHT OF WAY A DISTANCE OF 390.<17
FEET TO THE POINT OF BEGINNING HAVING AN AREA OF 871,569.92 SQUARE FEET, 20.01
ACRES. NOTE: THE COMPANY IS PROHIBITED FROM INSURING THE AREA OR QUANTITY OF
lliE lAND DESCRIBED HEREIN. ANY STATEMENT IN n-tE ABOVE LEGAL DESOUPTION OF 1HE
AREA OR QUANTlTY Of LAND IS NOT A REPRESENTATION THAT SUCH AREA OR QUANTITY IS
CORRECT, BVT IS MADE ONLY FOR INFORMATIONAL AND/OR IDEN11F1CATION PURPOSES AND
DOES NOT OVERRIDE ITEM 2 OF SCHEDULE B HEREOF.

 


GRAPHIC [g136892ko29i009.gif]

EXHIBIT A-35 Wheeling, WV (TA) RR 1; PO Box 712 Valley Grove, WV The following
tract of land situate at the intersection of the Dallas Pike Road (\Vest
Virginia Route No. 41), with the Covenanter Church Road (\Vest Virginia Route
No. 41/3), on the n01th side of Interstate Route No. 70, Libe1ty-Triadelphia
District, Ohio County, West Virginia and being more particularly bounded and
described as follows: Beginning at a point at the intersection of the northerly
controlled access right of way line of Interstate Route No. 70 with the easterly
right of way line of the Covenanter Church Road (West Virginia Route 41/3) and
the northerly right of way line of the Dallas Pike Road (West Virginia Route
41), said beginning point being 77 feet distant, measured at right angles in a
northerly direction from the Dallas Pike Road centerline station 52+44, as shown
on Interstate Route No. 70 plan sheet No. 8, Federal Project No. I-70-I (14) 14,
said plan being on tile in the oftice of the Department of Highways, at
Charleston, West Virginia; thence from said beginning point and with the
easterly right of \vay line of the Covenanter Church Road (West Virginia Route
41/3), as shown on relocated Route 41/3, plan sheet 5, West Virginia Project No.
6706, said plan being on tiled in said office of the Department of Highways, the
following two (2) bearings and distances: N. 12° 29' 20" E. 137 and 28/100 feet
to a point 90 feet distant, measured at right angles in an easterly direction
from relocated Route 41/3 centerline station 2 + 33; thence N. 04° 33' 05" E.
295 and 22/100 feet to a point 40 feet distant, measured at right angles in an
easterly direction from relocate Route 41/3 centerline station 5 + 0; thence
with the northerly line of said project No. 6706, N. 86° 50' 23" W. 40 feet to a
point in the centerline ofthe Covenanter Church Road (West Virginia Route 41
/3); thence with said centerline the following twenty-nine (29) bearings and
distances: 1\'. 04° 12' 30" E. 113 and 99/l 00 feet to a point; thence N. 05° 1
5' E. 50 feet to n point; thence N. 12° 06' E. 50 feet to a point; thence N. 26°
20' E. 50 feet to a point; thence N. 38° 18' E. 50 feet to a point; thence N.
45° 03' E. 50 feet to a point; thence N. 49° 42' E. 50 feet to a point: thence
N. 51 a 30' E. 50 feet to a point; thence N. 56° 11' E. 50 feet to a point;
thence N. 58° 47' E. 50 feet to a point; thence N. 61° 35' E. 50 feet to a
point; thence N. 62° 01, E. 50 feet to a point; thence N. 66° 25' E. 50 feet to
a point; thence N. 71o 13' E. 50 feet to a point; thence N. 74 a 37' E. 50 feet
to a point; thence N. 76° 01' E. 165 feet to a point; thence N. 70° 02' E. 50
feet to a point; thence N. 67° 00' E. 50 feet to a point; thence N. 63° 48' E.
175 feet to a point; thence N. 64° 42' E. 50 feet to a point; thence N. 67° 30'
E. 50 feet to a point; thence N. 67° 07' E. 37 feet to a point; thence N. 69°
39' E. 65 and 191100 feet to a point; thence N. 75° 1 0' E. 56 and 091100 feet
to a point; thence N. 77° 47' E. 54 and 04/1 00 feet to a point; thence N. 80°
46' E. 51 feet to a point; thence N. 86° 29' E. 45 and 64/100 feet to a point;
thence S. 86° 20' E. 68 and 05/100 feet to a point; thence S. son 42' E. 215 and
82/100 feet to a point in the northerly controlled access right of way line of
Interstate Route No. 70; thence leaving said Covenanter Church Road (West
Virginia Route 41/3), and with said nmiherly controlled access right of way
line, the fo!lo\ving three (3) bearings and distances: S. 47° 49' 1 0" W. 1108
and 831100

 


GRAPHIC [g136892ko29i010.gif]

feet to a point 186 feet radially left of Interstate Route No. 70 centerline
station 542 + 00; thence S. 58° 28' 30" W. 675 and 59/100 feet to a point 225
feet radially left of Interstate Route 70 centerline station 53 5 + 00; thence
S. 61 o 44' 20" '\V. 226 and 24/100 feet to the place of beginning, containing
18 and 29/100 acres, more or less, as compiled from survey and calculations made
by Stegman & Schellhase, Inc., Civil Engineers and Surveyors, \Vheeling, West
Virginia. Together with the right to use the sanitary sewer line leading from
the above described lands over other lands owned by Suder, Inc., to the sanitary
lagoons notih of Covenanter Church Road together with the right to use the
roadway leading fi·om Covenanter Church Road, through other lands now owned by
Suder, Inc., as described in said leases dated December 27, 1977. Also described
as and including: The following tract of land situate at the intersection of the
Dallas Pike Road (West Virginia Route No. 41 ), with the Covenanter Church Road
(\Vest Virginia Route No. 41/3), on the north side of Interstate Route No. 70,
Liberty-Triadelphia District (formerly Triadelphia District), Ohio County, West
Virginia and being more particularly bounded and described as follows: Beginning
at a point at the intersection of the northerly controlled access right of way
line of Interstate Route No. 70 with the easterly right of way line of the
Covenanter Church Road (West Virginia Route 41/3), and the northerly right of
way line of the Dallas Pike Road (West Virginia Route 41 ), said beginning point
being 77 feet distant, measured at right angles in a northerly direction from
the Dallas Pike Road centerline station 52+ 44, as shown on Interstate Route No.
70 plan sheet No. 8, Federal Project No. I-70-1 ( 14) 14, said plan being on
file in the ofnce of the Department of Highways, at Charleston, \Vest Virginia;
thence from said beginning point and with the easterly right of way line of the
Covenanter Church Road (West Virginia Route 41/3), as shown on relocated Route
4113, plan sheet 5, West Virginia Project No. 6706, said plan being on file in
said office of the Department of Highways, the follmving two (2) bearing and
distances: N. 12° 29'20" E. 137 and 281100 feet to a point 90 feet distant,
measured at right angles in an easterly direction from relocated Route 41/3
centerline station 2+33; thence N. 04° 33' 05" E. 295 and 22/100 feet to a point
40 feet distant, measured at right angles in an easterly direction from
relocated Route 41/3 centerline station 5+0; thence with the northerly line of
said project No. 6706, N. 86° 50' 23" W. 40 feet to a point in the centerline of
the Covenanter Church Road (West Virginia Route 41/3); thence with the
centerline, the following twenty-nine (29) bearings and distances: N. 04° 12'
30" E. 113 and 991100 feet to a point; thence N. 05° 15 E. 50 feet lo a point;
thence N. 12° 06' E. 50 feet to a point; thence N. 26° 20' E. 50 feet to a
point; thence N. 38° 18' E. 50 feet to a point; thence N. 45° 03' E. 50 feet to
a point; thence N. 49° 42' E. 50 feet to a point; thence N. 51 o 30' E. 50 feet
to a point; thence N. 56° 11' E. 50 feet to a point; thence N. 58° 4T E. 50 feet
to a point; thence N. 61° 35' E. 50 feet to a pointthence N. 62° 0 I' E. 50 feet
to a point; thence N. 66° 25' E. 50 feet to a point; thence N. 7lo 13' E. 50
feet to a point; thence N. 74° 37' E. 50 feet to a point; thence N. 76° 01' E.
165 feet to a point; thence N. 70° 02'E, 50 feet to a point; thence N. 67° 00'
E. 50 feet to a point; thence N. 63° 48' E. 175 feet to a point; thence N. 64°
42' E. 50 feet to a point; thence N. 67° 30' E. 50 feet to a point; thence N.
67° OT E. 37 feet to a point; thence N. fl9° 39' E. ()5 and 19/100 feet to a
point; thence

 


GRAPHIC [g136892ko29i011.gif]

N. 75° 1 0' E. 56 and 09/100 feet to a point; thence N. 77° 47' E. 54 and 041100
feet to a point; thence N. 80° 46' E. 51 feet to a point; thence N. 86° 29' E.
45 and 64/100 feet to a point; thence S. 86° 20' E. 68 and 05/1 00 feet to a
point; thence S. 80° 42' E. 215 and 82/100 feet to a point in the northerly
controlled access right of way line of Interstate Route No. 70; thence leaving
said Covenanter Church Road (West Virginia Route 41/3), and with the northerly
controlled access right ofway line, the following three (3) bearing and
distances: S. 47° 49' 10" Vl. 1108 and 83/100 feet to a point 186 feet radially
left of Interstate Route No. 70 centerline station 542 + 00; thence S. 58° 28'
30' \V. 675 and 59/100 feet to a point 225 feet radially left of Interstate
Route 70 centerline station 535 + 00; thence S. 61o 44' 20" \V. 226 and 241100
feet to the place of beginning, containing eighteen and twenty-nine hundredths
(1 8 and 29/1 00) acres, more or less, as compiled from survey and calculations
made by Stegman & Schellhase, Inc., Civil Engineers and Surveyors, \\'heeling,
\Vest Virginia. There is excepted and reserved from the said 18 and 29/100 acre
tract of land so much of the coal underlying same together with such mining
rights and privileges that have heretofore been excepted and/or conveyed. The
said 18 and 29/100 acre tract being subject to the part of the right of way for
the said Covenanter Church Road (West Virginia Route 41/3), that is included
within the boundary lines of the said 18 and 29/100 acre tract. The said 18 and
291100 acre tract being subject to any and all conditions, exceptions,
reservations, stipulations, rights of way, etc. as may be contained in fom1er
deeds of conveyance. The said 18 and 29/100 acre tract being all of the land nmv
or fom1crly owned by Suder Inc., lying east of the Dallas Pike Road between the
Covenanter Church Road and the northerly controlled access right of way lines of
Interstate Route No. 70. -1-The Windmill All that certain two (2) story concrete
block structure with a one (1) story addition, and partial basement having a
ground t1oor area of approximately 11,000 square feet and a gross floor area of
approximately 25,500 square feet, currently being used as a Restaurant, Store,
tv1otel and tire storage area, known as ''the Windmill." -2-The \Vindmill Jr. A
II that certain two (2) story concrete block structure with a one (1) story
addition, having a ground floor area of approximately I,800 square feet and a
gross t1oor area of approximately 3,500 square feet, currently being used for
Restaurant, Store and Office purposes and known as '"the Windmill Jr." -3-The
Repair Garage

 


GRAPHIC [g136892ko29i012.gif]

All that certain one (1) story reinforced concrete structure with a mezzanine,
having a ground floor area of approximately 7,900 square feet and a gross floor
area of approximately 9,1 00 square feet, currently being used as a truck Repair
Garage and known as "the Repair Garage." -4-Fuel Station Canopy All that certain
fuel station canopy measuring approximately 42' x 236' with I beam columns and
supports, slight double pitched roof with I beam rafterscorrugated motel panel
roofing, and 24 mercury vapor streetlights attached to structure, currently
being used as a truck refueling station and known as "the Windmill Canopy."
-5-Windmill Jr. Canopy All that certain fuel state canopy measuring
approximately 24' x 80' with I beam columns and supports, slight double pitched
roof with I beam rafters, corrugated metal panel roofing and six (6) mercury
vapor street lights attached to structure, currently being used as a truck
refueling state and known as "the \Vindmill Jr. Canopy.'' -6-0ther Plot
Improvements All those certain other lot improvements, not specifically
described above, including but not limited to the following: 1. 2. Approximately
481,000 square feet of bituminous paving; Surface fuel spill collection system
with collection and separating tank; Storm sewer drainage system with catch
basin and piping; Sanitary sewer system; Fuel storage tank prepared base and
dyke; Approximately 700 lineal feet of metal ground rail; 2-elevated illuminated
stop signs with steel columns and arms; Approximately 9,152 square feet of
reinforced concrete fuel station pads; Reinforced concrete truck bumpers. 3. 4.
5. 6. 7. 8. 9. -7-Fuel Storage Tanks The steel fuel storage tanks each of
508,376 gallon capacity witb explosion proof pumphouse and metered pump, buried
lines from pumphouse, OPW loading rack and arm, hosespipelines and tank

 


GRAPHIC [g136892ko29i013.gif]

conections, surrounded by prepared bose and eight foot steel fence \.Vith steel
gates.

 


GRAPHIC [g136892ko29i014.gif]

XliltlJT A-36 TA Ft. Bridger I-80 Exit 30 Ft. Bridger, WY Parull: A pan:eJ of
land situate in tho NW% of Section 4 and the NEY.. of-'Section 5, To\'VIlship IS
North, RDnge 116 West oftha 6th P.M, Uinta County 7 Wyoming, according to an
official plat of snid kmd filed in the District Lnnd Office, bounded nod
descnvcd ns fo11ows: Commencing at the cOmer common to SectiotJS 32 and 33,
Township 16 North, Range 116 West B.lld Sections 4 nnd. 5, Township 1 S North,
Range 116 West, suid point being on tho north line of 1hat certain parcel of
Jnnd deeded by Upl!lild Industries Corporntion to Earl K. Cook by deed dated
August 12, 1976, U.I.C. Audit No. 21434; thence along the north line of said
SectionS lllld nloug the north line of said deeded purccl N 50'57" W, 339.39
feet to the TRUE POINT OF BEGINNING; thence along the southwesterly line of said
deed parcel S 23a09'38" E, 935.38 feet {N 23°0T W, 937.00 feet. more or less, F
deed) lo the most southerly comer of snid deeded pat«l, S:Jid point olso being a
point on the northwestaiy right-of-way lioo of Interstate Highway 1-80, ns snid
right-ot:way iB dcscnoed in that certain Quitcluim Deed, recorded in Book 208,
Pag<3 JOJ. Qfiicinl Rccoros of Uinm County, Wyoming; them:oiQTlg said
northwesterly right-of-way line, S 83°35' W, 32.98 feel to a point on the east
lino of said Section 5; thence continuing along said.oorthwestcrly right-ot:way
line S 83°3S W, 16.10 feet; thence continuing along snid northwesterly
rlght-of-wuy line S 54"46'45'' W, 642.0 feet; thence IC<tving said
nortl1westerlyright-of-way lineN 0000'27" W, 1236.12 feel to a poinl oo the
.north line of said Section 5;·thence along said north lineS 8 50'57" E, 205.40
feet to the TRUE POINt OF BEGINNING. Pan;el2: A parcel of land situate in lhe
NWof Section 4 and in the NEof Section 5, Township IS North. Range 116 West of
1he 6th P.M., Uinta County, Wyoming. uccording to on official plat of said land
filed in the District Land Office, bounded and described as follows: Commencing
at the quorter comer common to said Sections 4 and 5; thence along lhc section
line common to suid sections, N OgJ TOO" E, I 138.99 feet to a point on the
northwesterly lim:­ of that certain parcel of land deeded by Uphmd Industries
Corporolion to the Stato of Wyoming by deed dntcd April 11, 1977, U.tC. 0 A. No.
26101, {N 0"17'00" E. 1110.5 feet; per deed) said point also being '\point on
the soutllellstcrJy right.of·way line ;f lnlerstEtle 1-lighwny 1·80 hs described
in that certain:Quitclaim Deed recorded in Book 208, Page 303, Official Records
of Uinta Cmmty; thence along the northwesterly line of said deeded parcel and
uloog snid southeasterly right-of·way line N 78°59' E, 226.70 fi:et; thence
cmrtinuing along said northellSterly line of said deeded pmcel and along said
southeasterly right-of-way lineN 50°11'00" E, 62.64 feet 1o the TRUE POINT OF
BEGINNING; thence leaving said southeasterly right-of.way line and continuing
along tho eustc:rly line of said deeded parcel S 23°07'00" B, 118.00 feut;
thence nlong the somheasterly fino of id deeded parcel S 66°53' W, 380.46 feet
to the beginning of o purve concave southa stcrly having a radius of 894.93
feet; thcnca continuing nlong said southcqstcrly Hoc nnd nloog Silid cu.rvo
tbraugh D ccntrnl angle of 32..38'00", 509.72 reet; thence Enst, 1007.53 feet;
thence::, North 915.20 feet to a point on s:: id southeasterly right-of-way line
of lntc:rstate llighwuy I-BO; thence 11Iong said southeasterly right-of-way
lineS 5001 0'54.. W, 441.50 feet to the TRUE POINT OF BEGINNING-1 of2

 


GRAPHIC [g136892ko29i015.gif]

Exhibit A Legal Description (continued) Parcel3: A parcel of land situated in
the NWof Section 4 and the NEof Section 5, Township 15 North, Rnnge 116 West of
the 6th P.M.. Uinta County, Wyoming. more particularly described ns follows:
Beginning ot the: norlhwest. C(Dl)er of said Section 4, tllence Easterly aloog
th6 nor1h line of said Section 4.S sgo33'03" B, 2344.19 feet, more or less, to
tho inten;ection orthc North line of said Section 4 with tho northerly
right-of-way line of lnlerstntc Highw11y 1-80; thetJce Southwcsta-ly aloogsaid
northerlyright-of-wuy fino, S 661153' W, 2006.8 feet, IT10I""e or Jess; thence
continuing along said rigbl-i>f..WlJY lim: S 8.3"35' W, 472.92 feeC; thence N
23°07' W, 937.0 fc l11QI"C or less, lo the north tine of said Section 5; thence
easterly nlong said north lino of Section 5,339.39 teet to the Point
ofBeginning. 1 : ParccJ4: A p11rcel of land mtunted io the SEY-INEof SectionS,
Township 15 North. Range 116 West of the 6th P.M., Uinta County, Wyoming, being
more particularly described as foUows: _ Commencing at the EY4-Section comer of
soid Section 5; running thence N 0"1 r E, along the east line of said Section S,
1106.2 feet; thence N 89°43' W, 171.8 feet to the POINT OF BEGINNING, said point
of beginning being the point of lnten>ection of the southerly rigbt-of wny line
of lntmrtnte Higbwoy 1-80 with the northerly rigbt-of-w11y line of Old U.S.
Higbwuy 30S. and said point being marked by 3/4" steel T-B!lf drivm in the
ground topped with a stec] identification cap inscnbed "RLS 641 "; running
thence S 78°59' W, along said soulberly lntcrstnte right-of-wny line, 314 feet
to u standm-d Wy. Highwily Department right-of-way marker inscnbed, "Sfaj424 +
00''; thence S 66a53• W, along snW southerly tnrormate right-of·way line, 599.43
feet to 11 point marked by a T-Bar as described nbavc; thence S 55"45' 544.25
feet to said northerly Highway US 30S right-of-way lim;snid point marked by o
T-Bnr as cbcnbcd llbove; thence N 34°15' E, 727.86 feet to the POINT OF
BEGTNNlNG. LESS AND EXCEPT from the above described parcels those lnnds conveyed
to The Transportntion Commission of Wyoming in instrument recorded July 29, 1994
in Book 635, Page 349. ParcelS: AU oftlle SV1SWof Section 33, Township 16 North,
Rmtgo 116 West of the 6th PM. Uinta County, Wyuming1 lying northwesterly of the
northerly boundary of lntastatc Highway 80. 2 of2

 


 

EXHIBIT B

 

New Properties

 

TA Site No.

 

Property Address

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322.

367

 

5915 Monee Rd., Monee, IL 60449.

252

 

2775 US Hwy 75, Lebo (Beto Junction), KS 66856.

153

 

1010 Beltway Parkway, Laredo, TX 78045.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322.

367

 

5915 Monee Rd., Monee, IL 60449.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Trade Area Restriction Waivers

 

TA Site No.

 

Property Address

397

 

426 Alabama Highway 69 S, Hanceville, AL 35077.

399

 

2842 SE Frontage Rd., Johnstown, CO 80534.

377

 

10200 Old Federal Rd., Carnesville, GA 30521.

376

 

1035 W. State Road 42, Brazil, IN 47834.

244

 

5884 S. Wilbur Wright Rd., New Lisbon, IN 47366.

250

 

1441 W. US Hwy 20, Porter, IN 46304.

382

 

4230 W. Highway 24, Remington, IN 47977.

243

 

15587 M-60, Tekonsha, MI 49092.

385

 

14150 Hwy 418 SW, Deming, NM 88030.

251

 

1670 U.S. Hwy 601 North, Mocksville, NC 27028.

378

 

98 Grove St., DuPont, PA 18641.

253

 

849 Victory Hwy. West, West Greenwich, RI 02817.

255

 

289 Howard Baker Hwy, Pioneer, TN 37847.

340

 

101 Cornelius Road North, Hillsboro, TX 76645.

394

 

110 Interstate 35 Frontage Rd., Pearsall, TX 78061.

 

--------------------------------------------------------------------------------